UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Dated November 1, 2005 Pursuant to Section 30 of the Investment Company Act of 1940 Investment Company Act file number: 811-5075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John C. Bjork, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7005 Date of fiscal year end:October 31 Date of reporting period: July 29, 2005 Item 1. Schedule of Investments Thrivent Mutual Funds Schedule of Investments As of July 29, 2005 (unaudited) Aggressive Allocation Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Market Value Percentage Equity (92.0%) 22,425 Thrivent Partner Small Cap Growth Fund $237,037 4.0% 15,804 Thrivent Partner Small Cap Value Fund 236,592 4.0 15,217 Thrivent Small Cap Stock Fund 296,579 5.0 15,167 Thrivent Mid Cap Growth Fund 236,764 4.0 22,748 Thrivent Partner Mid Cap Value Fund 237,036 4.0 19,164 Thrivent Mid Cap Stock Fund 355,306 6.0 143,626 Thrivent Partner International Stock Fund 1,477,915 25.0 179,846 Thrivent Large Cap Growth Fund 944,193 16.0 48,121 Thrivent Large Cap Value Fund 706,903 12.0 26,657 Thrivent Large Cap Stock Fund 706,144 12.0 Total Equity (cost $5,349,838) Debt Securities (2.0%) 9,363 Thrivent Limited Maturity Bond Fund 118,436 2.0 Total Debt Securities (cost $118,506) Real Estate Investments (4.0%) 22,144 Thrivent Real Estate Securities Fund 236,941 4.0 Total Real Estate Investments (cost $227,740) Short-Term Investments (2.0%) 118,718 Thrivent Money Market Fund 118,718 2.0 Total Cash Equivalents (cost $118,718) Total Investments (cost $5,814,802) (a) The categories of investments are shown as a percentage of total investments. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $94,454 and $(692), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 1 Moderately Aggressive Allocation Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Market Value Percentage Equity (77.9%) 34,009 Thrivent Partner Small Cap Growth Fund $359,473 3.0% 23,980 Thrivent Partner Small Cap Value Fund 358,975 3.0 18,442 Thrivent Small Cap Stock Fund 359,437 3.0 22,985 Thrivent Mid Cap Growth Fund 358,791 3.0 34,477 Thrivent Partner Mid Cap Value Fund 359,247 3.0 25,823 Thrivent Mid Cap Stock Fund 478,753 4.0 266,838 Thrivent Partner International Stock Fund 2,745,758 23.0 318,064 Thrivent Large Cap Growth Fund 1,669,838 14.0 89,186 Thrivent Large Cap Value Fund 1,310,148 11.0 49,366 Thrivent Large Cap Stock Fund 1,307,701 10.9 Total Equity (cost $9,201,790) Debt Securities (15.1%) 68,568 Thrivent Income Fund 598,800 5.0 94,747 Thrivent Limited Maturity Bond Fund 1,200,214 10.1 Total Debt Securities (cost $1,800,684) Real Estate Investments (4.0%) 44,746 Thrivent Real Estate Securities Fund 478,783 4.0 Total Real Estate Investments (cost $462,406) Short-Term Investments (3.0%) 359,920 Thrivent Money Market Fund 359,920 3.0 Total Cash Equivalents (cost $359,920) Total Investments (cost $11,824,800) (a) The categories of investments are shown as a percentage of total investments. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $126,235 and $(5,197), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 2 Moderate Allocation Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Market Value Percentage Equity (65.0%) Thrivent Small Cap Stock Fund $818,307 6.0% Thrivent Mid Cap Stock Fund Thrivent Partner International Stock Fund Thrivent Large Cap Growth Fund Thrivent Large Cap Value Fund Thrivent Large Cap Stock Fund Total Equity (cost $8,743,159) Real Estate Investments (5.0%) Thrivent Real Estate Securities Fund Total Real Estate Investments (cost $661,506) Debt Securities (25.0%) Thrivent High Yield Fund Thrivent Income Fund Thrivent Limited Maturity Bond Fund Total Debt Securities (cost $3,415,224) Cash Equivalents (5.0%) Thrivent Money Market Fund Total Cash Equivalents (cost $683,800) Total Investments (cost $13,503,689) $13,608,105 (a) The categories of investments are shown as a percentage of total investments. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $112,205 and $(7,789), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 3 Moderately Conservative Allocation Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Market Value Percentage Equity (45.0%) Thrivent Small Cap Stock Fund $269,378 4.0% Thrivent Mid Cap Stock Fund Thrivent Partner International Stock Fund Thrivent Large Cap Growth Fund Thrivent Large Cap Value Fund Thrivent Large Cap Stock Fund Total Equity (cost $2,979,421) Real Estate Investments (3.0%) Thrivent Real Estate Securities Fund Total Real Estate Investments (cost $192,235) Debt Securities (42.0%) Thrivent High Yield Fund Thrivent Income Fund Thrivent Limited Maturity Bond Fund Total Debt Securities (cost $2,834,877) Short-Term Investments (10.0%) Thrivent Money Market Fund Total Cash Equivalents (cost $675,126) Total Investments (cost $6,681,659) $6,727,088 (a) The categories of investments are shown as a percentage of total investments. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $52,498 and $(7,071), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 4 Technology Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (85.9%) Value Shares Common Stock (85.9%) Value Consumer Discretionary (2.7%) 3,600 CDW Corporation $223,200 13,700 eBay, Inc. (b) $572,386 15,000 Check Point Software 1,200 Pixar, Inc. (b) 51,612 Technologies, Ltd. (b) 337,950 2,600 Stamps.com, Inc. (b) 46,592 104,900 Cisco Systems, Inc. (b) 2,008,835 9,900 Time Warner, Inc. (b) 168,498 12,700 Citrix Systems, Inc. (b) 302,641 7,500 Walt Disney Company 192,300 6,800 Cognizant Technology 14,300 XM Satellite Radio Holdings, Inc. (b,c) 509,509 Solutions Corporation (b) 333,744 Total Consumer 2,500 Cognos, Inc. (b) 97,800 Discretionary 2,000 Computer Sciences Corporation (b) 91,560 22,300 Comverse Technology, Inc. (b) 563,967 Health Care (4.2%) 14,800 Corning, Inc. (b) 281,940 1,300 Fisher Scientific International, Inc. (b) 87,165 16,800 Cypress Semiconductor 9,000 iShares Dow Jones U.S. Healthcare Corporation (b,c) 241,248 Sector Index Fund (c) 565,740 59,100 Dell, Inc. (b) 2,391,777 10,900 iShares S&P Global Healthcare 1,800 Digital River, Inc. (b,c) 71,955 Sector Index Fund 560,914 2,700 DST Systems, Inc. (b) 137,052 1,600 Medtronic, Inc. 86,304 3,900 Electronic Arts, Inc. (b) 224,640 2,500 St. Jude Medical, Inc. (b) 118,525 91,500 EMC Corporation (b) 1,252,635 1,000 Zimmer Holdings, Inc. (b) 82,360 7,000 First Data Corporation 287,980 Total Health Care 27,400 Flextronics International, Ltd. (b) 370,996 5,600 FormFactor, Inc. (b,c) 146,384 Industrials (0.3%) 6,107 Freescale Semiconductor, Inc. (b) 157,255 6,000 Monster Worldwide, Inc. (b) 182,220 1,200 Google, Inc. (b) 345,312 Total Industrials 15,600 Hewlett-Packard Company 384,072 3,400 Hyperion Solutions Corporation (b) 160,004 Information Technology (77.1%) 33,800 Informatica Corporation (b,c) 357,266 9,200 Accenture, Ltd. (b) 230,368 800 Infosys Technologies, Ltd. ADR (c) 56,944 7,900 Activision, Inc. (b) 160,686 20,700 Integrated Device 12,800 Adobe Systems, Inc. 379,392 Technology, Inc. (b,c) 239,292 1,300 Affiliated Computer Services, Inc. (b) 64,961 74,700 Intel Corporation 2,027,358 18,400 Agilent Technologies, Inc. (b) 482,816 17,500 International Business 9,200 Akamai Technologies, Inc. (b) 140,484 Machines Corporation 1,460,550 19,200 Altera Corporation (b) 419,904 9,400 Jabil Circuit, Inc. (b) 293,186 6,700 Amphenol Corporation 298,418 3,100 JDA Software Group, Inc. (b,c) 44,051 22,200 Analog Devices, Inc. 870,240 55,500 JDS Uniphase Corporation (b,c) 83,805 50,600 Apple Computer, Inc. (b) 2,158,090 27,400 Juniper Networks, Inc. (b) 657,326 51,500 Applied Materials, Inc. 950,690 12,700 KLA-Tencor Corporation 656,590 11,300 ASML Holding NV ADR (b,c,) 198,880 14,300 Lam Research Corporation (b) 406,835 9,500 Atheros Communications, Inc. (b,c) 102,315 2,800 Lexmark International, Inc. (b) 175,560 14,000 ATI Technologies, Inc. (b) 176,260 14,700 Linear Technology Corporation 571,242 18,448 AU Optronics Corporation (b,c) 292,589 80,400 Lucent Technologies, Inc. (b,c) 235,572 2,700 Automatic Data Processing, Inc. 119,907 8,000 Macromedia, Inc. (b) 321,200 14,800 Avaya, Inc. (b) 152,884 19,100 Marvell Technology Group, Ltd. (b) 834,479 3,100 Avid Technology, Inc. (b) 127,565 12,000 Maxim Integrated Products, Inc. 502,440 3,200 BMC Software, Inc. (b) 61,088 6,500 McAfee, Inc. (b) 204,100 15,300 Broadcom Corporation (b) 654,381 3,500 Mercury Interactive Corporation (b) 137,795 1,000 Business Objects SA ADR (b,c) 33,010 11,800 Microchip Technology, Inc. 366,626 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 5 Technology Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (85.9%) Value Shares Common Stock (85.9%) Value Information Technology  continued 31,171 Symantec Corporation (b) $684,834 27,200 Micromuse, Inc. (b) $153,680 9,100 Symbol Technologies, Inc. 105,924 13,100 Micron Technology, Inc. (b) 155,628 32,927 Taiwan Semiconductor 71,100 Microsoft Corporation 1,820,871 Manufacturing Company, Ltd. ADR 282,843 50,000 Motorola, Inc. 1,059,000 10,400 Telefonaktiebolaget LM Ericsson (c) 357,344 22,600 National Semiconductor 9,600 Teradyne, Inc. (b) 149,088 Corporation 558,446 29,200 Texas Instruments, Inc. 927,392 18,400 NETGEAR, Inc. (b,c) 381,064 38,800 TIBCO Software, Inc. (b) 298,372 18,600 Network Appliance, Inc. (b) 474,486 29,200 VeriSign, Inc. (b) 768,252 33,800 Nokia Oyj ADR 539,110 7,400 Viisage Technology, Inc. (b,c) 40,034 50,900 Nortel Networks Corporation (b,c) 133,867 6,200 Vishay Intertechnology, Inc. (b) 86,924 30,500 Novell, Inc. (b,c) 185,440 22,300 Vitria Technology, Inc. (b,c) 81,395 4,900 NVIDIA Corporation (b) 132,594 43,500 webMethods, Inc. (b,c) 264,045 53,900 ON Semiconductor Corporation (b,c) 309,925 1,500 Websense, Inc. (b) 74,760 84,800 Oracle Corporation (b) 1,151,584 5,500 Western Digital Corporation (b) 82,445 10,100 Plexus Corporation (b) 145,743 12,100 Wind River Systems, Inc. (b) 206,789 4,000 Progress Software Corporation (b) 124,360 11,300 Xerox Corporation (b) 149,273 1,800 QLogic Corporation (b) 55,890 14,400 Xilinx, Inc. 408,240 31,800 QUALCOMM, Inc. 1,255,782 32,000 Yahoo!, Inc. (b) 1,066,880 20,700 RAE Systems, Inc. (b,c) 67,896 Total Information 13,700 Red Hat, Inc. (b,c) 208,788 Technology 4,900 SanDisk Corporation (b) 165,718 16,500 Sanmina-SCI Corporation (b) 78,870 Telecommunications Services (1.6%) 4,900 SAP AG (c) 209,818 5,100 Nextel Communications, Inc. (b) 177,480 7,000 Scientific-Atlanta, Inc. 269,500 20,550 Sprint Corporation 552,795 7,800 Seagate Technology (b) 151,086 5,600 Verizon Communications, Inc. 191,688 2,000 Shanda Interactive Total Telecommunications Entertainment, Ltd. (b,c) 65,420 Services 11,800 Siebel Systems, Inc. 99,120 16,000 Stellent, Inc. (b,c) 135,200 Total Common Stock 14,600 STMicroelectronics NV (c) 251,850 (cost $51,379,522) Shares Collateral Held for Securities Loaned (11.2%) InterestRate (d) Maturity Date Value 6,489,883 Thrivent Financial Securities Lending Trust 3.330% N/A $6,489,883 Total Collateral Held for Securities Loaned (cost $6,489,883) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 6 Technology Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Short-Term Investments (2.9%) Interest Rate (d) Maturity Date Value Thrivent Money Market Fund 2.960% N/A $1,654,373 Total Short-Term Investments (at amortized cost) Total Investments (cost $59,523,778) $57,697,766 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield. (e) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $6,590,046 and $(8,416,058), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 7 Partner Small Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (97.3%) Value Shares Common Stock (97.3%) Value Consumer Discretionary (18.7%) Consumer Staples (1.5%) 420 Carters, Inc. (b) $25,557 630 Central Garden & Pet Company (b) $31,607 910 Childrens Place Retail Stores, Inc. (b) 41,587 1,080 Nu Skin Enterprises, Inc. 25,510 1,990 Coldwater Creek, Inc. (b) 55,103 10,274 SunOpta, Inc. (b) 61,747 990 Dicks Sporting Goods, Inc. (b) 39,323 1,330 United Natural Foods, Inc. (b) 44,848 420 Dress Barn, Inc. (b) 10,240 Total Consumer Staples 3,244 Education Management Corporation (b) 112,729 Energy (7.5%) 7,625 Entravision Communications 1,090 Alon USA Energy, Inc. (b) 19,348 Corporation (b) 65,194 1,800 Alpha Natural Resources, Inc. (b) 50,400 2,772 Fossil, Inc. (b) 65,946 1,232 Cal Dive International, Inc. (b) 72,959 4,326 Freds, Inc. 83,492 800 Cheniere Energy, Inc. (b) 27,192 1,080 GameStop Corporation (b) 37,098 1,171 Cooper Cameron Corporation (b) 83,118 850 Gaylord Entertainment Company (b) 40,749 1,860 Energy Partners, Ltd. (b) 49,216 1,780 Genesco, Inc. (b) 66,341 1,676 Forest Oil Corporation (b) 75,018 3,711 Gentex Corporation 66,130 3,360 Grey Wolf, Inc. (b) 25,771 1,570 Hot Topic, Inc. (b) 26,753 1,470 Hornbeck Offshore Services, Inc. (b) 43,953 1,240 Insight Enterprises, Inc. (b) 25,296 1,666 Hydril Company (b) 106,891 1,940 Jackson Hewitt Tax Service, Inc. 49,101 1,190 NS Group, Inc. (b) 50,516 1,200 Jarden Corporation (b) 46,032 2,890 Parallel Petroleum Corporation (b) 31,992 2,438 Linens n Things, Inc. (b) 63,998 2,060 Superior Energy Services, Inc. (b) 43,960 2,800 Lions Gate Entertainment 1,180 Todco (b) 36,238 Corporation (b) 28,700 1,460 Warren Resources, Inc. (b) 15,885 170 Maidenform Brands, Inc. (b) 3,102 1,968 Western Gas Resources, Inc. 78,799 1,200 MarineMax, Inc. (b) 39,912 Total Energy 1,873 Monaco Coach Corporation 32,778 790 P.F. Changs China Bistro, Inc. (b) 45,022 Financials (7.7%) 840 Pantry, Inc. (b) 35,801 1,474 Affiliated Managers Group, Inc. (b) 105,096 4,052 PETCO Animal Supplies, Inc. (b) 112,929 1,390 Boston Private Financial 1,937 RARE Hospitality International, Inc. (b) 60,357 Holdings, Inc. 39,824 530 Red Robin Gourmet Burgers, Inc. (b) 31,821 260 Calamos Asset Management, Inc 7,498 3,133 Ruby Tuesday, Inc. 78,388 1,570 East West Bancorp, Inc. 54,165 1,580 Shuffle Master, Inc. (b) 42,391 1,941 Financial Federal Corporation 74,728 2,060 Stein Mart, Inc. 46,741 1,226 Gabelli Asset Management, Inc. 55,476 648 Strayer Education, Inc. 63,783 780 GFI Group, Inc. (b) 27,292 930 Texas Roadhouse, Inc. (b) 34,987 480 Greenhill & Company, Inc. 18,413 1,965 Tractor Supply Company (b) 110,472 2,170 Investment Technology Group, Inc. (b) 55,595 5,680 ValueVision Media, Inc. (b) 67,251 1,887 Investors Financial 1,380 Warnaco Group, Inc. (b) 33,603 Services Corporation 64,951 1,935 WCI Communities, Inc. (b) 65,713 1,630 Jefferies Group, Inc. 67,368 2,041 Winnebago Industries, Inc. 78,762 520 Kilroy Realty Corporation 27,092 1,290 WMS Industries, Inc. (b) 42,041 1,780 Metris Companies, Inc. (b) 26,433 1,750 Wolverine World Wide, Inc. 38,500 1,220 Nasdaq Stock Market, Inc. (b) 27,633 Total Consumer 1,300 Platinum Underwriters Holdings, Ltd. 45,071 Discretionary 1,860 Sunstone Hotel Investors, Inc. 48,100 1,681 Wintrust Financial Corporation 90,152 Total Financials The accompanying notes to the Schedule of Investments are an integral part of this schedule. 8 Partner Small Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (97.3%) Value Shares Common Stock (97.3%) Value Health Care (18.2%) 3,161 Forward Air Corporation $110,161 1,250 Advanced Medical Optics, Inc. (b) $51,962 5,609 FTI Consulting, Inc. (b) 135,177 1,735 Advanced Neuromodulation 2,280 Hexcel Corporation (b) 39,398 Systems, Inc. (b) 86,819 2,525 Jacobs Engineering Group, Inc. (b) 148,672 950 American Healthways, Inc. (b) 42,342 1,420 JLG Industries, Inc. 44,503 4,713 American Medical Systems 730 Kansas City Southern, Inc. (b) 16,469 Holdings, Inc. (b) 109,577 1,130 Labor Ready, Inc. (b) 26,792 3,425 AmSurg Corporation (b) 95,934 690 NCO Group, Inc. (b) 14,062 820 Amylin Pharmaceuticals, Inc. (b) 15,301 1,950 Pacer International, Inc. (b) 49,413 2,657 Apria Healthcare Group, Inc. (b) 89,621 1,500 Resources Global Professionals (b) 45,000 440 Biosite, Inc. (b) 24,237 1,415 Stericycle, Inc. (b) 82,240 2,569 Connetics Corporation (b) 48,066 1,250 Teledyne Technologies, Inc. (b) 47,438 1,320 Cubist Pharmaceuticals, Inc. (b) 22,559 1,370 Wabtec Corporation 33,469 780 CV Therapeutics, Inc. (b) 21,973 710 Washington Group 1,050 DOV Pharmaceutical, Inc. (b) 22,208 International, Inc. (b) 38,297 1,046 Edwards Lifesciences Corporation (b) 47,980 810 Watsco, Inc. 38,362 1,110 Genesis Healthcare Corporation (b) 49,917 1,190 WESCO International, Inc. (b) 40,531 2,060 Gentiva Health Services, Inc. (b) 39,737 Total Industrials 3,489 HealthExtras, Inc. (b) 69,396 1,410 Human Genome Sciences, Inc. (b) 20,656 Information Technology (30.1%) 1,098 IDEXX Laboratories, Inc. (b) 69,679 1,960 ADTRAN, Inc. 52,450 2,660 Immucor, Inc. (b) 73,070 1,790 Advent Software, Inc. (b) 43,014 1,284 INAMED Corporation (b) 92,987 9,528 Agile Software Corporation (b) 61,837 2,472 Kensey Nash Corporation (b) 79,648 4,449 Altiris, Inc. (b) 67,224 1,550 Kindred Healthcare, Inc. (b) 56,947 5,333 Andrew Corporation (b) 58,610 1,280 Kyphon, Inc. (b) 52,019 2,520 aQuantive, Inc. (b) 47,527 900 LCA-Vision, Inc. 41,220 4,359 Avocent Corporation (b) 151,950 1,600 LifePoint Hospitals, Inc. (b) 74,816 2,757 Benchmark Electronics, Inc. (b) 88,224 1,650 MGI Pharma, Inc. (b) 45,045 1,838 Catapult Communications 880 Momenta Pharmaceuticals, Inc. (b) 22,070 Corporation (b) 29,959 6,514 Nabi Biopharmaceuticals (b) 97,645 4,130 CNET Networks, Inc. (b) 52,864 5,437 PSS World Medical, Inc. (b) 79,489 1,170 Cogent, Inc. (b) 35,182 1,320 Psychiatric Solutions, Inc. (b) 63,598 1,833 Coherent, Inc. (b) 62,395 1,140 Serologicals Corporation (b) 26,220 3,150 Cypress Semiconductor 1,030 Sierra Health Services, Inc. (b) 69,463 Corporation (b) 45,234 770 Sunrise Senior Living, Inc. (b) 40,810 5,482 Digital Insight Corporation (b) 134,309 890 United Therapeutics Corporation (b) 47,482 3,990 Digitas, Inc. (b) 45,007 1,371 Varian, Inc. (b) 51,371 1,040 Euronet Worldwide, Inc. (b) 30,592 630 Wellcare Health Plans, Inc. (b) 24,142 520 F5 Networks, Inc. (b) 21,934 Total Health Care 1,859 FactSet Research Systems, Inc. 68,188 3,540 Fair Isaac Corporation 133,210 Industrials (10.1%) 3,215 FileNet Corporation (b) 90,888 970 Actuant Corporation (b) 45,134 2,180 Foundry Networks, Inc. (b) 25,811 1,400 Administaff, Inc. 35,840 2,690 Genesis Microchip, Inc. (b) 66,820 940 Aviall, Inc. (b) 31,819 1,501 Global Imaging Systems, Inc. (b) 52,025 680 Bucyrus International, Inc. 28,982 1,849 Hyperion Solutions Corporation (b) 87,014 780 Esterline Technologies Corporation (b) 33,337 8,374 Informatica Corporation (b) 88,513 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 9 Partner Small Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (97.3%) Value Shares Common Stock (97.3%) Value Information Technology  continued 6,180 ValueClick, Inc. (b) $79,351 4,900 Internet Capital Group, Inc. (b) $33,467 1,090 Varian Semiconductor 2,466 Intersil Corporation 47,766 Equipment Associates, Inc. 45,257 590 Itron, Inc. (b) 28,586 3,280 Witness Systems, Inc. (b) 63,993 2,820 Ixia (b) 55,667 Total Information 4,187 Jack Henry & Associates, Inc. 80,642 Technology 1,827 Kronos, Inc. (b) 85,869 3,450 Kulicke and Soffa Industries, Inc. (b) 33,396 Materials (2.3%) 3,175 Littelfuse, Inc. (b) 91,726 390 Cleveland-Cliffs, Inc. 28,357 1,370 MICROS Systems, Inc. (b) 58,842 400 Eagle Materials, Inc. 41,080 3,120 Microsemi Corporation (b) 66,612 1,250 Ferro Corporation 28,125 1,790 MoneyGram International, Inc. 37,662 1,110 H.B. Fuller Company 38,328 940 Mykrolis Corporation (b) 15,322 1,060 Headwaters, Inc. (b) 45,315 1,990 NETGEAR, Inc. (b) 41,213 1,550 Olin Corporation 28,442 1,340 Open Solutions, Inc. (b) 32,106 390 Senomyx, Inc. (b) 8,502 3,080 Openwave Systems, Inc. (b) 57,134 420 Titanium Metals Corporation (b) 26,901 7,800 Parametric Technology Corporation (b) 53,820 Total Materials 4,592 Photon Dynamics, Inc (b) 86,950 1,650 Progress Software Corporation (b) 51,298 Telecommunications Services (1.2%) 1,777 Rogers Corporation (b) 72,537 5,100 SBA Communications Corporation (b) 1,804 SafeNet, Inc. (b) 61,679 4,650 UbiquiTel, Inc. (b) 42,501 3,030 Sapient Corporation (b) 23,573 Total Telecommunications 3,838 SERENA Software, Inc. (b) 78,756 Services 2,040 Sirf Technology Holdings, Inc. (b) 44,574 2,670 Trident Microsystems, Inc. (b) 87,149 Total Common Stock 3,150 UNOVA, Inc. (b) 86,782 (cost $9,913,526) Shares Short-Term Investments (2.7%) Interest Rate (c) Maturity Date Value 292,242 Thrivent Money Market Fund 2.960% N/A $292,242 Total Short-Term Investments (at amortized cost) Total Investments (cost $10,205,768) (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) The interest rate shown reflects the yield. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $688,003 and $(112,179), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 10 Partner Small Cap Value Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.1%) Value Shares Common Stock (84.1%) Value Consumer Discretionary (12.5%) Financials (20.1%) Aaron Rents, Inc. $1,334,976 Allied Capital Corporation (c) $901,548 CSS Industries, Inc. American Capital Strategies, Ltd. (c) Cutter & Buck, Inc. Bedford Property Investors, Inc. (c) Dixie Group, Inc. (b) Boston Private Financial Freds, Inc. (c) Holdings, Inc. (c) Hancock Fabrics, Inc. (c) Bristol West Holdings, Inc. (c) Haverty Furniture Companies, Inc. East West Bancorp, Inc. IMPCO Technologies, Inc. (b,c) First Financial Fund, Inc. (c) Journal Register Company (b) First Potomac Realty Trust Matthews International Corporation First Republic Bank Orient Express Hotels, Ltd. Gables Residential Trust RARE Hospitality GB&T Bancshares, Inc. (c) International, Inc. (b) Glenborough Realty Trust, Inc. Ruby Tuesday, Inc. (c) Innkeepers USA Trust Saga Communications, Inc. (b) Kilroy Realty Corporation SCP Pool Corporation Kite Realty Group Trust Stanley Furniture Company, Inc. Markel Corporation (b) Steak n Shake Company (b) Max Re Capital, Ltd. Stein Mart, Inc. Midland Company Steven Madden, Ltd. (b,c) Net Bank, Inc. TBC Corporation (b) Ohio Casualty Corporation WCI Communities, Inc. (b,c) ProAssurance Corporation (b) Total Consumer Strategic Hotel Capital, Inc. Discretionary Sun Communities, Inc. SVB Financial Group (b,c) Consumer Staples (2.2%) Texas Regional Bancshares, Inc. Alliance One International, Inc. (c) Trammell Crow Company (b) Caseys General Stores, Inc. Triad Guaranty, Inc. (b) Nash Finch Company (c) Washington Real Estate Wild Oats Markets, Inc. (b,c) Investment Trust Total Consumer Staples Total Financials Energy (7.2%) Health Care (3.9%) Atwood Oceanics, Inc. (b) Arrow International, Inc. Cimarex Energy Company (b) Diversa Corporation (b,c) Encore Acquisition Company (b) Myogen, Inc. (b,c) Forest Oil Corporation (b) Myriad Genetics, Inc. (b,c) Lone Star Technologies, Inc. (b) Odyssey Healthcare, Inc. (b,c) 1 Tel Offshore Trust 5 Owens & Minor, Inc. TETRA Technologies, Inc. (b) West Pharmaceutical Services, Inc. (c) W-H Energy Services, Inc. (b) Total Health Care Whiting Petroleum Corporation (b) Total Energy The accompanying notes to the Schedule of Investments are an integral part of this schedule. 11 Partner Small Cap Value Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.1%) Value Shares Common Stock (84.1%) Value Industrials (17.2%) 9,200 Littelfuse, Inc. (b) $265,788 12,000 Accuride Corporation (b) $147,600 44,900 Methode Electronics, Inc. 567,536 10,600 Ameron International Corporation 404,920 96,600 MPS Group, Inc. (b) 1,145,676 68,000 Casella Waste Systems, Inc. (b) 918,680 46,000 Mykrolis Corporation (b,c) 749,800 32,100 Dollar Thrifty Automotive 14,800 Progress Software Corporation (b) 460,132 Group, Inc. (b) 1,004,730 77,300 SBS Technologies, Inc. (b) 772,227 14,000 EDO Corporation 431,900 13,000 SPSS, Inc. (b) 255,320 42,200 Electro Rent Corporation (b) 599,662 28,000 StarTek, Inc. (c) 462,560 23,600 ElkCorp 785,880 Total Information 20,600 Franklin Electric Company, Inc. (c) 896,306 Technology 20,800 FTI Consulting, Inc. (b) 501,280 24,300 G & K Services, Inc. 967,140 Materials (8.2%) 40,800 Genesee & Wyoming, Inc. (b) 1,235,016 37,500 Airgas, Inc. 1,106,250 17,800 Genlyte Group, Inc. (b) 914,564 19,600 AptarGroup, Inc. 977,060 33,400 Hub Group, Inc. (b) 1,034,732 23,800 Arch Chemicals, Inc. 612,850 25,700 IDEX Corporation 1,122,576 17,700 Carpenter Technology Corporation 1,108,728 47,800 Insituform Technologies, Inc. (b) 920,150 15,000 Chesapeake Corporation 334,500 12,500 JLG Industries, Inc. 391,750 7,000 Deltic Timber Corporation (c) 299,180 26,200 Kirby Corporation (b) 1,261,530 19,350 Florida Rock Industries, Inc. 1,062,122 70,200 LSI Industries, Inc. 1,045,278 46,800 Gibraltar Industries, Inc. 1,121,796 18,900 Macquarie Infrastructure 17,200 MacDermid, Inc. 569,320 Company Trust (c) 536,760 18,000 Meridian Gold, Inc. (b) 321,120 43,900 McGrath Rentcorp 1,140,961 8,400 Minerals Technologies, Inc. 522,816 26,000 Nordson Corporation 867,620 41,000 Myers Industries, Inc. 541,200 36,300 RemedyTemp, Inc. (b) 313,632 54,000 Stillwater Mining Company (b,c) 440,640 50,000 Vitran Corporation, Inc. (b) 875,000 30,600 Wausau-Mosinee Paper Corporation 384,948 16,000 Waste Connections, Inc. (b) 576,000 Total Materials 9,300 Woodward Governor Company 834,303 Total Industrials Utilities (4.6%) 22,000 Black Hills Corporation (c) 877,360 Information Technology (8.2%) 42,400 Cleco Corporation 953,152 63,900 Agile Software Corporation (b) 414,711 46,000 El Paso Electric Company (b) 995,440 24,800 Applied Films Corporation (b) 651,496 13,400 Otter Tail Power Company 387,260 14,500 ATMI, Inc. (b,c) 461,535 31,000 UniSource Energy Corporation 999,750 33,600 Belden CDT, Inc. 745,920 36,000 Vectren Corporation 1,043,280 35,700 Brooks Automation, Inc. (b) 592,620 Total Utilities 19,300 Catapult Communications Corporation (b) 314,590 Total Common Stock 44,000 Helix Technology Corporation (c) 794,860 (cost $81,600,997) 140,000 Lattice Semiconductor Corporation (b) 721,000 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 12 Partner Small Cap Value Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Collateral Held for Securities Loaned (13.3%) Interest Rate (d) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $15,279,126 Total Collateral Held for Securities Loaned (cost $15,279,126) Shares Short-Term Investments (2.6%) Interest Rate (d) Maturity Date Value Thrivent Money Market Fund 2.960% N/A $2,924,226 Total Short-Term Investments (at amortized cost) Total Investments (cost $99,804,349) $114,672,849 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield. (e) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $17,314,807 and $(2,446,307), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 13 Small Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Consumer Discretionary (12.5%) West Marine, Inc. (b,c) $1,697,076 A.C. Moore Arts & Crafts, Inc. (b,c) $1,045,772 Wolverine World Wide, Inc. Aeropostale, Inc. (b) Total Consumer American Eagle Outfitters, Inc. Discretionary AnnTaylor Stores Corporation (b) Autoliv, Inc. Consumer Staples (2.0%) Boyd Gaming Corporation (c) Caseys General Stores, Inc. Cheesecake Factory, Inc. (b) Central Garden & Childrens Place Retail Pet Company (b,c) Stores, Inc. (b,c) Corn Products International, Inc. Cooper Tire & Rubber Company (c) Dean Foods Company (b) GameStop Corporation (b,c) Elizabeth Arden, Inc. (b,c) Gander Mountain Company (b,c) Total Consumer Staples Golf Galaxy, Inc. (b) Guitar Center, Inc. (b,c) Energy (6.3%) Hovnanian Enterprises, Inc. (b) Cimarex Energy Company (b) Insight Enterprises, Inc. (b,c) Dawson Geophysical Company (b,c) Interface, Inc. (b) Dril-Quip, Inc. (b,c) International Speedway Energy Partners, Ltd. (b) Corporation FMC Technologies, Inc. (b) Jack in the Box, Inc. (b) Forest Oil Corporation (b) Joseph A. Bank Clothiers, Inc. (b) Frontier Oil Corporation Lions Gate Entertainment Global Industries, Ltd. (b) Corporation (b,c) Helmerich & Payne, Inc. M.D.C. Holdings, Inc. Massey Energy Company MarineMax, Inc. (b,c) NS Group, Inc. (b) Mens Wearhouse, Inc. (b) Patterson-UTI Energy, Inc. New York & Company, Inc. (b) Peabody Energy Corporation Nordstrom, Inc. Pioneer Drilling Company (b) P.F. Changs China Bistro, Inc. (b,c) Pride International, Inc. (b) Pacific Sunwear of Range Resources Corporation (c) California, Inc. (b) Superior Energy Services, Inc. (b) Pep Boys - Manny, Moe & Jack (c) Tesoro Petroleum Corporation Quiksilver, Inc. (b) Ultra Petroleum Corporation (b,c) R.H. Donnelley Corporation (b) World Fuel Services Corporation Red Robin Gourmet Total Energy Burgers, Inc. (b,c) Regis Corporation (c) Financials (14.4%) SCP Pool Corporation Affiliated Managers Group, Inc. (b,c) Shuffle Master, Inc. (b,c) Alabama National BanCorporation Sonic Corporation (b) Alexandria Real Estate Stamps.com, Inc. (b,c) Equities, Inc. Steiner Leisure, Ltd. (b) American Capital Strategies, Ltd. (c) Texas Roadhouse, Inc. (b,c) Argonaut Group, Inc. (b,c) Tractor Supply Company (b,c) BioMed Realty Trust, Inc. Warnaco Group, Inc. (b,c) BOK Financial Corporation WCI Communities, Inc. (b,c) Cardinal Financial Corporation (b,c) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 14 Small Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Financials  continued 71,600 Centene Corporation (b) $2,097,880 89,800 Center Financial Corporation (c) $2,294,390 33,700 Community Health 86,700 CoBiz, Inc. (c) 1,586,610 Systems, Inc. (b) 1,301,157 110,000 Colonial BancGroup, Inc. 2,559,700 11,900 Cooper Companies, Inc. 817,530 61,400 Commercial Capital Bancorp, Inc. 1,218,176 22,700 Covance, Inc. (b) 1,124,785 33,900 Downey Financial Corporation 2,625,216 178,600 CuraGen Corporation (b,c) 1,132,324 49,000 EastGroup Properties, Inc. (c) 2,126,600 26,400 Dade Behring Holdings, Inc. 2,001,120 123,500 FelCor Lodging Trust, Inc. (b,c) 1,920,425 39,300 Digene Corporation (b,c) 1,143,237 65,000 First BanCorp (c) 1,593,800 148,050 Encore Medical Corporation (b,c) 846,846 42,200 First Community Bancorp, Inc. (c) 2,162,328 62,700 Endo Pharmaceutical 61,700 First Indiana Corporation (c) 1,994,761 Holdings, Inc. (b) 1,784,442 37,100 Global Signal, Inc. (c) 1,591,590 102,200 Exelixis, Inc. (b) 905,492 84,700 GMH Communities Trust 1,269,653 59,000 First Horizon Pharmaceutical 31,800 Greenhill & Company, Inc. (c) 1,219,848 Corporation (b,c) 1,255,520 157,150 HCC Insurance Holdings, Inc. 4,356,198 47,800 Haemonetics Corporation (b) 2,018,594 40,200 Home Properties, Inc. 1,840,356 108,900 HealthTronics, Inc. (b) 1,402,632 124,100 HRPT Properties Trust 1,599,649 22,200 Henry Schein, Inc. (b) 958,374 49,500 LaSalle Hotel Properties 1,723,590 77,300 Horizon Health Corporation (b) 2,011,346 43,100 MB Financial, Inc. (c) 1,792,960 85,300 Incyte Corporation (b,c) 679,841 52,361 Mercantile Bank Corporation (c) 2,377,198 86,700 InterMune, Inc. (b,c) 1,311,771 148,900 Ohio Casualty Corporation 3,804,395 39,900 Intuitive Surgical, Inc. (b) 2,769,060 35,600 Philadelphia Consolidated 14,400 Invitrogen Corporation (b) 1,235,088 Holding Corporation (b,c) 2,955,512 35,600 IVAX Corporation (b) 907,088 65,400 Pinnacle Financial Partners, Inc. (b,c) 1,671,624 51,400 Kindred Healthcare, Inc. (b,c) 1,888,436 51,900 Piper Jaffray Companies (b,c) 1,785,879 20,300 LCA-Vision, Inc. 929,740 89,600 Platinum Underwriters 46,400 LifePoint Hospitals, Inc. (b) 2,169,664 Holdings, Ltd. 3,106,432 41,300 Mentor Corporation (c) 2,054,675 14,400 Preferred Bank Los Angeles (c) 604,512 41,700 MGI Pharma, Inc. (b,c) 1,138,410 43,900 Reinsurance Group of 104,200 NovaMed, Inc. (b) 765,870 America, Inc. (c) 1,851,263 215,500 OraSure Technologies, Inc. (b,c) 2,323,090 55,000 RLI Corporation (c) 2,618,000 19,200 Pediatrix Medical Group, Inc. (b) 1,505,664 36,700 SL Green Realty Corporation 2,557,990 39,700 Psychiatric Solutions, Inc. (b,c) 1,912,746 80,000 Sunstone Hotel Investors, Inc. 2,068,800 37,900 ResMed, Inc. (b,c) 2,539,300 2,500 Virginia Commerce 342,400 Savient Pharmaceuticals, Inc. (b,c) 1,540,800 Bancorp, Inc. (b,c) 65,400 89,500 Shamir Optical Industry, Ltd. (b) 1,279,850 75,677 Washington Federal, Inc. 1,761,004 43,300 Sierra Health Services, Inc. (b) 2,920,152 39,200 Westamerica Bancorporation 2,146,200 78,800 Sybron Dental Specialties, Inc. (b) 2,895,900 124,600 Winston Hotels, Inc. 1,404,242 44,300 Symbion, Inc. (b) 1,072,503 37,700 Wintrust Financial Corporation 2,021,851 87,300 United Surgical Partners Total Financials International, Inc. (b,c) 3,143,673 34,900 Varian, Inc. (b) 1,307,703 Health Care (11.6%) 58,200 Vertex Pharmaceuticals, Inc. (b,c) 928,290 89,300 Abgenix, Inc. (b,c) 926,041 52,150 Wellcare Health Plans, Inc. (b,c) 1,998,388 44,300 Amedisys, Inc. (b,c) 1,733,902 58,100 Wright Medical Group, Inc. (b,c) 1,502,466 31,400 American Healthways, Inc. (b,c) 1,399,498 46,400 ZymoGenetics, Inc. (b,c) 822,672 58,800 AMERIGROUP Corporation (b) 2,037,420 Total Health Care The accompanying notes to the Schedule of Investments are an integral part of this schedule. 15 Small Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Industrials (13.8%) Information Technology (12.7%) 96,200 Adesa, Inc. $2,328,040 32,600 ADTRAN, Inc. $872,376 56,800 ARGON ST, Inc. (b) 1,974,368 63,500 Anteon International 29,100 Arkansas Best Corporation 998,130 Corporation (b) 2,981,325 177,300 Artesyn Technologies, Inc. (b,c) 1,640,025 29,200 Avid Technology, Inc. (b) 1,201,580 97,500 Asset Acceptance 122,600 Axcelis Technologies, Inc. (b) 847,166 Capital Corporation (b,c) 2,665,650 75,600 Benchmark Electronics, Inc. (b) 2,419,200 109,300 Beacon Roofing Supply, Inc. (b) 2,838,521 24,900 Cabot Microelectronics 32,600 Briggs & Stratton Corporation (c) 1,218,262 Corporation (b,c) 748,743 14,800 Carlisle Companies, Inc. 974,728 46,900 CACI International, Inc. (b) 3,085,551 50,100 Consolidated Graphics, Inc. (b) 2,134,260 220,600 Carrier Access Corporation (b,c) 1,169,180 42,700 DRS Technologies, Inc. 2,220,400 34,900 Citrix Systems, Inc. (b) 831,667 59,700 Dycom Industries, Inc. (b) 1,456,680 118,300 CNET Networks, Inc. (b,c) 1,514,240 44,100 G & K Services, Inc. 1,755,180 35,900 Cymer, Inc. (b) 1,245,730 87,900 Genesee & Wyoming, Inc. (b) 2,660,733 83,100 Cypress Semiconductor 53,600 Genlyte Group, Inc. (b) 2,753,968 Corporation (b,c) 1,193,316 23,137 Graco, Inc. 884,528 145,000 Digitas, Inc. (b) 1,635,600 40,400 Hub Group, Inc. (b) 1,251,592 25,300 Diodes, Inc. (b,c) 977,339 99,700 Hughes Supply, Inc. 2,833,474 36,200 Fairchild Semiconductor 42,100 Huron Consulting Group, Inc. (b,c) 1,170,380 International, Inc. (b) 610,332 68,050 IDEX Corporation 2,972,424 25,000 FileNet Corporation (b) 706,750 50,900 Jacobs Engineering Group, Inc. (b) 2,996,992 62,800 FLIR Systems, Inc. (b) 2,065,492 234,200 Jacuzzi Brands, Inc. (b) 2,541,070 40,100 Global Payments, Inc. (c) 2,656,224 124,100 Kforce, Inc. (b,c) 1,141,720 26,800 Hyperion Solutions Corporation (b) 1,261,208 47,050 Knight Transportation, Inc. (c) 1,112,732 96,100 Informatica Corporation (b,c) 1,015,777 77,600 Landstar System, Inc. 2,585,632 95,300 Ingram Micro, Inc. (b) 1,776,392 51,000 Manitowoc Company, Inc. 2,328,150 88,400 Integrated Device 94,900 Mercury Computer Systems, Inc. (b,c) 2,628,730 Technology, Inc. (b) 1,021,904 74,200 MSC Industrial Direct 58,600 Inter-Tel, Inc. 1,459,140 Company, Inc. 2,870,798 21,300 International Rectifier 36,300 Oshkosh Truck Corporation 3,078,240 Corporation (b) 1,002,165 88,800 Pacer International, Inc. (b) 2,250,192 187,700 iVillage, Inc. (b,c) 1,032,350 26,100 Pall Corporation 808,317 42,100 Keynote Systems, Inc. (b,c) 556,141 19,600 Precision Castparts Corporation 1,763,608 38,050 Kronos, Inc. (b) 1,788,350 33,300 Ritchie Bros. Auctioneers, Inc. 1,290,708 58,900 Manhattan Associates, Inc. (b) 1,219,230 37,400 Roper Industries, Inc. 2,870,450 238,800 Micromuse, Inc. (b) 1,349,220 109,100 SkyWest, Inc. 2,263,825 22,800 MICROS Systems, Inc. (b) 979,260 168,150 Standard Parking Corporation (b,c) 2,939,262 57,600 Microsemi Corporation (b) 1,229,760 76,400 Stewart & Stevenson Services, Inc. 1,768,660 213,300 MPS Group, Inc. (b) 2,529,738 24,700 Terex Corporation (b) 1,195,974 340,100 NMS Communications 32,800 Trex Company, Inc. (b,c) 964,320 Corporation (b,c) 1,146,137 36,100 URS Corporation (b,c) 1,351,945 256,700 ON Semiconductor Corporation (b,c) 1,476,025 79,950 Waste Connections, Inc. (b) 2,878,200 212,300 Parametric Technology 64,500 Watson Wyatt & Corporation (b) 1,464,870 Company Holdings (c) 1,781,490 152,000 Phoenix Technologies, Ltd. (b,c) 1,033,600 38,200 York International Corporation 1,632,286 71,300 Photronics, Inc. (b) 1,913,692 Total Industrials 236,900 Plexus Corporation (b) 3,418,467 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 16 Small Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (79.7%) Value Shares Common Stock (79.7%) Value Information Technology  continued 30,700 NOVA Chemicals Corporation (c) $1,074,500 140,800 Powerwave Technologies, Inc. (b,c) $1,614,976 24,550 Quanex Corporation (c) 1,497,550 47,900 Progress Software Corporation (b) 1,489,211 108,300 RPM International, Inc. (c) 2,030,625 48,900 QLogic Corporation (b) 1,518,345 61,200 Schweitzer-Mauduit 154,500 SeeBeyond Technology International, Inc. 1,600,380 Corporation (b) 648,900 47,100 Steel Dynamics, Inc. (c) 1,514,736 127,000 Stellent, Inc. (b,c) 1,073,150 Total Materials 57,900 Tech Data Corporation (b) 2,245,362 140,100 TIBCO Software, Inc. (b) 1,077,369 Telecommunications Services (0.7%) 139,900 Tollgrade Communications, Inc. (b) 1,386,409 74,700 Arbinet Holdings, Inc. (b,c) 489,285 42,600 Trimble Navigation, Ltd. (b,c) 1,659,696 49,100 FairPoint Communications, Inc. (c) 805,240 34,200 Varian Semiconductor 56,050 Iowa Telecommunications Equipment Associates, Inc. (b) 1,419,984 Services, Inc. 1,063,829 52,000 ViaSat, Inc. (b,c) 1,161,680 118,050 Valor Communications Group, Inc. 1,649,158 130,700 Vishay Intertechnology, Inc. (b,c) 1,832,414 Total Telecommunications 422,700 Vitesse Semiconductor Services Corporation (b,c) 938,394 238,800 Vitria Technology, Inc. (b,c) 871,620 Utilities (2.2%) 178,700 webMethods, Inc. (b) 1,084,709 52,100 AGL Resources, Inc. 2,003,245 121,200 Wind River Systems, Inc. (b,c) 2,071,308 36,000 Alliant Energy Corporation 1,047,600 Total Information 60,746 Aqua America, Inc. 1,948,124 Technology 94,600 Energen Corporation 3,320,460 35,200 OGE Energy Corporation 1,069,376 Materials (3.5%) 77,200 Piedmont Natural Gas 19,400 Albemarle Corporation 739,140 Company, Inc. (c) 1,908,384 19,300 AptarGroup, Inc. 962,105 35,200 PNM Resources, Inc. 1,034,528 55,000 Century Aluminum Company (b) 1,345,850 43,700 Westar Energy, Inc. 1,063,221 14,300 Cytec Industries, Inc. 648,934 Total Utilities 69,050 Florida Rock Industries, Inc. 3,790,154 34,400 FMC Corporation (b) 2,080,512 Total Common Stock 48,700 Lubrizol Corporation 2,142,800 (cost $379,391,190) 60,100 MacDermid, Inc. 1,989,310 Shares Collateral Held for Securities Loaned (16.4%) Interest Rate (d) Maturity Date Value 99,994,465 Thrivent Financial Securities Lending Trust 3.330% N/A $99,994,465 Total Collateral Held for Securities Loaned (cost $99,994,465) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 17 Small Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares or Principal Amount Short-Term Investments (3.9%) Interest Rate (d) Maturity Date Value $3,330,000 Novartis Finance Corporation 3.280% 8/1/2005 $3,329,393 Thrivent Money Market Fund 2.960 N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $503,143,415) $608,345,040 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield or, for securities purchased at a discount, the discount rate at the date of purchase. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $111,688,135 and $(6,486,510), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 18 Small Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (77.9%) Value Shares Common Stock (77.9%) Value Consumer Discretionary (13.4%) 2,100 Haverty Furniture Companies, Inc. (c) $28,077 1,200 4Kids Entertainment, Inc. (b,c) $24,120 2,100 Hibbett Sporting Goods, Inc. (b,c) 84,063 3,475 Aaron Rents, Inc. (c) 85,276 3,975 Hot Topic, Inc. (b) 67,734 1,600 Action Performance 1,700 IHOP Corporation (c) 74,664 Companies, Inc. (c) 13,680 4,250 Insight Enterprises, Inc. (b) 86,700 2,850 ADVO, Inc. 100,178 4,100 Interface, Inc. (b) 41,861 1,900 Applica, Inc. (b) 5,282 1,600 J. Jill Group, Inc. (b,c) 26,096 2,800 Arbitron, Inc. 116,200 3,200 Jack in the Box, Inc. (b) 121,760 1,200 Arctic Cat, Inc. (c) 26,184 2,400 JAKKS Pacific, Inc. (b,c) 41,136 2,300 Argosy Gaming Company (b) 107,617 2,110 Jo-Ann Stores, Inc. (b) 58,067 1,300 Ashworth, Inc. (b,c) 10,803 2,300 K-Swiss, Inc. 77,671 1,700 Audiovox Corporation (b) 30,626 4,300 K2, Inc. (b,c) 57,190 3,100 Aztar Corporation (b) 103,168 2,500 Kellwood Company (c) 60,775 3,100 Bally Total Fitness 4,600 La-Z-Boy, Inc. (c) 61,502 Holding Corporation (b,c) 11,160 1,800 Landrys Restaurants, Inc. (c) 56,070 1,000 Bassett Furniture Industries, Inc. 19,550 1,400 Libbey, Inc. 24,570 1,600 Brown Shoe Company, Inc. 63,120 4,000 Linens n Things, Inc. (b) 105,000 1,200 Building Materials 1,700 Lone Star Steakhouse & Saloon, Inc. 51,102 Holding Corporation 99,720 2,901 M.D.C. Holdings, Inc. 247,803 1,700 Burlington Coat Factory 2,200 Marcus Corporation (c) 47,256 Warehouse Corporation 69,751 1,300 Meade Instruments Corporation (b,c) 3,393 2,850 Cato Corporation 60,306 4,200 Mens Wearhouse, Inc. (b) 151,032 3,050 CEC Entertainment, Inc. (b) 116,846 1,900 Meritage Homes Corporation 176,605 6,700 Champion Enterprises, Inc. (b,c) 80,802 1,300 Midas, Inc. (b,c) 30,069 1,300 Childrens Place Retail Stores, Inc. (b,c) 59,410 2,600 Monaco Coach Corporation (c) 45,500 3,200 Christopher & Banks Corporation (c) 60,480 2,200 Movie Gallery, Inc. (c) 55,176 1,300 Coachmen Industries, Inc. 17,134 2,400 Multimedia Games, Inc. (b,c) 25,152 1,900 Cost Plus, Inc. (b) 42,807 600 National Presto Industries, Inc. (c) 26,754 800 CPI Corporation 14,152 2,700 Nautilus Group, Inc. (c) 75,222 1,300 Department 56, Inc. (b) 16,354 420 NVR, Inc. (b) 393,960 2,000 Dress Barn, Inc. (b,c) 48,760 2,000 OCharleys, Inc. (b) 35,820 1,000 Electronics Boutique 1,200 Oxford Industries, Inc. (c) 56,412 Holdings Corporation (b,c) 64,660 2,300 P.F. Changs China Bistro, Inc. (b,c) 131,077 3,100 Ethan Allen Interiors, Inc. (c) 102,300 2,700 Panera Bread Company (b,c) 157,275 2,170 Fedders Corporation (c) 5,468 1,200 Papa Johns International, Inc. (b,c) 51,720 3,900 Finish Line, Inc. 70,551 4,900 Pep Boys - Manny, Moe & Jack (c) 66,591 4,900 Fleetwood Enterprises, Inc. (b,c) 55,615 3,200 Phillips-Van Heusen Corporation 108,480 3,600 Fossil, Inc. (b) 85,644 3,600 Pinnacle Entertainment, Inc. (b) 77,760 3,500 Freds, Inc. (c) 67,550 3,800 Polaris Industries, Inc. (c) 210,140 4,700 GameStop Corporation (b) 150,400 1,100 Pre-Paid Legal Services, Inc. (c) 51,975 2,000 Genesco, Inc. (b) 74,540 10,400 Quiksilver, Inc. (b) 174,616 1,800 Goodys Family Clothing, Inc. (c) 13,932 3,000 RARE Hospitality International, Inc. (b) 93,480 2,100 Group 1 Automotive, Inc. (b) 60,984 1,200 Russ Berrie and Company, Inc. (c) 19,200 2,300 Guitar Center, Inc. (b,c) 148,568 2,900 Russell Corporation 54,868 2,700 Gymboree Corporation (b,c) 45,576 3,800 Ryans Restaurant Group, Inc. (b) 49,514 500 Haggar Corporation 11,230 4,675 SCP Pool Corporation 170,357 1,800 Hancock Fabrics, Inc. (c) 12,420 3,300 Select Comfort Corporation (b,c) 70,323 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 19 Small Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (77.9%) Value Shares Common Stock (77.9%) Value Consumer Discretionary  continued 2,600 Ralcorp Holdings, Inc. $111,800 2,700 ShopKo Stores, Inc. (b,c) $68,715 900 Sanderson Farms, Inc. (c) 38,781 3,175 Shuffle Master, Inc. (b,c) 85,185 3,200 Spectrum Brands, Inc. (b) 99,200 700 Skyline Corporation 29,400 2,700 TreeHouse Foods, Inc (b) 82,566 2,600 Sonic Automotive, Inc. 60,580 3,300 United Natural Foods, Inc. (b) 111,276 5,450 Sonic Corporation (b) 165,190 1,600 WD-40 Company 45,968 1,600 Stage Stores, Inc. (b) 70,672 Total Consumer Staples 1,000 Standard Motor Products, Inc. (c) 14,000 3,000 Standard Pacific Corporation 286,170 Energy (6.1%) 2,600 Steak n Shake Company (b) 56,290 1,100 Atwood Oceanics, Inc. (b) 74,987 2,300 Stein Mart, Inc. 52,187 4,300 Cabot Oil & Gas Corporation 174,236 3,200 Stride Rite Corporation 44,800 3,400 Cal Dive International, Inc. (b) 201,348 1,900 Sturm, Ruger & Company, Inc. (c) 21,261 1,200 Carbo Ceramics, Inc. (c) 104,268 1,900 Superior Industries 7,200 Cimarex Energy Company (b) 301,968 International, Inc. (c) 44,346 600 Dril-Quip, Inc. (b) 19,932 2,000 TBC Corporation (b) 56,740 4,800 Frontier Oil Corporation 134,496 1,100 Thomas Nelson, Inc. 25,124 1,800 Hydril Company (b) 115,488 2,900 Too, Inc. (b) 74,791 5,100 Input/Output, Inc. (b,c) 36,924 2,800 Tractor Supply Company (b) 157,416 2,600 Lone Star Technologies, Inc. (b) 132,678 5,100 Triarc Companies, Inc. (c) 80,121 6,800 Massey Energy Company 294,100 900 Vertrue, Inc. (b,c) 35,685 3,800 Maverick Tube Corporation (b,c) 126,046 2,300 Winnebago Industries, Inc. (c) 88,757 2,300 Oceaneering International, Inc. (b) 98,670 1,900 WMS Industries, Inc. (b,c) 61,921 2,100 Offshore Logistics, Inc. (b) 75,600 5,150 Wolverine World Wide, Inc. 113,300 1,600 Penn Virginia Corporation 86,320 4,500 Zale Corporation (b) 153,000 1,400 Petroleum Development Total Consumer Corporation (b,c) 52,416 Discretionary 2,000 Remington Oil and Gas Corporation (b) 78,820 Consumer Staples (2.7%) 2,200 SEACOR Holdings, Inc. (b) 145,728 7,800 Alliance One International, Inc. (c) 47,268 6,600 Southwestern Energy Company (b) 363,725 1,600 American Italian Pasta Company (c) 33,680 2,400 Spinnaker Exploration Company (b) 94,176 4,400 Caseys General Stores, Inc. 95,744 5,100 St. Mary Land & 6,700 Corn Products International, Inc. 161,269 Exploration Company 161,160 3,300 Delta & Pine Land Company 88,275 2,100 Stone Energy Corporation (b) 111,741 4,275 Flowers Foods, Inc. 107,687 2,500 Swift Energy Company (b) 101,950 1,500 Great Atlantic & Pacific Tea 2,000 TETRA Technologies, Inc. (b) 79,740 Company, Inc. (b) 42,975 3,300 Unit Corporation (b) 156,750 2,700 Hain Celestial Group, Inc. (b) 53,541 3,000 Veritas DGC, Inc. (b) 92,400 600 J & J Snack Foods Corporation 35,304 4,800 Vintage Petroleum, Inc. 168,624 2,400 Lance, Inc. 43,392 2,400 W-H Energy Services, Inc. (b) 75,360 2,400 Longs Drug Stores Corporation 104,136 2,000 World Fuel Services Corporation 49,100 1,100 Nash Finch Company (c) 45,353 Total Energy 1,100 Natures Sunshine Products, Inc. (c) 21,945 4,900 NBTY, Inc. (b) 118,580 Financials (11.9%) 1,000 Peets Coffee & Tea, Inc. (b,c) 34,210 2,900 Acadia Realty Trust 55,100 4,200 Performance Food 6,200 Amegy Bancorp, Inc. 141,236 Group Company (b) 126,126 1,800 Anchor BanCorp Wisconsin, Inc. (c) 57,492 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 20 Small Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (77.9%) Value Shares Common Stock (77.9%) Value Financials  continued 1,300 Parkway Properties, Inc. $69,615 4,100 BankAtlantic Bancorp, Inc. $73,554 1,600 Philadelphia Consolidated 2,200 BankUnited Financial Corporation Holding Corporation (b) 2,500 Boston Private Financial 1,800 Piper Jaffray Companies (b) Holdings, Inc. (c) 2,100 Presidential Life Corporation 5,600 Brookline Bancorp, Inc. (c) 1,600 PrivateBancorp, Inc. (c) 3,700 Capital Automotive REIT 2,600 ProAssurance Corporation (b) 2,600 Cash America International, Inc. 2,955 Provident Bankshares Corporation 2,700 Central Pacific Financial 6,214 Republic Bancorp, Inc. Corporation (c) 1,500 Rewards Network, Inc. (b,c) 4,275 Chittenden Corporation (c) 1,900 RLI Corporation 3,500 Colonial Properties Trust (c) 1,000 SCPIE Holdings, Inc. (b,c) 3,400 Commercial Federal Corporation 2,600 Selective Insurance Group, Inc. 4,700 Commercial Net Lease Realty, Inc. (c) 4,200 Shurgard Storage Centers, Inc. 2,900 Community Bank System, Inc. (c) 6,600 South Financial Group, Inc. 2,900 CRT Properties, Inc. 1,500 Sovran Self Storage, Inc. 2,400 Delphi Financial Group, Inc. 4,150 Sterling Bancshares, Inc. 2,650 Dime Community Bancshares 2,080 Sterling Financial Corporation (b) 1,800 Downey Financial Corporation 1,700 Stewart Information 4,700 East West Bancorp, Inc. Services Corporation 2,100 EastGroup Properties, Inc. 4,100 Susquehanna Bancshares, Inc. 2,300 Entertainment Properties Trust 1,393 SWS Group, Inc. 2,000 Essex Property Trust, Inc. 6,733 TrustCo Bank Corporation NY (c) 1,600 Financial Federal Corporation (c) 8,100 UCBH Holdings, Inc. 6,500 First BanCorp (c) 3,100 UICI 4,000 First Midwest Bancorp, Inc. 4,000 Umpqua Holdings Corporation (c) 2,000 First Republic Bank 3,200 United Bankshares, Inc. (c) 1,400 FirstFed Financial Corporation (b) 5,575 Whitney Holding Corporation 2,900 Flagstar Bancorp, Inc. (c) 2,000 Wintrust Financial Corporation 5,800 Fremont General Corporation 1,694 World Acceptance Corporation (b) 2,600 Gables Residential Trust 1,900 Zenith National Insurance 3,400 Glenborough Realty Trust, Inc. Corporation (c) 3,600 Gold Banc Corporation, Inc. (c) Total Financials 3,200 Hilb, Rogal and Hobbs Company (c) 4,050 Hudson United Bancorp Health Care (10.1%) 1,900 Infinity Property & 4,375 Accredo Health, Inc. (b) Casualty Corporation 1,800 Advanced Neuromodulation 3,700 Investment Technology Group, Inc. (b) Systems, Inc. (b,c) 1,600 Irwin Financial Corporation (c) 3,600 Alpharma, Inc. (c) 2,600 Kilroy Realty Corporation 1,300 Amedisys, Inc. (b,c) 1,600 LandAmerica Financial Group, Inc. (c) 2,900 American Healthways, Inc. (b,c) 4,500 Lexington Corporate 4,800 American Medical Systems Properties Trust (c) Holdings, Inc. (b) 2,700 MAF Bancorp, Inc. 4,600 AMERIGROUP Corporation (b) 2,100 Nara Bancorp, Inc. (c) 2,700 AmSurg Corporation (b) 4,250 New Century Financial 1,100 Analogic Corporation Corporation (c) 2,400 ArQule, Inc. (b,c) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 21 Small Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (77.9%) Value Shares Common Stock (77.9%) Value Health Care  continued Pediatrix Medical Group, Inc. (b) $156,840 2,100 ArthroCare Corporation (b,c) $76,797 Pharmaceutical Product 1,900 BioLase Technology, Inc. (c) Development, Inc. (b) 1,500 Biosite, Inc. (b,c) PolyMedica Corporation 1,300 Bradley Pharmaceuticals, Inc. (b,c) Possis Medical, Inc. (b,c) 2,300 Cambrex Corporation Priority Healthcare Corporation (b) 3,700 Centene Corporation (b) Regeneron Pharmaceuticals, Inc. (b,c) 2,600 Cerner Corporation (b,c) RehabCare Group, Inc. (b) 2,200 Chemed Corporation ResMed, Inc. (b,c) 2,600 CONMED Corporation (b) Respironics, Inc. (b) 3,200 Connetics Corporation (b,c) Savient Pharmaceuticals, Inc. (b,c) 3,900 Cooper Companies, Inc. (c) SFBC International, Inc. (b,c) 1,900 Cross Country Healthcare, Inc. (b) Sierra Health Services, Inc. (b) 1,950 CryoLife, Inc. (b,c) Sunrise Senior Living, Inc. (b,c) 1,800 Cyberonics, Inc. (b,c) SurModics, Inc. (b,c) 1,100 Datascope Corporation Sybron Dental Specialties, Inc. (b) 3,800 Dendrite International, Inc. (b) Theragenics Corporation (b,c) 2,000 Diagnostic Products Corporation United Surgical Partners 1,600 Dionex Corporation (b) International, Inc. (b) 1,600 DJ Orthopedics, Inc. (b) Viasys Healthcare, Inc. (b) 2,422 Enzo Biochem, Inc. (b,c) Vital Signs, Inc. 2,000 Gentiva Health Services, Inc. (b) Total Health Care 2,000 Greatbatch Technologies, Inc. (b) 2,300 Haemonetics Corporation (b) Industrials (14.0%) 1,900 Hologic, Inc. (b) A.O. Smith Corporation (c) 5,900 Hooper Holmes, Inc. (c) AAR Corporation (b) 1,200 ICU Medical, Inc. (b,c) ABM Industries, Inc. 3,000 IDEXX Laboratories, Inc. (b) Acuity Brands, Inc. 3,975 Immucor, Inc. (b) Administaff, Inc. 1,800 Integra LifeSciences Albany International Corporation Holdings Corporation (b,c) Angelica Corporation (c) 2,284 Intermagnetics General Apogee Enterprises, Inc. Corporation (b) Applied Industrial Technologies, Inc. 2,800 Invacare Corporation Applied Signal Technology, Inc. (c) 1,000 Kensey Nash Corporation (b,c) Arkansas Best Corporation 1,500 LabOne, Inc. (b) Armor Holdings, Inc. (b) 1,400 LCA-Vision, Inc. Artesyn Technologies, Inc. (b,c) 4,800 Medicis Pharmaceutical Corporation Astec Industries, Inc. (b,c) 2,800 Mentor Corporation (c) Baldor Electric Company (c) 2,300 Merit Medical Systems, Inc. (b) Barnes Group, Inc. (c) 6,400 MGI Pharma, Inc. (b) Bowne & Company, Inc. 3,200 NDCHealth Corporation (b) Brady Corporation 2,100 Noven Pharmaceuticals, Inc. (b) Briggs & Stratton Corporation (c) 3,050 Odyssey Healthcare, Inc. (b,c) C&D Technologies, Inc. 1,600 Osteotech, Inc. (b) CDI Corporation (c) 3,500 Owens & Minor, Inc. Central Parking Corporation 2,300 PAREXEL International Corporation (b) Ceradyne, Inc. (b,c) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 22 Small Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (77.9%) Value Shares Common Stock (77.9%) Value Industrials  continued Mesa Air Group, Inc. (b,c) $21,944 CLARCOR, Inc. $143,520 Milacron, Inc. (b,c) Coinstar, Inc. (b,c) Mobile Mini, Inc. (b,c) Consolidated Graphics, Inc. (b) Moog, Inc. (b) Cubic Corporation (c) Mueller Industries, Inc. CUNO, Inc. (b) NCI Building Systems, Inc. (b,c) Curtiss-Wright Corporation NCO Group, Inc. (b) DRS Technologies, Inc. Old Dominion Freight Line (b) EDO Corporation On Assignment, Inc. (b,c) EGL, Inc. (b) Oshkosh Truck Corporation ElkCorp (c) PRG-Schultz International, Inc. (b,c) EMCOR Group, Inc. (b) Regal-Beloit Corporation Engineered Support Systems, Inc. Robbins & Myers, Inc. (c) EnPro Industries, Inc. (b) Roper Industries, Inc. Esterline Technologies Corporation (b) School Specialty, Inc. (b,c) Forward Air Corporation Shaw Group, Inc. (b) Frontier Airlines, Inc. (b,c) Simpson Manufacturing G & K Services, Inc. Company, Inc. Gardner Denver, Inc. (b) SkyWest, Inc. GenCorp, Inc. (b,c) SOURCECORP, Inc. (b) Griffon Corporation (b) Spherion Corporation (b) Healthcare Services Group, Inc (c) Standard Register Company (c) Heartland Express, Inc. Standex International Corporation Heidrick & Struggles Stewart & Stevenson Services, Inc. International, Inc. (b) Teledyne Technologies, Inc. (b) Hughes Supply, Inc. Tetra Tech, Inc. (b) IDEX Corporation Timken Company Imagistics International, Inc. (b,c) Toro Company Insituform Technologies, Inc. (b) Tredegar Corporation JLG Industries, Inc. Triumph Group, Inc. (b) John H. Harland Company United Stationers, Inc. (b) Kaman Corporation Universal Forest Products, Inc. Kansas City Southern, Inc. (b,c) URS Corporation (b) Kaydon Corporation (c) Valmont Industries, Inc. (c) Kirby Corporation (b) Viad Corporation Knight Transportation, Inc. (c) Vicor Corporation (c) Labor Ready, Inc. (b) Volt Information Sciences, Inc. (b) Landstar System, Inc. Wabash National Corporation (c) Lawson Products, Inc. Waste Connections, Inc. (b,d) Lennox International, Inc. Watsco, Inc. Lindsay Manufacturing Company (c) Watson Wyatt & Company Holdings Lydall, Inc. (b) Watts Water Technologies, Inc. (c) MagneTek, Inc. (b) Wolverine Tube, Inc. (b) Manitowoc Company, Inc. Woodward Governor Company Mercury Computer Systems, Inc. (b) Total Industrials The accompanying notes to the Schedule of Investments are an integral part of this schedule. 23 Small Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (77.9%) Value Shares Common Stock (77.9%) Value Information Technology (11.6%) 6,200 FLIR Systems, Inc. (b) $203,918 2,300 Actel Corporation (b) $35,604 1,800 Gerber Scientific, Inc. (b) 10,836 10,100 Adaptec, Inc. (b) 38,885 2,100 Global Imaging Systems, Inc. (b) 72,786 1,900 Advanced Energy Industries, Inc. (b,c) 18,240 2,840 Global Payments, Inc. (c) 188,122 6,600 Aeroflex, Inc. (b) 63,888 6,500 Harmonic, Inc. (b,c) 34,645 2,800 Agilysys, Inc. (c) 54,152 2,300 Helix Technology Corporation (c) 41,550 1,700 Altiris, Inc. (b) 25,687 2,200 Hutchinson Technology, Inc. (b,c) 73,238 2,800 Anixter International, Inc. (b) 116,368 3,600 Hyperion Solutions Corporation (b) 169,416 2,800 ANSYS, Inc. (b) 101,808 1,800 Inter-Tel, Inc. 44,820 3,300 ATMI, Inc. (b) 105,039 3,600 Internet Security Systems, Inc. (b) 81,972 3,100 Avid Technology, Inc. (b) 127,565 1,544 Intrado, Inc. (b) 25,183 8,900 Axcelis Technologies, Inc. (b) 61,499 900 iPayment Holdings, Inc. (b) 34,839 1,100 BEI Technologies, Inc. 38,225 2,100 Itron, Inc. (b,c) 101,745 1,100 Bel Fuse, Inc. (c) 36,157 1,700 J2 Global Communication, Inc. (b,c) 68,187 4,225 Belden CDT, Inc. 93,795 2,600 JDA Software Group, Inc. (b) 36,946 2,500 Bell Microproducts, Inc. (b,c) 26,025 1,300 Keithley Instruments, Inc. (c) 18,330 3,800 Benchmark Electronics, Inc. (b) 121,600 6,300 Kopin Corporation (b,c) 34,650 1,600 Black Box Corporation 70,080 2,850 Kronos, Inc. (b) 133,950 4,000 Brooks Automation, Inc. (b) 66,400 4,600 Kulicke and Soffa Industries, Inc. (b,c) 44,528 1,200 Brooktrout, Inc. (b) 11,928 2,000 Littelfuse, Inc. (b) 57,780 4,200 C-COR, Inc. (b,c) 34,986 2,700 Manhattan Associates, Inc. (b) 55,890 2,600 CACI International, Inc. (b) 171,054 1,600 ManTech International Corporation (b) 50,416 2,800 Captaris, Inc. (b) 10,276 1,900 MapInfo Corporation (b) 21,280 1,900 Carreker Corporation (b,c) 11,666 1,700 MAXIMUS, Inc. 64,906 800 Catapult Communications 3,300 Methode Electronics, Inc. 41,712 Corporation (b) 13,040 3,400 MICROS Systems, Inc. (b) 146,030 3,300 Checkpoint Systems, Inc. (b) 57,024 5,500 Microsemi Corporation (b) 117,425 4,900 CIBER, Inc. (b,c) 38,318 2,300 MIVA, Inc. (b,c) 13,708 3,700 Cognex Corporation 123,469 1,900 MRO Software, Inc. (b,c) 31,217 2,700 Coherent, Inc. (b) 91,908 1,700 MTS Systems Corporation 67,405 2,000 Cohu, Inc. 49,220 4,000 Napster, Inc. (b,c) 20,560 3,300 CTS Corporation (c) 40,722 2,000 NETGEAR, Inc. (b,c) 41,420 3,300 Cymer, Inc. (b) 114,510 2,400 Network Equipment 1,300 Daktronics, Inc. 26,611 Technologies, Inc. (b) 11,040 2,100 Digi International, Inc. (b) 22,890 2,600 NYFIX, Inc. (b,c) 20,722 3,100 Digital Insight Corporation (b) 75,950 1,600 Park Electrochemical Corporation (c) 42,144 2,900 Ditech Communications 3,200 Paxar Corporation (b) 62,272 Corporation (b,c) 23,461 1,700 PC TEL, Inc. (b,c) 15,708 2,500 DSP Group, Inc. (b) 62,375 1,700 Pegasus Solutions, Inc. (b,c) 18,445 4,100 eFunds Corporation (b) 74,866 2,400 Pericom Semiconductor 2,500 Electro Scientific Industries, Inc. (b) 55,000 Corporation (b) 22,536 1,200 EPIQ Systems, Inc. (b,c) 21,132 2,300 Phoenix Technologies, Ltd. (b) 15,640 2,900 ESS Technology, Inc. (b,c) 11,745 1,500 Photon Dynamics, Inc. (b,c) 28,402 3,800 Exar Corporation (b) 60,515 3,600 Photronics, Inc. (b,c) 96,624 2,600 FactSet Research Systems, Inc. (c) 95,368 6,300 Pinnacle Systems, Inc. (b) 28,665 2,200 FEI Company (b,c) 49,918 1,400 Planar Systems, Inc. (b,c) 10,948 3,700 FileNet Corporation (b) 104,599 2,600 Power Integrations, Inc. (b) 60,060 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 24 Small Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (77.9%) Value Shares Common Stock (77.9%) Value Information Technology  continued 2,100 Carpenter Technology Corporation $131,544 3,300 Progress Software Corporation (b) $102,597 2,000 Century Aluminum Company (b,c) 48,940 2,000 Radiant Systems, Inc. (b) 25,580 1,800 Chesapeake Corporation 40,140 1,700 RadiSys Corporation (b,c) 29,478 1,900 Cleveland-Cliffs, Inc. (c) 138,149 1,500 Rogers Corporation (b) 61,230 5,300 Commercial Metals Company 152,322 1,300 Rudolph Technologies, Inc. (b) 19,812 1,100 Deltic Timber Corporation (c) 47,014 1,400 SBS Technologies, Inc. (b) 13,986 4,086 Florida Rock Industries, Inc. 224,281 1,100 ScanSource, Inc. (b) 52,503 3,000 Georgia Gulf Corporation 95,190 2,400 SERENA Software, Inc. (b) 49,248 2,500 H.B. Fuller Company 86,325 14,000 Skyworks Solutions, Inc. (b,c) 102,620 3,600 Headwaters, Inc. (b,c) 153,900 1,900 Sonic Solutions, Inc. (b,c) 36,480 2,200 MacDermid, Inc. 72,820 1,300 SPSS, Inc. (b) 25,532 1,100 Material Sciences Corporation (b) 16,500 1,500 SS&C Technologies, Inc. 54,630 2,698 Myers Industries, Inc. (c) 35,614 1,700 Standard Microsystems Corporation (b) 43,282 1,400 Neenah Paper, Inc. (c) 46,130 1,000 StarTek, Inc. (c) 16,520 2,500 OM Group, Inc. (b) 58,575 1,300 Supertex, Inc. (b,c) 35,172 3,700 OMNOVA Solutions, Inc. (b) 21,867 4,050 Symmetricom, Inc. (b,c) 42,363 800 Penford Corporation 11,832 2,300 Synaptics, Inc. (b,c) 36,455 8,200 PolyOne Corporation (b) 58,548 6,350 Take-Two Interactive Software, Inc. (b) 156,274 1,500 Pope & Talbot, Inc. 16,800 1,800 TALX Corporation (c) 66,420 1,000 Quaker Chemical Corporation (c) 18,500 3,600 Technitrol, Inc. 46,584 2,250 Quanex Corporation 137,250 3,600 THQ, Inc. (b,c) 125,928 2,400 Reliance Steel & 1,300 Tollgrade Communications, Inc. (b) 12,883 Aluminum Company 112,128 4,750 Trimble Navigation, Ltd. (b) 185,060 2,700 Rock-Tenn Company 36,369 2,100 Ultratech, Inc. (b,c) 45,801 1,900 RTI International Metals, Inc. (b) 65,398 3,300 Varian Semiconductor Equipment 2,200 Ryerson Tull, Inc. (c) 42,020 Associates, Inc. (b) 137,016 1,400 Schweitzer-Mauduit 2,300 Veeco Instruments, Inc. (b,c) 46,506 International, Inc. 36,610 3,300 Verity, Inc. (b) 33,231 1,100 Steel Technologies, Inc. (c) 23,573 1,900 ViaSat, Inc. (b,c) 42,446 2,000 Texas Industries, Inc. 147,260 2,900 WebEx Communications, Inc. (b,c) 82,853 4,600 Wausau-Mosinee Paper Corporation 57,868 2,200 Websense, Inc. (b) 109,648 2,900 Wellman, Inc. 24,186 1,700 X-Rite, Inc. (c) 20,570 Total Materials 2,500 Zix Corporation (b,c) 7,350 Total Information Telecommunications Services (0.2%) Technology 1,900 Commonwealth Telephone Enterprises, Inc. 81,320 Materials (4.3%) 4,000 General Communication, Inc. (b) 41,120 2,800 A. Schulman, Inc. 52,864 Total Telecommunications 1,000 A.M. Castle & Company (b) 15,210 Services 2,296 Aleris International, Inc. (b,c) 52,510 2,000 AMCOL International Corporation 39,700 Utilities (3.6%) 3,100 AptarGroup, Inc. 154,535 2,600 ALLETE, Inc. 125,632 2,100 Arch Chemicals, Inc. 54,075 1,500 American States Water Company (c) 46,650 1,700 Brush Engineered Materials, Inc. (b,c) 28,781 7,200 Atmos Energy Corporation 209,952 2,700 Buckeye Technologies, Inc. (b) 26,055 4,400 Avista Corporation 83,776 2,500 Caraustar Industries, Inc. (b,c) 29,925 1,100 Cascade Natural Gas Corporation (c) 24,013 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 25 Small Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (77.9%) Value Shares Common Stock (77.9%) Value Utilities  continued 6,900 Piedmont Natural Gas Central Vermont Public Company, Inc. (c) $170,568 Service Corporation (c) $20,460 7,863 Southern Union Company (b) CH Energy Group, Inc. (c) 3,400 Southwest Gas Corporation Cleco Corporation (c) 9,200 UGI Corporation El Paso Electric Company (b) 1,200 UIL Holdings Corporation (c) Energen Corporation 3,100 UniSource Energy Corporation Green Mountain Power Corporation Total Utilities Laclede Group, Inc. (c) New Jersey Resources Corporation Total Common Stock Northwest Natural Gas Company (c) (cost $33,399,889) Shares or Principal Amount Collateral Held for Securities Loaned (19.8%) Interest Rate (e) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $12,068,391 $244 U.S. Treasury Principal Strips Zero Coupon 5/15/2016 U.S. Treasury Strips Zero Coupon 8/15/2006 U.S. Treasury Strips Zero Coupon 8/15/2015 Total Collateral Held for Securities Loaned (cost $12,069,482) Shares Short-Term Investments (2.3%) Interest Rate (e) Maturity Date Value Thrivent Money Market Fund 2.960% N/A $1,421,089 Total Short-Term Investments (at amortized cost) Total Investments (cost $46,890,460) $61,060,184 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) At July 29, 2005, $59,400 in cash was pledged as the initial margin deposit for open financial futures contracts. In addition, 4,250 shares in Waste Connections, Inc. common stock valued at $153,000 and $1,421,089 of Short-Term Investments were earmarked as collateral to cover open financial futures contracts as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain Russell Mini Futures 23 September 2005 Long $1,568,945 $1,468,635 $100,310 (e) The interest rate shown reflects the yield or, for securities purchased at a discount, the discount rate at the date of purchase. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments, were $16,109,725 and $(1,940,001), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 26 Mid Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.9%) Value Shares Common Stock (84.9%) Value Consumer Discretionary (19.1%) Mohawk Industries, Inc. (b) $368,844 Abercrombie & Fitch Company $929,445 Nordstrom, Inc. Advance Auto Parts, Inc. (b) OReilly Automotive, Inc. (b) Aeropostale, Inc. (b) Office Depot, Inc. (b) Alliance Gaming Corporation (b,c) P.F. Changs China Bistro, Inc. (b,c) American Eagle Outfitters, Inc. Panera Bread Company (b,c) Apollo Group, Inc. (b) Pennsylvania National Applebees International, Inc. Gaming, Inc. (b) Autoliv, Inc. PETCO Animal Supplies, Inc. (b) Bed Bath & Beyond, Inc. (b) PETsMART, Inc. Black & Decker Corporation Polo Ralph Lauren Corporation Boyd Gaming Corporation (c) Pulte Homes, Inc. Brunswick Corporation Reebok International, Ltd. Career Education Corporation (b) Ross Stores, Inc. Cheesecake Factory, Inc. (b,c) Royal Caribbean Cruises, Ltd. (c) Chicos FAS, Inc. (b) Scientific Games Corporation (b,c) Coach, Inc. (b) SCP Pool Corporation Coldwater Creek, Inc. (b,c) Sears Holdings Corporation (b) D.R. Horton, Inc. Staples, Inc. Darden Restaurants, Inc. Starbucks Corporation (b) Dicks Sporting Goods, Inc. (b,c) Starwood Hotels & Resorts Dollar General Corporation Worldwide, Inc. Education Management Station Casinos, Inc. Corporation (b) Tempur-Pedic International (b,c) Fortune Brands, Inc. Tiffany & Company GameStop Corporation (b,c) Toll Brothers, Inc. (b,c) Gaylord Entertainment Tupperware Corporation (c) Company (b,c) Univision Communications, Inc. (b) Gentex Corporation (c) Urban Outfitters, Inc. (b,c) Getty Images, Inc. (b) Volcom, Inc. (b) GTECH Holdings Corporation Williams-Sonoma, Inc. (b) Harman International WMS Industries, Inc. (b,c) Industries, Inc. Wynn Resorts, Ltd. (b,c) Harrahs Entertainment, Inc. XM Satellite Radio Holdings, Inc. (b,c) Hilton Hotels Corporation Yum! Brands, Inc. IAC/InterActiveCorp (b,c) Total Consumer International Game Technology Discretionary ITT Educational Services, Inc. (b) Jarden Corporation (b,c) Consumer Staples (1.6%) Kohls Corporation (b) Church & Dwight Company, Inc. Lamar Advertising Company (b) Constellation Brands, Inc. (b) Laureate Education, Inc. (b) Dean Foods Company (b) Lennar Corporation Estee Lauder Companies, Inc. Marriott International, Inc. Performance Food Marvel Enterprises, Inc. (b,c) Group Company (b,c) MGM MIRAGE (b) Whole Foods Market, Inc. Michaels Stores, Inc. Total Consumer Staples The accompanying notes to the Schedule of Investments are an integral part of this schedule. 27 Mid Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.9%) Value Shares Common Stock (84.9%) Value Energy (6.2%) Legg Mason, Inc. $1,997,032 BJ Services Company $1,141,733 MB Financial, Inc. (c) Chesapeake Energy Corporation Metris Companies, Inc. (b,c) Cimarex Energy Company (b) Moodys Corporation CONSOL Energy, Inc. North Fork Bancorporation, Inc. ENSCO International, Inc. Northern Trust Corporation EOG Resources, Inc. PartnerRe, Ltd. GlobalSantaFe Corporation Providian Financial Corporation (b) Grant Prideco, Inc. (b) Sovereign Bancorp, Inc. (c) Massey Energy Company (c) St. Joe Company Murphy Oil Corporation T. Rowe Price Group, Inc. Nabors Industries, Ltd. (b) UCBH Holdings, Inc. National Oilwell Varco, Inc. (b) Willis Group Holdings, Ltd. (c) Newfield Exploration Company (b) Zions Bancorporation Noble Corporation Total Financials Noble Energy, Inc. Patterson-UTI Energy, Inc. Health Care (17.4%) Peabody Energy Corporation Abgenix, Inc. (b,c) Rowan Companies, Inc. Aetna, Inc. Smith International, Inc. Affymetrix, Inc. (b,c) Ultra Petroleum Corporation (b,c) Allergan, Inc. Weatherford International, Ltd. (b) American Healthways, Inc. (b,c) Williams Companies, Inc. AMERIGROUP Corporation (b) XTO Energy, Inc. Amylin Pharmaceuticals, Inc. (b,c) Total Energy Barr Pharmaceuticals, Inc. (b) Bausch & Lomb, Inc. Financials (7.5%) Beckman Coulter, Inc. A.G. Edwards, Inc. (c) Biomet, Inc. Affiliated Managers Group, Inc. (b,c) Biosite, Inc. (b,c) Ambac Financial Group, Inc. C.R. Bard, Inc. Ameritrade Holding Corporation (b) Caliper Life Sciences, Inc. (b,c) Apollo Investment Corporation Caremark Rx, Inc. (b) Archstone-Smith Trust Celgene Corporation (b,c) Bear Stearns Companies, Inc. Cephalon, Inc. (b,c) Calamos Asset Management, Inc Cerner Corporation (b,c) CapitalSource, Inc. (b,c) Charles River Laboratories CB Richard Ellis Group, Inc. (b) International, Inc. (b) Charles Schwab Corporation Community Health Systems, Inc. (b) Chicago Mercantile Exchange Cooper Companies, Inc. Chubb Corporation Covance, Inc. (b) CIT Group, Inc. Coventry Health Care, Inc. (b) City National Corporation Cytyc Corporation (b) Commerce Bancorp, Inc. (c) Dade Behring Holdings, Inc. E*TRADE Financial Corporation (b) DaVita, Inc. (b) Eaton Vance Corporation (c) Dentsply International, Inc. Investors Financial Endo Pharmaceutical Services Corporation (c) Holdings, Inc. (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 28 Mid Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.9%) Value Shares Common Stock (84.9%) Value Health Care  continued 12,000 Triad Hospitals, Inc. (b) $596,040 14,600 Express Scripts, Inc. (b) $763,580 32,550 United Surgical Partners 51,700 Fisher Scientific International, Inc. (b,c) 1,172,126 International, Inc. (b) 3,466,484 29,200 Varian Medical Systems, Inc. (b) 1,146,392 25,500 Forest Laboratories, Inc. (b) 1,017,960 17,900 VCA Antech, Inc. (b) 424,946 16,100 Gen-Probe, Inc. (b) 709,849 16,000 Waters Corporation (b) 724,480 26,400 Genzyme Corporation (b) 1,964,424 19,100 WellChoice, Inc. (b) 1,260,600 52,900 Gilead Sciences, Inc. (b) 2,370,449 9,306 WellPoint, Inc. (b) 658,306 19,750 Health Management Associates, Inc. 470,050 4,800 Zimmer Holdings, Inc. (b) 395,328 26,300 Health Net, Inc. (b) 1,020,440 Total Health Care 12,400 Henry Schein, Inc. (b) 535,308 19,000 Hospira, Inc. (b) 726,750 Industrials (9.1%) 25,900 ICOS Corporation (b,c) 652,939 6,450 Alliant Techsystems, Inc. (b) 470,850 10,400 INAMED Corporation (b) 753,168 15,500 American Standard Companies, Inc. 686,340 15,700 Invitrogen Corporation (b) 1,346,589 11,400 AMETEK, Inc. 469,680 29,525 IVAX Corporation (b) 752,297 43,300 ARAMARK Corporation 1,205,472 23,600 Kinetic Concepts, Inc. (b) 1,415,292 20,400 C.H. Robinson Worldwide, Inc. 1,276,428 8,000 Kyphon, Inc. (b) 325,120 23,600 ChoicePoint, Inc. (b) 1,028,960 9,700 Laboratory Corporation of 13,400 Cintas Corporation 594,022 America Holdings (b) 491,499 36,300 Corporate Executive 9,800 Lincare Holdings, Inc. (b) 395,332 Board Company 2,928,684 11,300 Manor Care, Inc. 428,948 10,200 Danaher Corporation 565,590 10,800 Martek Biosciences Corporation (b,c) 470,772 21,400 DRS Technologies, Inc. 1,112,800 22,400 Medco Health Solutions, Inc. (b) 1,085,056 5,900 Dun & Bradstreet Corporation (b) 373,647 27,900 Medicis Pharmaceutical 25,720 Expeditors International of Corporation 946,368 Washington, Inc. 1,415,886 48,400 MedImmune, Inc. (b) 1,375,044 14,400 Fastenal Company (c) 945,216 21,100 MGI Pharma, Inc. (b,c) 576,030 35,900 Herman Miller, Inc. 1,146,287 47,300 Millennium Pharmaceuticals, Inc. (b) 488,609 14,300 IDEX Corporation 624,624 30,900 Nektar Therapeutics (b,c) 579,684 4,600 Ingersoll-Rand Company 359,582 18,200 Neurocrine Biosciences, Inc. (b,c) 902,356 9,500 ITT Industries, Inc. 1,010,800 14,000 Omnicare, Inc. 645,400 28,100 Jacobs Engineering Group, Inc. (b) 1,654,528 6,000 OSI Pharmaceuticals, Inc. (b,c) 247,800 32,200 JB Hunt Transport Services, Inc. 632,086 13,900 PacifiCare Health Systems, Inc. (b) 1,059,180 53,100 JetBlue Airways Corporation (b,c) 1,115,100 15,000 Patterson Companies, Inc. (b) 669,000 13,500 Joy Global, Inc. 554,445 26,800 PerkinElmer, Inc. 562,264 24,100 L-3 Communications 6,300 Pharmaceutical Product Holdings, Inc. 1,885,343 Development, Inc. (b) 360,549 17,200 Manpower, Inc. 822,160 20,400 Protein Design Labs, Inc. (b,c) 464,916 42,800 Monster Worldwide, Inc. (b) 1,299,836 22,400 Psychiatric Solutions, Inc. (b,c) 1,079,232 16,300 MSC Industrial Direct 19,500 Quest Diagnostics, Inc. 1,001,130 Company, Inc. 630,647 11,500 ResMed, Inc. (b,c) 770,500 7,400 Oshkosh Truck Corporation 627,520 33,200 Respironics, Inc. (b) 1,258,280 36,600 Pentair, Inc. 1,470,222 18,100 Sepracor, Inc. (b) 947,535 25,200 Precision Castparts Corporation 2,267,496 9,600 Shire Pharmaceuticals Group plc 336,000 21,300 Robert Half International, Inc. 721,857 24,800 St. Jude Medical, Inc. (b) 1,175,768 21,200 Rockwell Automation, Inc. 1,092,012 16,700 Thermo Electron Corporation (b) 498,662 17,600 Rockwell Collins, Inc. 858,880 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 29 Mid Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.9%) Value Shares Common Stock (84.9%) Value Industrials  continued Harris Corporation $797,005 Roper Industries, Inc. $882,625 Hittite Microwave Corporation (b) Stericycle, Inc. (b) Hyperion Solutions Corporation (b,c) 2 Timco Aviation Services, Inc. (b) 0 Informatica Corporation (b,c) UTI Worldwide, Inc. (c) Integrated Circuit Systems, Inc. (b) W.W. Grainger, Inc. International Rectifier Corporation (b) Total Industrials Internet Security Systems, Inc. (b) Intersil Corporation Information Technology (19.6%) Iron Mountain, Inc. (b) Activision, Inc. (b) Ixia (b,c) Adobe Systems, Inc. Jabil Circuit, Inc. (b) Affiliated Computer Services, Inc. (b) Juniper Networks, Inc. (b) Akamai Technologies, Inc. (b,c) KLA-Tencor Corporation Alliance Data Lam Research Corporation (b) Systems Corporation (b) Linear Technology Corporation Altera Corporation (b) Macromedia, Inc. (b) Amdocs, Ltd. (b) Marvell Technology Group, Ltd. (b) Amphenol Corporation McAfee, Inc. (b) Apple Computer, Inc. (b) MEMC Electronic Materials (b) ASML Holding NV ADR (b,c) Mercury Interactive Corporation (b) ATI Technologies, Inc. (b) Microchip Technology, Inc. Autodesk, Inc. National Semiconductor Avaya, Inc. (b) Corporation Avid Technology, Inc. (b) NAVTEQ Corporation (b) Broadcom Corporation (b) NCR Corporation (b) CACI International, Inc. (b,c) Network Appliance, Inc. (b) CDW Corporation Novellus Systems, Inc. (b) Check Point Software NVIDIA Corporation (b,c) Technologies, Ltd. (b) Paychex, Inc. CheckFree Corporation (b) Plantronics, Inc. (c) Citrix Systems, Inc. (b) QLogic Corporation (b) CNET Networks, Inc. (b,c) Research in Motion, Ltd. (b) Cogent, Inc. (b,c) SanDisk Corporation (b) Cognizant Technology Shanda Interactive Solutions Corporation (b) Entertainment, Ltd. (b,c) Cognos, Inc. (b) Sybase, Inc. (b,c) Comverse Technology, Inc. (b) Symantec Corporation (b) Corning, Inc. (b) Tessera Technologies, Inc. (b,c) DST Systems, Inc. (b) TIBCO Software, Inc. (b) Electronic Arts, Inc. (b) Varian Semiconductor Emulex Corporation (b) Equipment Associates, Inc. (b) F5 Networks, Inc. (b) VeriSign, Inc. (b) FileNet Corporation (b) Xilinx, Inc. Fiserv, Inc. (b) Zebra Technologies Corporation (b) Flextronics International, Ltd. (b) Total Information FLIR Systems, Inc. (b) Technology Global Payments, Inc. (c) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 30 Mid Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.9%) Value Shares Common Stock (84.9%) Value Materials (1.9%) Telecommunications Services (2.1%) FMC Corporation (b) $955,584 American Tower Corporation (b,c) $1,808,526 Freeport-McMoRan Crown Castle International Copper & Gold, Inc. (c) Corporation (b) IPSCO, Inc. Nextel Partners, Inc. (b) Martin Marietta Materials, Inc. NII Holdings, Inc. (b,c) Minerals Technologies, Inc. (c) Spectrasite, Inc. (b) Monsanto Company Total Telecommunications Owens-Illinois, Inc. (b) Services Pactiv Corporation (b) Potash Corporation of Utilities (0.4%) Saskatchewan, Inc. Questar Corporation Praxair, Inc. Reliant Energy, Inc. (b) Total Materials Total Utilities Total Common Stock (cost $284,906,386) Shares Collateral Held for Securities Loaned (13.5%) Interest Rate (d) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $51,396,022 Total Collateral Held for Securities Loaned (cost $51,396,022) Shares Short-Term Investments (1.6%) Interest Rate (d) Maturity Date Value Thrivent Money Market Fund 2.960% N/A $6,000,525 Total Short-Term Investments (at amortized cost) Total Investments (cost $342,302,933) $381,624,426 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield. (e) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $45,311,419 and $(5,989,926), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 31 Partner Mid Cap Value Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (95.1%) Value Shares Common Stock (95.1%) Value Consumer Discretionary (17.0%) Developers Diversified Autoliv, Inc. $32,210 Realty Corporation $63,806 Callaway Golf Company Equity Residential REIT Dow Jones & Company, Inc. Everest Re Group, Ltd. Federated Department Stores, Inc. FirstMerit Corporation Harrahs Entertainment, Inc. Healthcare Realty Trust, Inc. Hilton Hotels Corporation iStar Financial, Inc. J.C. Penney Company, Inc. KeyCorp (Holding Company) M&T Bank Corporation Lamar Advertising Company (b) Northern Trust Corporation Lear Corporation PartnerRe, Ltd. Lennar Corporation Plum Creek Timber Company, Inc. Mohawk Industries, Inc. (b) PMI Group, Inc. Newell Rubbermaid, Inc. Prentiss Properties Trust Ross Stores, Inc. RenaissanceRe Holdings, Ltd. Stanley Works Torchmark Corporation Talbots, Inc. Willis Group Holdings, Ltd. Total Consumer Zions Bancorporation Discretionary Total Financials Consumer Staples (4.5%) Health Care (5.8%) Archer-Daniels-Midland Company Apria Healthcare Group, Inc. (b) Clorox Company Charles River Laboratories Pepsi Bottling Group, Inc. International, Inc. (b) Reynolds American, Inc. Health Net, Inc. (b) Smithfield Foods, Inc. (b) MedImmune, Inc. (b) Total Consumer Staples WebMD Corporation (b) Total Health Care Energy (11.3%) BJ Services Company Industrials (7.3%) EOG Resources, Inc. Alliant Techsystems, Inc. (b) Frontier Oil Corporation American Standard Companies, Inc. 89,578 Noble Energy, Inc. Carlisle Companies, Inc. Range Resources Corporation Cooper Industries, Ltd. Teekay Shipping Corporation Landstar System, Inc. Western Gas Resources, Inc. 51 Norfolk Southern Corporation Williams Companies, Inc. Republic Services, Inc. Total Energy Rockwell Collins, Inc. Yellow Roadway Corporation (b) Financials (25.1%) Total Industrials Ambac Financial Group, Inc. American Capital Strategies, Ltd. Information Technology (7.7%) Apartment Investment & Activision, Inc. (b) Management Company Amphenol Corporation Bear Stearns Companies, Inc. Avocent Corporation (b) CIT Group, Inc. BearingPoint, Inc. (b) Commerce Bancshares, Inc. CDW Corporation The accompanying notes to the Schedule of Investments are an integral part of this schedule. 32 Partner Mid Cap Value Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (95.1%) Value Shares Common Stock (95.1%) Value Information Technology  continued Utilities (13.1%) Ditech Communications AGL Resources, Inc. $112,197 Corporation (b) $2,144 Cinergy Corporation Freescale Semiconductor, Inc. (b) CMS Energy Corporation (b) Ingram Micro, Inc. (b) Edison International, Inc. Tech Data Corporation (b) Energen Corporation Tessera Technologies, Inc. (b) Entergy Corporation Zebra Technologies Corporation (b) FirstEnergy Corporation Total Information PG&E Corporation Technology PNM Resources, Inc. PPL Corporation Materials (3.3%) Public Service Enterprise Group, Inc. 14,982 Agrium, Inc. Wisconsin Energy Corporation Allegheny Technologies, Inc. Total Utilities Carpenter Technology Corporation Packaging Corporation of America Total Common Stock Rohm and Haas Company (cost $5,414,568) Total Materials Shares Short-Term Investments (4.9%) Interest Rate (c) Maturity Date Value Thrivent Money Market Fund 2.960% N/A $289,878 Total Short-Term Investments (at amortized cost) Total Investments (cost $5,704,446) $5,921,280 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) The interest rate shown reflects the yield. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $240,598 and $(23,764), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 33 Mid Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (81.7%) Value Shares Common Stock (81.7%) Value Consumer Discretionary (13.1%) 59,200 Advance Auto Parts, Inc. (b) $4,082,432 Energy (11.6%) 199,900 Alliance Gaming Corporation (b,c) 3,060,469 44,300 Amerada Hess Corporation $5,221,198 48,000 Apollo Group, Inc. (b) 3,607,200 330,800 Chesapeake Energy Corporation (c) 8,637,188 220,600 Autoliv, Inc. 9,827,730 60,800 CONSOL Energy, Inc. (c) 4,095,488 72,900 Barnes & Noble, Inc. (b) 2,990,358 38,400 Cooper Cameron Corporation (b) 2,725,632 103,800 BorgWarner, Inc. 6,038,046 192,900 ENSCO International, Inc. 7,789,302 129,900 Boyd Gaming Corporation (c) 6,811,956 337,300 Grant Prideco, Inc. (b) 10,827,330 162,900 Circuit City Stores, Inc. 2,972,925 176,525 Nabors Industries, Ltd. (b) 11,553,561 66,200 D.R. Horton, Inc. 2,719,496 126,800 National Oilwell Varco, Inc. (b) 6,637,980 284,400 Foot Locker, Inc. 7,110,000 203,800 Newfield Exploration Company (b) 8,659,462 86,300 GameStop Corporation (b,c) 2,964,405 96,300 Noble Corporation (c) 6,469,434 264,900 Goodyear Tire & 321,100 Patterson-UTI Energy, Inc. 10,541,713 Rubber Company (b,c) 4,611,909 77,100 Peabody Energy Corporation 5,068,554 355,900 Hilton Hotels Corporation 8,808,525 59,200 Smith International, Inc. 4,022,048 445,400 K2, Inc. (b,c) 5,923,820 61,700 Talisman Energy, Inc 2,693,822 65,400 Liberty Global, Inc. (b) 3,102,576 275,600 Ultra Petroleum Corporation (b,c) 10,450,752 214,100 Marvel Enterprises, Inc. (b,c) 4,151,399 32,300 Valero Energy Corporation (c) 2,673,794 213,000 MGM MIRAGE (b) 9,680,850 102,000 Weatherford International, Ltd. (b) 6,454,560 100,300 Michaels Stores, Inc. 4,112,300 133,800 Western Gas Resources, Inc. 5,357,352 62,000 Mohawk Industries, Inc. (b) 5,444,840 382,200 Williams Companies, Inc. 8,117,928 56,300 NIKE, Inc. 4,717,940 210,700 XTO Energy, Inc. 7,393,463 83,500 Nordstrom, Inc. 3,090,335 Total Energy 131,400 PETsMART, Inc. 3,909,150 262,300 Quiksilver, Inc. (b) 4,404,017 Financials (15.7%) 201,900 Ruby Tuesday, Inc. (c) 5,051,538 121,400 A.G. Edwards, Inc. 5,378,020 125,500 Saks, Inc. (b,c) 2,663,110 101,450 Affiliated Managers Group, Inc. (b,c) 7,233,385 408,050 Staples, Inc. 9,291,298 127,700 American Capital Strategies, Ltd. (c) 4,805,351 128,200 Tupperware Corporation (c) 2,734,506 41,500 Bear Stearns Companies, Inc. 4,237,565 347,500 Warnaco Group, Inc. (b,c) 8,461,625 162,500 CapitalSource, Inc. (b) 3,181,750 4,600 Washington Post Company 4,088,480 81,200 City National Corporation 5,933,284 138,400 Yum! Brands, Inc. 7,245,240 427,500 Colonial BancGroup, Inc. 9,947,925 Total Consumer 79,800 Everest Re Group, Ltd. (c) 7,772,520 Discretionary 144,382 Fidelity National Financial, Inc. 5,688,651 78,100 First Horizon Consumer Staples (4.2%) National Corporation (c) 3,185,699 176,600 Campbell Soup Company 5,448,110 162,600 General Growth Properties, Inc. 7,476,348 132,200 Chiquita Brands 139,800 Global Signal, Inc. (c) 5,997,420 International, Inc. (c) 3,989,796 636,450 HCC Insurance Holdings, Inc. (c) 17,642,393 47,400 Clorox Company 2,647,290 89,100 Home Properties, Inc. (c) 4,078,998 181,900 Dean Foods Company (b) 6,493,830 392,700 HRPT Properties Trust (c) 5,061,903 454,800 Del Monte Foods Company (b,c) 5,111,952 47,800 Legg Mason, Inc. 4,882,770 213,900 Flowers Foods, Inc. (c) 5,388,141 174,200 Mercantile Bankshares Corporation 9,692,488 163,200 Hormel Foods Corporation (c) 4,832,352 265,600 New York Community 293,100 Smithfield Foods, Inc. (b) 7,655,772 Bancorp, Inc. (c) 4,876,416 30,020 TreeHouse Foods, Inc (b,c) 918,012 147,850 North Fork Bancorporation, Inc. 4,049,612 339,400 Tyson Foods, Inc. 6,326,416 116,600 Odyssey Re Holdings Corporation (c) 2,958,142 Total Consumer Staples 119,100 Ohio Casualty Corporation (c) 3,043,005 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 34 Mid Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (81.7%) Value Shares Common Stock (81.7%) Value Financials  continued Industrials (8.4%) 188,400 PartnerRe, Ltd. $12,212,088 253,000 Adesa, Inc. $6,122,600 60,700 PMI Group, Inc. 2,485,665 113,800 Burlington Northern 66,000 ProLogis Trust 3,006,960 Santa Fe Corporation 6,173,650 333,500 Sovereign Bancorp, Inc. 8,000,665 68,800 C.H. Robinson Worldwide, Inc. 4,304,816 228,600 TCF Financial Corporation 6,279,642 105,100 Canadian National 390,100 Trizec Properties, Inc. 8,570,497 Railway Company 6,983,895 72,000 Westamerica Bancorporation 3,942,000 157,200 Fastenal Company (c) 10,318,608 61,400 Wintrust Financial Corporation 3,292,882 169,600 IDEX Corporation 7,408,128 71,700 XL Capital, Ltd. 5,149,494 66,700 Ingersoll-Rand Company 5,213,939 65,100 Zenith National 167,900 Jacobs Engineering Group, Inc. (b) 9,885,952 Insurance Corporation (c) 4,533,564 304,400 JB Hunt Transport Services, Inc. 5,975,372 Total Financials 111,400 Joy Global, Inc. 4,575,198 219,800 Manitowoc Company, Inc. (c) 10,033,870 Health Care (8.9%) 106,100 Oshkosh Truck Corporation 8,997,280 156,200 Amylin Pharmaceuticals, Inc. (b,c) 2,914,692 85,400 Pentair, Inc. 3,430,518 73,100 Beckman Coulter, Inc. 3,972,254 80,000 Roper Industries, Inc. (c) 6,140,000 76,800 C.R. Bard, Inc. 5,129,472 106,600 Swift Transportation 57,000 Coventry Health Care, Inc. (b) 4,031,610 Company, Inc. (b,c) 2,344,134 49,600 Dentsply International, Inc. 2,765,200 Total Industrials 56,300 Edwards Lifesciences Corporation (b) 2,582,481 214,600 Henry Schein, Inc. (b,c) 9,264,282 Information Technology (11.7%) 76,200 Hospira, Inc. (b) 2,914,650 113,900 Acxiom Corporation 2,296,224 80,100 Humana, Inc. (b) 3,191,985 205,300 ADTRAN, Inc. 5,493,828 312,200 Incyte Corporation (b,c) 2,488,234 135,800 Amphenol Corporation 6,048,532 57,800 Invitrogen Corporation (b) 4,957,506 71,800 Analog Devices, Inc. 2,814,560 207,293 IVAX Corporation (b) 5,281,826 404,800 BEA Systems, Inc. (b) 3,667,488 42,700 Kinetic Concepts, Inc. (b) 2,560,719 79,700 Cabot Microelectronics 135,400 LifePoint Hospitals, Inc. (b) 6,331,304 Corporation (b,c) 2,396,579 99,300 Medco Health Solutions, Inc. (b) 4,810,092 82,200 CDW Corporation 5,096,400 93,700 Mentor Corporation (c) 4,661,575 90,600 CheckFree Corporation (b) 3,067,716 92,400 Omnicare, Inc. (c) 4,259,640 56,100 Cognizant Technology 79,000 PacifiCare Health Systems, Inc. (b) 6,019,800 Solutions Corporation (b) 2,753,388 91,000 Par Pharmaceutical 109,900 Comverse Technology, Inc. (b) 2,779,371 Companies, Inc. (b,c) 2,131,220 176,600 Convergys Corporation (b) 2,569,530 129,200 Quest Diagnostics, Inc. 6,633,128 55,000 Diebold, Inc. (c) 2,732,400 69,300 United Surgical Partners 70,100 DST Systems, Inc. (b) 3,558,276 International, Inc. (b,c) 2,495,493 340,800 EarthLink, Inc. (b,c) 3,247,824 50,000 Universal Health Services, Inc. (c) 2,602,000 65,700 Electronic Arts, Inc. (b) 3,784,320 75,300 Varian Medical Systems, Inc. (b) 2,956,278 358,800 Electronic Data Systems 101,400 Varian, Inc. (b,c) 3,799,458 Corporation (c) 7,380,516 176,400 Vertex Pharmaceuticals, Inc. (b,c) 2,813,580 45,700 F5 Networks, Inc. (b,c) 1,927,626 81,200 Watson Pharmaceuticals, Inc. (b) 2,712,080 93,000 International Rectifier Total Health Care Corporation (b,c) 4,375,650 226,500 Intersil Corporation 4,387,305 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 35 Mid Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (81.7%) Value Shares Common Stock (81.7%) Value Information Technology  continued 147,700 Inco, Ltd. $6,052,746 145,600 Lam Research Corporation (b) $4,142,320 210,700 Lyondell Chemical Company 5,886,958 63,000 Lexmark International, Inc. (b) 3,950,100 105,400 Newmont Mining Corporation 3,957,770 335,200 LSI Logic Corporation (b) 3,271,552 Total Materials 83,100 McAfee, Inc. (b) 2,609,340 86,800 Microchip Technology, Inc. 2,696,876 Telecommunications Services (0.7%) 895,200 Novell, Inc. (b,c) 5,442,816 912,900 Cincinnati Bell, Inc. (b) 4,144,566 686,100 ON Semiconductor Corporation (b,c) 3,945,075 62,000 NII Holdings, Inc. (b,c) 4,615,280 104,000 QLogic Corporation (b) 3,229,200 Total Telecommunications 177,300 Salesforce.com, Inc. (b,c) 4,175,415 Services 97,200 SanDisk Corporation (b,c) 3,287,304 184,200 Scientific-Atlanta, Inc. 7,091,700 Utilities (4.2%) 141,100 Sybase, Inc. (b) 3,002,608 174,700 CMS Energy Corporation (b) 2,767,248 139,400 Synopsys, Inc. (b) 2,580,294 98,500 MDU Resources Group, Inc. 3,023,950 272,600 Tekelec, Inc. (b,c) 4,527,886 166,200 Pepco Holdings, Inc. 3,967,194 232,700 Vishay Intertechnology, Inc. (b,c) 3,262,454 103,300 Piedmont Natural Gas 786,700 Vitesse Semiconductor Company, Inc. (c) 2,553,576 Corporation (b,c) 1,746,474 190,500 Questar Corporation 13,369,290 487,300 Wind River Systems, Inc. (b,c) 8,327,957 385,200 Reliant Energy, Inc. (b,c) 5,107,752 Total Information 79,100 SCANA Corporation 3,324,573 Technology 178,100 Sempra Energy 7,569,250 304,410 Southern Union Company (b) 7,744,190 Materials (3.2%) Total Utilities 234,500 Airgas, Inc. 6,917,750 63,700 Cleveland-Cliffs, Inc. (c) 4,631,627 Total Common Stock 251,800 Freeport-McMoRan (cost $794,269,571) Copper & Gold, Inc. (c) 10,142,504 Shares or Principal Amount Collateral Held for Securities Loaned (13.3%) Interest Rate (d) Maturity Date Value 155,463,049 Thrivent Financial Securities Lending Trust 3.330% N/A $155,463,049 $2,871 U.S. Treasury Bonds 11.250 2/15/2015 4,568 2,649 U.S. Treasury Bonds 9.875 11/15/2015 3,913 431 U.S. Treasury Bonds 7.250 5/15/2016 544 122,916 U.S. Treasury Bonds 8.875 8/15/2017 178,841 538 U.S. Treasury Bonds 9.125 5/15/2018 794 3,230 U.S. Treasury Bonds 9.000 11/15/2018 4,753 1,256 U.S. Treasury Bonds 8.500 2/15/2020 1,837 1,095 U.S. Treasury Bonds 8.750 8/15/2020 1,642 3,948 U.S. Treasury Bonds 7.250 8/15/2022 5,334 6,729 U.S. Treasury Bonds 6.250 8/15/2023 8,305 538 U.S. Treasury Bonds 6.625 2/15/2027 707 Total Collateral Held for Securities Loaned (cost $155,674,287) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 36 Mid Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares or Principal Amount Short-Term Investments (5.0%) Interest Rate (d) Maturity Date Value $15,690,000 BP Capital Markets plc 3.280% 8/1/2005 $15,687,141 16,005,000 Novartis Finance Corporation 3.280 8/1/2005 26,987,494 Thrivent Money Market Fund 2.960 N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $1,008,620,577) $1,172,460,462 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $180,658,746 and $(16,818,861), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 37 Mid Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.1%) Value Shares Common Stock (84.1%) Value Consumer Discretionary (15.1%) 2,900 99 Cents Only Stores (b,c) $35,583 3,860 Lear Corporation $165,092 5,070 Abercrombie & Fitch Company 365,294 2,870 Lee Enterprises, Inc. 122,865 4,200 Advance Auto Parts, Inc. (b) 289,632 7,800 Lennar Corporation 524,706 3,200 Aeropostale, Inc. (b) 95,520 1,510 Media General, Inc. 103,435 7,100 American Eagle Outfitters, Inc. 233,945 7,900 Michaels Stores, Inc. 323,900 4,100 American Greetings Corporation 104,304 1,850 Modine Manufacturing Company 66,730 4,300 AnnTaylor Stores Corporation (b) 110,811 3,060 Mohawk Industries, Inc. (b) 268,729 4,850 Applebees International, Inc. (c) 128,574 2,810 Neiman Marcus Group, Inc. 276,785 4,117 ArvinMeritor, Inc. 78,511 5,800 OReilly Automotive, Inc. (b) 187,108 780 Bandag, Inc. (c) 35,981 3,760 Outback Steakhouse, Inc. 175,141 3,260 Barnes & Noble, Inc. (b) 133,725 4,400 Pacific Sunwear of California, Inc. (b) 107,316 5,910 Belo Corporation 141,131 3,970 Payless ShoeSource, Inc. (b) 77,097 1,810 Blyth, Inc. (c) 50,463 8,400 PETsMART, Inc. 249,900 2,110 Bob Evans Farms, Inc. (c) 53,510 5,000 Pier 1 Imports, Inc. (c) 71,100 4,260 Borders Group, Inc. 105,691 1 Proliance International, Inc. (b) 3 3,240 BorgWarner, Inc. 188,471 5,890 Readers Digest Association, Inc. (c) 95,654 2,700 Boyd Gaming Corporation (c) 141,588 2,600 Regis Corporation 108,576 5,175 Brinker International, Inc. (b) 211,658 3,800 Rent-A-Center, Inc. (b) 80,142 3,850 Callaway Golf Company 57,712 8,600 Ross Stores, Inc. 227,900 6,000 Career Education Corporation (b) 232,740 3,900 Ruby Tuesday, Inc. (c) 97,578 6,100 CarMax, Inc. (b) 178,242 2,700 Ryland Group, Inc. 218,160 2,700 Catalina Marketing Corporation (c) 64,611 8,210 Saks, Inc. (b) 174,216 2,800 CBRL Group, Inc. (c) 109,676 2,080 Scholastic Corporation (b,c) 76,898 4,600 Cheesecake Factory, Inc. (b) 164,496 2,000 Sothebys Holdings, Inc. (b) 30,020 10,600 Chicos FAS, Inc. (b) 425,166 2,200 Thor Industries, Inc. 78,760 5,760 Claires Stores, Inc. 146,362 3,100 Timberland Company (b) 103,478 5,300 Corinthian Colleges, Inc. (b,c) 72,769 5,500 Toll Brothers, Inc. (b,c) 304,810 3,390 DeVry, Inc. (b) 67,427 3,200 Tupperware Corporation (c) 68,256 6,370 Dollar Tree Stores, Inc. (b) 159,186 2,800 Urban Outfitters, Inc. (b) 169,988 3,600 Education Management 2,860 Valassis Communications, Inc. (b) 113,113 Corporation (b) 125,100 340 Washington Post Company 302,192 1,800 Emmis Communications 4,550 Westwood One, Inc. 92,684 Corporation (b) 36,954 6,760 Williams-Sonoma, Inc. (b) 298,522 2,300 Entercom Communications Total Consumer Corporation (b) 72,956 Discretionary 9,200 Foot Locker, Inc. 230,000 3,220 Furniture Brands International, Inc. (c) 61,695 Consumer Staples (3.2%) 9,100 Gentex Corporation (c) 162,162 4,020 BJs Wholesale Club, Inc. (b) 128,198 6,700 GTECH Holdings Corporation 200,732 3,680 Church & Dwight Company, Inc. 138,184 3,500 Harman International 8,813 Dean Foods Company (b) 314,624 Industries, Inc. 300,825 4,150 Energizer Holdings, Inc. (b) 265,185 3,420 Harte-Hanks, Inc. 93,024 4,200 Hormel Foods Corporation 124,362 2,100 Hovnanian Enterprises, Inc. (b,c) 148,428 3,388 J.M. Smucker Company 161,167 2,150 International Speedway Corporation 125,001 1,630 Lancaster Colony Corporation 72,095 2,700 ITT Educational Services, Inc. (b) 138,375 4,260 PepsiAmericas, Inc. 109,823 3,600 Krispy Kreme Doughnuts, Inc. (b,c) 25,956 2,690 Ruddick Corporation 74,136 2,900 Laureate Education, Inc. (b) 131,370 5,100 Smithfield Foods, Inc. (b) 133,212 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 38 Mid Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.1%) Value Shares Common Stock (84.1%) Value Consumer Staples  continued 9,200 Colonial BancGroup, Inc. (c) $214,084 1,861 Tootsie Roll Industries, Inc. (c) $58,231 9,500 Commerce Bancorp, Inc. (c) 322,335 1 TreeHouse Foods, Inc (b) 18 2,700 Cullen/Frost Bankers, Inc. 135,270 14,722 Tyson Foods, Inc. 274,418 6,500 Developers Diversified 1,640 Universal Corporation (c) 78,228 Realty Corporation 316,355 3,800 Whole Foods Market, Inc. 518,738 7,700 Eaton Vance Corporation (c) 189,189 Total Consumer Staples 3,290 Everest Re Group, Ltd. 320,446 10,127 Fidelity National Financial, Inc. 399,004 Energy (7.2%) 4,500 First American Corporation 197,775 3,700 Arch Coal, Inc. (c) 210,604 4,950 FirstMerit Corporation 140,036 3,300 Cooper Cameron Corporation (b) 234,234 3,100 Greater Bay Bancorp 81,313 3,300 Denbury Resources, Inc. (b) 154,440 6,100 HCC Insurance Holdings, Inc. 169,092 8,870 ENSCO International, Inc. 358,171 9,160 Hibernia Corporation (c) 309,791 4,100 FMC Technologies, Inc. (b) 148,625 3,200 Highwoods Properties, Inc. 101,280 3,000 Forest Oil Corporation (b) 134,280 2,550 Horace Mann Educators Corporation 50,949 7,320 Grant Prideco, Inc. (b) 234,972 3,700 Hospitality Properties Trust 164,280 4,690 Hanover Compressor Company (b,c) 68,193 4,300 Independence Community 3,020 Helmerich & Payne, Inc. 172,502 Bank Corporation 159,143 9,620 Murphy Oil Corporation 510,245 3,600 IndyMac Bancorp, Inc. 156,996 7,400 Newfield Exploration Company (b) 314,426 3,900 Investors Financial 5,070 Noble Energy, Inc. 418,326 Services Corporation (c) 134,238 1,690 Overseas Shipholding Group, Inc. 104,864 2,700 Jefferies Group, Inc. 111,591 9,900 Patterson-UTI Energy, Inc. 325,017 3,300 LaBranche & Company, Inc. (b,c) 25,047 6,200 Peabody Energy Corporation 407,588 6,445 Legg Mason, Inc. 658,352 8,450 Pioneer Natural Resources Company 366,138 4,750 Leucadia National Corporation (c) 187,862 4,500 Plains Exploration & 5,200 Liberty Property Trust 233,376 Production Company (b) 173,475 3,600 Macerich Company 252,792 3,500 Pogo Producing Company (c) 192,605 3,200 Mack-Cali Realty Corporation 153,312 7,900 Pride International, Inc. (b) 205,558 4,780 Mercantile Bankshares Corporation 265,959 6,160 Smith International, Inc. 418,510 6,100 New Plan Excel Realty Trust, Inc. (c) 167,018 3,610 Tidewater, Inc. (c) 145,736 13,110 New York Community 3,200 Western Gas Resources, Inc. 128,128 Bancorp, Inc. (c) 240,700 Total Energy 3,710 Ohio Casualty Corporation 94,790 10,765 Old Republic Financials (15.3%) International Corporation 282,689 4,560 A.G. Edwards, Inc. 202,008 5,440 PMI Group, Inc. 222,768 3,060 Allmerica Financial Corporation (b) 119,340 4,150 Protective Life Corporation 180,774 5,000 AMB Property Corporation 229,950 5,000 Radian Group, Inc. 257,900 2,400 American Financial Group, Inc. 81,216 3,450 Raymond James Financial, Inc. 102,982 8,700 AmeriCredit Corporation (b) 232,464 3,052 Rayonier, Inc. REIT (c) 174,086 2,400 AmerUs Group Company (c) 123,792 3,800 Regency Centers Corporation 234,460 5,500 Arthur J. Gallagher & Company (c) 153,395 3,800 SEI Investments Company 146,908 7,578 Associated Banc-Corp 258,107 1,700 StanCorp Financial Group, Inc. 146,778 5,420 Astoria Financial Corporation 151,435 2,200 SVB Financial Group (b) 112,948 3,170 Bank of Hawaii Corporation 162,780 6,880 TCF Financial Corporation 188,994 3,200 Brown & Brown, Inc. (c) 138,624 2,500 Texas Regional Bancshares, Inc. (c) 74,150 2,500 City National Corporation 182,675 8,100 United Dominion Realty Trust, Inc. 206,145 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 39 Mid Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.1%) Value Shares Common Stock (84.1%) Value Financials  continued 2,300 Techne Corporation (b,c) $112,861 Unitrin, Inc. $148,568 4,700 Triad Hospitals, Inc. (b) W.R. Berkley Corporation 3,400 Universal Health Services, Inc. Waddell & Reed Financial, Inc. 5,370 Valeant Pharmaceuticals Washington Federal, Inc. International (c) Webster Financial Corporation 7,700 Varian Medical Systems, Inc. (b) Weingarten Realty Investors 2,000 Varian, Inc. (b,c) Westamerica Bancorporation 4,100 VCA Antech, Inc. (b) Wilmington Trust Corporation 5,400 Vertex Pharmaceuticals, Inc. (b,c) Total Financials Total Health Care Health Care (10.1%) Industrials (10.0%) Advanced Medical Optics, Inc. (b) 5,230 Adesa, Inc. Apria Healthcare Group, Inc. (b,c) 5,310 AGCO Corporation (b,c) Barr Pharmaceuticals, Inc. (b) 5,100 AirTran Holdings, Inc. (b,c) Beckman Coulter, Inc. 1,520 Alaska Air Group, Inc. (b,c) Cephalon, Inc. (b,c) 2,550 Alexander & Baldwin, Inc. Charles River Laboratories 2,200 Alliant Techsystems, Inc. (b) International, Inc. (b) 4,040 AMETEK, Inc. Community Health Systems, Inc. (b) 1,510 Banta Corporation Covance, Inc. (b) 3,340 Brinks Company Coventry Health Care, Inc. (b) 5,020 C.H. Robinson Worldwide, Inc. Cytyc Corporation (b) 1,960 Carlisle Companies, Inc. Dentsply International, Inc. 5,233 ChoicePoint, Inc. (b) Edwards Lifesciences Corporation (b) 3,010 CNF, Inc. Gen-Probe, Inc. (b) 4,000 Copart, Inc. (b) Health Net, Inc. (b) 2,400 Corporate Executive Henry Schein, Inc. (b) Board Company Hillenbrand Industries, Inc. 3,100 Crane Company INAMED Corporation (b) 3,000 Deluxe Corporation Intuitive Surgical, Inc. (b) 4,080 Donaldson Company, Inc. Invitrogen Corporation (b) 4,000 Dun & Bradstreet Corporation (b) IVAX Corporation (b) 2,800 Dycom Industries, Inc. (b) LifePoint Hospitals, Inc. (b) 6,200 Expeditors International of Lincare Holdings, Inc. (b) Washington, Inc. Martek Biosciences Corporation (b,c) 3,540 Fastenal Company (c) Millennium Pharmaceuticals, Inc. (b) 2,980 Federal Signal Corporation (c) Omnicare, Inc. 3,220 Flowserve Corporation (b) PacifiCare Health Systems, Inc. (b) 3,000 GATX Corporation (c) Par Pharmaceutical 4,050 Graco, Inc. Companies, Inc. (b,c) 1,945 Granite Construction, Inc. Patterson Companies, Inc. (b,c) 2,440 Harsco Corporation Perrigo Company (c) 4,070 Herman Miller, Inc. Protein Design Labs, Inc. (b,c) 2,810 HNI Corporation Renal Care Group, Inc. (b) 3,630 Hubbell, Inc. Sepracor, Inc. (b) 3,340 Jacobs Engineering Group, Inc. (b) STERIS Corporation 6,600 JB Hunt Transport Services, Inc. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 40 Mid Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.1%) Value Shares Common Stock (84.1%) Value Industrials  continued 4,690 CheckFree Corporation (b) $158,803 5,400 JetBlue Airways Corporation (b,c) $113,400 7,900 Cognizant Technology 1,200 Kelly Services, Inc. (c) 36,504 Solutions Corporation (b) 387,732 2,360 Kennametal, Inc. 112,171 2,930 CommScope, Inc. (b,c) 49,488 1,900 Korn/Ferry International (b,c) 37,810 5,300 Credence Systems Corporation (b,c) 57,717 5,240 Manpower, Inc. 250,472 4,400 Cree, Inc. (b,c) 130,460 1,780 Nordson Corporation 59,399 3,040 CSG Systems International, Inc. (b,c) 56,696 5,920 Pentair, Inc. 237,806 7,710 Cypress Semiconductor 3,820 Precision Castparts Corporation 343,724 Corporation (b,c) 110,716 4,490 Quanta Services, Inc. (b,c) 47,235 4,200 Diebold, Inc. 208,656 7,100 Republic Services, Inc. 257,375 3,960 DST Systems, Inc. (b) 201,010 1,862 Rollins, Inc. 38,897 2,200 F5 Networks, Inc. (b) 92,796 490 Sequa Corporation (b) 35,986 3,950 Fair Isaac Corporation 148,638 4,340 SPX Corporation 212,139 7,000 Fairchild Semiconductor 2,600 Stericycle, Inc. (b) 151,112 International, Inc. (b) 118,020 3,130 Swift Transportation 3,600 Gartner Group, Inc. (b,c) 37,332 Company, Inc. (b,c) 68,829 7,780 Harris Corporation 288,405 1,160 Tecumseh Products Company (c) 34,800 2,100 Imation Corporation (c) 91,035 2,220 Teleflex, Inc. (c) 147,253 4,200 Integrated Circuit Systems, Inc. (b) 91,896 3,500 Thomas & Betts Corporation (b) 118,195 6,190 Integrated Device Technology, Inc. (b,c) 71,556 2,130 Trinity Industries, Inc. (c) 78,916 3,800 International Rectifier Corporation (b) 178,790 3,900 United Rentals, Inc. (b,c) 72,540 9,000 Intersil Corporation 174,330 2,900 Werner Enterprises, Inc. 55,013 4,300 Jack Henry & Associates, Inc. 82,818 3,300 Yellow Roadway Corporation (b) 174,603 3,000 Keane, Inc. (b,c) 37,620 2,520 York International Corporation 107,680 5,200 KEMET Corporation (b,c) 43,576 Total Industrials 7,586,352 8,100 Lam Research Corporation (b) 230,445 6,700 Lattice Semiconductor Corporation (b) 34,505 Information Technology (12.4%) 3,700 LTX Corporation (b,c) 24,457 22,600 3Com Corporation (b,c) 82,264 4,420 Macromedia, Inc. (b) 177,463 11,800 Activision, Inc. (b) 240,012 2,900 Macrovision Corporation (b) 63,307 5,130 Acxiom Corporation 103,421 9,580 McAfee, Inc. (b) 300,812 3,560 ADTRAN, Inc. 95,266 9,300 McDATA Corporation (b,c) 45,012 1,400 Advent Software, Inc. (b,c) 33,642 4,540 Mentor Graphics Corporation (b) 42,267 2,900 Alliance Data Systems Corporation (b) 123,453 3,910 Micrel, Inc. (b,c) 47,272 5,200 Amphenol Corporation 231,608 12,235 Microchip Technology, Inc. (c) 380,141 1,800 Anteon International Corporation (b,c) 84,510 5,000 MoneyGram International, Inc. 105,200 6,920 Arrow Electronics, Inc. (b) 207,738 6,020 MPS Group, Inc. (b) 71,397 24,860 Atmel Corporation (b) 58,172 3,150 National Instruments Corporation (c) 86,468 8,540 Avnet, Inc. (b) 223,577 2,400 Newport Corporation (b) 32,880 2,860 Avocent Corporation (b,c) 99,700 2,700 Plantronics, Inc. (c) 92,232 7,100 BISYS Group, Inc. (b) 111,683 2,600 Plexus Corporation (b,c) 37,518 1,515 Cabot Microelectronics 5,700 Polycom, Inc. (b) 94,449 Corporation (b,c) 45,556 5,820 Powerwave Technologies, Inc. (b,c) 66,755 16,080 Cadence Design Systems, Inc. (b) 258,727 3,150 Reynolds and Reynolds Company 88,137 3,740 CDW Corporation 231,880 11,000 RF Micro Devices, Inc. (b) 66,990 8,800 Ceridian Corporation (b) 184,184 4,100 RSA Security, Inc. (b) 53,095 3,600 Certegy, Inc. 124,632 10,600 SanDisk Corporation (b) 358,492 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 41 Mid Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.1%) Value Shares Common Stock (84.1%) Value Information Technology  continued Telecommunications Services (0.4%) 4,360 Semtech Corporation (b,c) $80,050 14,410 Cincinnati Bell, Inc. (b) $65,421 2,200 Silicon Laboratories, Inc. (b,c) 64,394 6,010 Telephone and Data Systems, Inc. (c) 239,498 6,250 Storage Technology Corporation (b) 229,562 Total Telecommunications 5,260 Sybase, Inc. (b) 111,933 Services 8,380 Synopsys, Inc. (b) 155,114 3,440 Tech Data Corporation (b) 133,403 Utilities (6.6%) 1,980 Transaction Systems Architects, Inc. (b) 4,560 AGL Resources, Inc. 175,332 8,279 TriQuint Semiconductor, Inc. (b,c) 31,129 6,870 Alliant Energy Corporation 199,917 5,400 UTStarcom, Inc. (b,c) 47,628 5,675 Aqua America, Inc. 181,997 10,570 Vishay Intertechnology, Inc. (b) 148,191 21,990 Aquila, Inc. (b) 81,803 12,500 Western Digital Corporation (b,c) 187,375 1,980 Black Hills Corporation (c) 78,962 4,300 Wind River Systems, Inc. (b,c) 73,487 7,420 DPL, Inc. 204,792 4,200 Zebra Technologies Corporation (b) 163,800 4,670 Duquesne Light Holdings, Inc. (c) 90,598 Total Information 8,750 Energy East Corporation 243,862 Technology 3,500 Equitable Resources, Inc. 248,675 4,430 Great Plains Energy, Inc. (c) 143,798 Materials (3.8%) 4,840 Hawaiian Electric Industries, Inc. (c) 130,341 3,890 Airgas, Inc. 114,755 2,520 IDACORP, Inc. (c) 79,254 2,790 Albemarle Corporation 106,299 6,950 MDU Resources Group, Inc. 213,365 3,340 Bowater, Inc. 112,925 4,460 National Fuel Gas Company (c) 135,584 3,670 Cabot Corporation 126,945 7,660 Northeast Utilities Service Company 165,303 13,670 Chemtura Corporation (c) 215,166 6,340 NSTAR 192,292 2,350 Cytec Industries, Inc. (c) 106,643 5,360 OGE Energy Corporation 162,837 2,490 Ferro Corporation (c) 56,025 6,100 ONEOK, Inc. (c) 213,195 2,200 FMC Corporation (b) 133,056 11,055 Pepco Holdings, Inc. 263,883 1,860 Glatfelter Company 23,715 4,160 PNM Resources, Inc. 122,262 3,040 Longview Fibre Company (c) 68,035 5,920 Puget Energy, Inc. 138,410 3,960 Lubrizol Corporation 174,240 4,980 Questar Corporation 349,496 11,400 Lyondell Chemical Company 318,516 6,790 SCANA Corporation 285,384 2,700 Martin Marietta Materials, Inc. 196,263 6,870 Sierra Pacific Resources (b,c) 89,173 1,370 Minerals Technologies, Inc. (c) 85,269 4,520 Vectren Corporation 130,990 4,280 Olin Corporation (c) 78,538 5,200 Westar Energy, Inc. 126,516 3,700 Packaging Corporation of America 78,625 2,890 WGL Holdings, Inc. (c) 99,560 1,800 Potlatch Corporation (c) 104,040 6,920 Wisconsin Energy Corporation 277,838 6,990 RPM International, Inc. 131,062 2,300 WPS Resources Corporation (c) 132,848 1,400 Scotts Company (b) 109,760 Total Utilities 2,820 Sensient Technologies Corporation 53,608 5,940 Sonoco Products Company 165,132 Total Common Stock 2,100 Steel Dynamics, Inc. (c) 67,536 (cost $49,619,904) 2,960 Valspar Corporation (c) 145,218 4,200 Worthington Industries, Inc. (c) 74,256 Total Materials The accompanying notes to the Schedule of Investments are an integral part of this schedule. 42 Mid Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares or Principal Amount Collateral Held for Securities Loaned (14.8%) Interest Rate (d) Maturity Date Value 11,152,474 Thrivent Financial Securities Lending Trust 3.330% N/A $11,152,474 $21 U.S. Treasury Bonds 11.250 2/15/2015 33 19 U.S. Treasury Bonds 9.875 11/15/2015 28 4 U.S. Treasury Bonds 7.250 5/15/2016 4 884 U.S. Treasury Bonds 8.875 8/15/2017 1,286 4 U.S. Treasury Bonds 9.125 5/15/2018 6 23 U.S. Treasury Bonds 9.000 11/15/2018 34 9 U.S. Treasury Bonds 8.500 2/15/2020 13 8 U.S. Treasury Bonds 8.750 8/15/2020 12 28 U.S. Treasury Bonds 7.250 8/15/2022 38 48 U.S. Treasury Bonds 6.250 8/15/2023 59 4 U.S. Treasury Bonds 6.625 2/15/2027 5 Total Collateral Held for Securities Loaned (cost $11,153,992) Shares Short-Term Investments (1.1%) Interest Rate (d) Maturity Date Value 857,477 Thrivent Money Market Fund (e) 2.960% N/A $857,477 Total Short-Term Investments (at amortized cost) Total Investments (cost $61,631,373) (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield or the coupon rate. (e) At July 29, 2005, $32,400 in cash was pledged as the initial margin deposit for the open financial futures contracts. In addition, $857,477 of Short-Term Investments was earmarked as collateral to cover open financial futures contracts as follow: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain S&P 400 Mini Futures 12 September 2005 Long $867,180 $845,624 $21,556 At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $16,686,397 and $(2,806,396), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 43 Mid Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.7%) Value Shares Common Stock (84.7%) Value Consumer Discretionary (15.0%) 1,060 Lee Enterprises, Inc. $45,379 966 99 Cents Only Stores (b,c) $11,853 2,600 Lennar Corporation 174,902 1,675 Abercrombie & Fitch Company 120,684 535 Media General, Inc. 36,648 1,400 Advance Auto Parts, Inc. (b) 96,544 2,600 Michaels Stores, Inc. 106,600 1,000 Aeropostale, Inc. (b) 29,850 640 Modine Manufacturing Company 23,085 2,414 American Eagle Outfitters, Inc. 79,541 1,020 Mohawk Industries, Inc. (b) 89,576 1,400 American Greetings Corporation 35,616 925 Neiman Marcus Group, Inc. 91,112 1,400 AnnTaylor Stores Corporation (b) 36,078 1,900 OReilly Automotive, Inc. (b) 61,294 1,700 Applebees International, Inc. 45,067 1,345 Outback Steakhouse, Inc. 62,650 1,386 ArvinMeritor, Inc. 26,431 1,400 Pacific Sunwear of California, Inc. (b) 34,146 280 Bandag, Inc. (c) 12,916 1,325 Payless ShoeSource, Inc. (b) 25,732 1,095 Barnes & Noble, Inc. (b) 44,917 2,800 PETsMART, Inc. 83,300 2,015 Belo Corporation 48,118 1,700 Pier 1 Imports, Inc. (c) 24,174 615 Blyth, Inc. (c) 17,146 1 Proliance International, Inc. (b) 6 720 Bob Evans Farms, Inc. 18,259 1,915 Readers Digest Association, Inc. 31,100 1,465 Borders Group, Inc. 36,347 800 Regis Corporation 33,408 1,040 BorgWarner, Inc. 60,497 1,300 Rent-A-Center, Inc. (b) 27,417 900 Boyd Gaming Corporation 47,196 2,920 Ross Stores, Inc. 77,380 1,690 Brinker International, Inc. (b) 69,121 1,400 Ruby Tuesday, Inc. (c) 35,028 1,450 Callaway Golf Company 21,736 900 Ryland Group, Inc. 72,720 2,000 Career Education Corporation (b) 77,580 2,735 Saks, Inc. (b) 58,037 2,000 CarMax, Inc. (b) 58,440 710 Scholastic Corporation (b) 26,249 900 Catalina Marketing Corporation 21,537 805 Sothebys Holdings, Inc. (b) 12,083 1,080 CBRL Group, Inc. 42,304 700 Thor Industries, Inc. 25,060 1,450 Cheesecake Factory, Inc. (b) 51,852 1,000 Timberland Company (b) 33,380 3,500 Chicos FAS, Inc. (b) 140,385 1,800 Toll Brothers, Inc. (b,c) 99,756 1,880 Claires Stores, Inc. 47,771 1,200 Tupperware Corporation (c) 25,596 1,800 Corinthian Colleges, Inc. (b,c) 24,714 900 Urban Outfitters, Inc. (b) 54,639 1,095 DeVry, Inc. (b) 21,780 975 Valassis Communications, Inc. (b) 38,561 2,102 Dollar Tree Stores, Inc. (b) 52,529 80 Washington Post Company 71,104 1,200 Education Management Corporation (b) 41,700 1,660 Westwood One, Inc. 33,814 600 Emmis Communications 2,270 Williams-Sonoma, Inc. (b) 100,243 Corporation (b,c) 12,318 Total Consumer 900 Entercom Communications Discretionary Corporation (b) 28,548 3,100 Foot Locker, Inc. 77,500 Consumer Staples (3.2%) 1,100 Furniture Brands International, Inc. (c) 21,076 1,330 BJs Wholesale Club, Inc. (b) 42,414 3,000 Gentex Corporation 53,460 1,165 Church & Dwight Company, Inc. 43,746 2,220 GTECH Holdings Corporation 66,511 2,957 Dean Foods Company (b) 105,565 1,100 Harman International Industries, Inc. 94,545 1,400 Energizer Holdings, Inc. (b) 89,460 1,235 Harte-Hanks, Inc. 33,592 1,425 Hormel Foods Corporation (c) 42,194 700 Hovnanian Enterprises, Inc. (b,c) 49,476 1,095 J.M. Smucker Company 52,089 755 International Speedway Corporation 43,896 545 Lancaster Colony Corporation 24,105 900 ITT Educational Services, Inc. (b) 46,125 1,410 PepsiAmericas, Inc. 36,350 1,200 Krispy Kreme Doughnuts, Inc. (b,c) 8,652 880 Ruddick Corporation 24,253 900 Laureate Education, Inc. (b) 40,770 1,700 Smithfield Foods, Inc. (b) 44,404 1,275 Lear Corporation 54,532 670 Tootsie Roll Industries, Inc. (c) 20,964 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 44 Mid Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.7%) Value Shares Common Stock (84.7%) Value Consumer Staples  continued 3,200 Commerce Bancorp, Inc. (c) $108,576 1 TreeHouse Foods, Inc (b) $12 900 Cullen/Frost Bankers, Inc. 45,090 4,892 Tyson Foods, Inc. 91,187 2,100 Developers Diversified 650 Universal Corporation 31,005 Realty Corporation 102,207 1,200 Whole Foods Market, Inc. 163,812 2,600 Eaton Vance Corporation (c) 63,882 Total Consumer Staples 1,105 Everest Re Group, Ltd. 107,627 3,418 Fidelity National Financial, Inc. 134,669 Energy (7.2%) 1,500 First American Corporation 65,925 1,200 Arch Coal, Inc. (c) 68,304 1,670 FirstMerit Corporation 47,244 1,100 Cooper Cameron Corporation (b) 78,078 1,200 Greater Bay Bancorp (c) 31,476 1,100 Denbury Resources, Inc. (b) 51,480 2,050 HCC Insurance Holdings, Inc. 56,826 2,980 ENSCO International, Inc. 120,332 3,075 Hibernia Corporation (c) 103,996 1,500 FMC Technologies, Inc. (b) 54,375 1,200 Highwoods Properties, Inc. 37,980 1,000 Forest Oil Corporation (b) 44,760 930 Horace Mann Educators Corporation 18,581 2,430 Grant Prideco, Inc. (b) 78,003 1,400 Hospitality Properties Trust 62,160 1,610 Hanover Compressor Company (b,c) 23,409 1,500 Independence Community 1,125 Helmerich & Payne, Inc. 64,260 Bank Corporation 55,515 3,240 Murphy Oil Corporation 171,850 1,200 IndyMac Bancorp, Inc. 52,332 2,500 Newfield Exploration Company (b) 106,225 1,300 Investors Financial 1,690 Noble Energy, Inc. 139,442 Services Corporation (c) 44,746 570 Overseas Shipholding Group, Inc. 35,368 1,100 Jefferies Group, Inc. 45,463 3,300 Patterson-UTI Energy, Inc. 108,339 1,100 LaBranche & Company, Inc. (b,c) 8,349 2,100 Peabody Energy Corporation 138,054 2,142 Legg Mason, Inc. 218,809 2,760 Pioneer Natural Resources Company 119,591 1,600 Leucadia National Corporation (c) 63,280 1,500 Plains Exploration & 1,800 Liberty Property Trust 80,784 Production Company (b) 57,825 1,200 Macerich Company 84,264 1,200 Pogo Producing Company (c) 66,036 1,100 Mack-Cali Realty Corporation 52,701 2,600 Pride International, Inc. (b) 67,652 1,590 Mercantile Bankshares Corporation 88,468 2,050 Smith International, Inc. 139,277 2,200 New Plan Excel Realty Trust, Inc. (c) 60,236 1,380 Tidewater, Inc. (c) 55,711 4,400 New York Community Bancorp, Inc. (c) 80,784 1,100 Western Gas Resources, Inc. 44,044 1,315 Ohio Casualty Corporation 33,598 Total Energy 3,577 Old Republic International Corporation 93,932 Financials (15.8%) 1,770 PMI Group, Inc. (c) 72,482 1,575 A.G. Edwards, Inc. 69,772 1,555 Protective Life Corporation 67,736 965 Allmerica Financial Corporation (b) 37,635 1,700 Radian Group, Inc. 87,686 1,800 AMB Property Corporation 82,782 1,200 Raymond James Financial, Inc. 35,820 800 American Financial Group, Inc. 27,072 1,022 Rayonier, Inc. REIT (c) 58,295 2,900 AmeriCredit Corporation (b) 77,488 1,300 Regency Centers Corporation 80,210 800 AmerUs Group Company (c) 41,264 1,400 SEI Investments Company 54,124 1,800 Arthur J. Gallagher & Company (c) 50,202 600 StanCorp Financial Group, Inc. 51,804 2,544 Associated Banc-Corp 86,649 900 SVB Financial Group (b,c) 46,206 1,845 Astoria Financial Corporation 51,549 2,320 TCF Financial Corporation 63,730 1,185 Bank of Hawaii Corporation 60,850 900 Texas Regional Bancshares, Inc. 26,694 1,000 Brown & Brown, Inc. (c) 43,320 2,800 United Dominion Realty Trust, Inc. 71,260 1,010 City National Corporation 73,801 1,115 Unitrin, Inc. 59,374 3,000 Colonial BancGroup, Inc. (c) 69,810 2,200 W.R. Berkley Corporation 82,346 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 45 Mid Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.7%) Value Shares Common Stock (84.7%) Value Financials  continued Universal Health Services, Inc. $57,244 Waddell & Reed Financial, Inc. $33,031 Valeant Pharmaceuticals Washington Federal, Inc. International (c) Webster Financial Corporation Varian Medical Systems, Inc. (b) Weingarten Realty Investors Varian, Inc. (b) Westamerica Bancorporation VCA Antech, Inc. (b) Wilmington Trust Corporation Vertex Pharmaceuticals, Inc. (b,c) Total Financials Total Health Care Health Care (10.0%) Industrials (10.1%) Advanced Medical Optics, Inc. (b) Adesa, Inc. Apria Healthcare Group, Inc. (b,c) AGCO Corporation (b) Barr Pharmaceuticals, Inc. (b) AirTran Holdings, Inc. (b,c) Beckman Coulter, Inc. Alaska Air Group, Inc. (b,c) Cephalon, Inc. (b,c) Alexander & Baldwin, Inc. Charles River Laboratories Alliant Techsystems, Inc. (b) International, Inc. (b) AMETEK, Inc. Community Health Systems, Inc. (b) Banta Corporation Covance, Inc. (b) Brinks Company Coventry Health Care, Inc. (b) C.H. Robinson Worldwide, Inc. Cytyc Corporation (b) Carlisle Companies, Inc. Dentsply International, Inc. ChoicePoint, Inc. (b) Edwards Lifesciences Corporation (b) CNF, Inc. Gen-Probe, Inc. (b) Copart, Inc. (b) Health Net, Inc. (b) Corporate Executive Board Company Henry Schein, Inc. (b) Crane Company Hillenbrand Industries, Inc. Deluxe Corporation INAMED Corporation (b) Donaldson Company, Inc. Intuitive Surgical, Inc. (b) Dun & Bradstreet Corporation (b) Invitrogen Corporation (b) Dycom Industries, Inc. (b) IVAX Corporation (b) Expeditors International of LifePoint Hospitals, Inc. (b) Washington, Inc. Lincare Holdings, Inc. (b) Fastenal Company (c) Martek Biosciences Corporation (b,c) Federal Signal Corporation (c) Millennium Pharmaceuticals, Inc. (b) Flowserve Corporation (b) Omnicare, Inc. GATX Corporation PacifiCare Health Systems, Inc. (b) Graco, Inc. Par Pharmaceutical Granite Construction, Inc. Companies, Inc. (b,c) Harsco Corporation Patterson Companies, Inc. (b,c) Herman Miller, Inc. Perrigo Company HNI Corporation Protein Design Labs, Inc. (b) Hubbell, Inc. Renal Care Group, Inc. (b) Jacobs Engineering Group, Inc. (b) Sepracor, Inc. (b) JB Hunt Transport Services, Inc. STERIS Corporation JetBlue Airways Corporation (b,c) Techne Corporation (b) Kelly Services, Inc. Triad Hospitals, Inc. (b) Kennametal, Inc. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 46 Mid Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.7%) Value Shares Common Stock (84.7%) Value Industrials  continued CommScope, Inc. (b,c) $16,890 Korn/Ferry International (b,c) $15,920 Credence Systems Corporation (b,c) Manpower, Inc. Cree, Inc. (b,c) Nordson Corporation (c) CSG Systems International, Inc. (b) Pentair, Inc. Cypress Semiconductor Precision Castparts Corporation Corporation (b,c) Quanta Services, Inc. (b,c) Diebold, Inc. Republic Services, Inc. DST Systems, Inc. (b) Rollins, Inc. F5 Networks, Inc. (b) Sequa Corporation (b,c) Fair Isaac Corporation SPX Corporation Fairchild Semiconductor Stericycle, Inc. (b) International, Inc. (b) Swift Transportation Gartner Group, Inc. (b) Company, Inc. (b,c) Harris Corporation Tecumseh Products Company (c) Imation Corporation Teleflex, Inc. (c) Integrated Circuit Systems, Inc. (b) Thomas & Betts Corporation (b) Integrated Device Technology, Inc. (b) Trinity Industries, Inc. (c) International Rectifier Corporation (b) United Rentals, Inc. (b,c) Intersil Corporation Werner Enterprises, Inc. Jack Henry & Associates, Inc. Yellow Roadway Corporation (b) Keane, Inc. (b,c) York International Corporation KEMET Corporation (b,c) Total Industrials 2,545,597 Lam Research Corporation (b) Lattice Semiconductor Corporation (b) Information Technology (12.4%) LTX Corporation (b,c) 3Com Corporation (b) Macromedia, Inc. (b) Activision, Inc. (b) Macrovision Corporation (b) Acxiom Corporation McAfee, Inc. (b) ADTRAN, Inc. McDATA Corporation (b,c) Advent Software, Inc. (b,c) Mentor Graphics Corporation (b) Alliance Data Systems Corporation (b) Micrel, Inc. (b,c) Amphenol Corporation Microchip Technology, Inc. Anteon International Corporation (b) MoneyGram International, Inc. Arrow Electronics, Inc. (b) MPS Group, Inc. (b) Atmel Corporation (b) National Instruments Corporation (c) Avnet, Inc. (b) Newport Corporation (b) Avocent Corporation (b) Plantronics, Inc. (c) BISYS Group, Inc. (b) Plexus Corporation (b) Cabot Microelectronics Polycom, Inc. (b) Corporation (b,c) Powerwave Technologies, Inc. (b,c) Cadence Design Systems, Inc. (b) Reynolds and Reynolds Company CDW Corporation RF Micro Devices, Inc. (b) Ceridian Corporation (b) RSA Security, Inc. (b,c) Certegy, Inc. SanDisk Corporation (b) CheckFree Corporation (b) Semtech Corporation (b) Cognizant Technology Silicon Laboratories, Inc. (b,c) Solutions Corporation (b) Storage Technology Corporation (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 47 Mid Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (84.7%) Value Shares Common Stock (84.7%) Value Information Technology  continued Telecommunications Services (0.4%) Sybase, Inc. (b) $36,176 Cincinnati Bell, Inc. (b) $22,064 Synopsys, Inc. (b) Telephone and Data Systems, Inc. Tech Data Corporation (b) Total Telecommunications Transaction Systems Architects, Inc. (b) Services TriQuint Semiconductor, Inc. (b,c) UTStarcom, Inc. (b,c) Utilities (6.7%) Vishay Intertechnology, Inc. (b) AGL Resources, Inc. Western Digital Corporation (b) Alliant Energy Corporation Wind River Systems, Inc. (b) Aqua America, Inc. (d) Zebra Technologies Corporation (b) Aquila, Inc. (b) Total Information Black Hills Corporation (c) Technology DPL, Inc. Duquesne Light Holdings, Inc. (c) Materials (3.9%) Energy East Corporation Airgas, Inc. Equitable Resources, Inc. Albemarle Corporation Great Plains Energy, Inc. (c) Bowater, Inc. Hawaiian Electric Industries, Inc. (c) Cabot Corporation IDACORP, Inc. Chemtura Corporation (c) MDU Resources Group, Inc. Cytec Industries, Inc. National Fuel Gas Company Ferro Corporation Northeast Utilities Service Company FMC Corporation (b) NSTAR Glatfelter Company OGE Energy Corporation Longview Fibre Company ONEOK, Inc. (c) Lubrizol Corporation Pepco Holdings, Inc. Lyondell Chemical Company PNM Resources, Inc. Martin Marietta Materials, Inc. Puget Energy, Inc. Minerals Technologies, Inc. Questar Corporation Olin Corporation (c) SCANA Corporation Packaging Corporation of America Sierra Pacific Resources (b,c) Potlatch Corporation (c) Vectren Corporation RPM International, Inc. Westar Energy, Inc. Scotts Company (b) WGL Holdings, Inc. Sensient Technologies Corporation Wisconsin Energy Corporation Sonoco Products Company WPS Resources Corporation (c) Steel Dynamics, Inc. (c) Total Utilities Valspar Corporation (c) Worthington Industries, Inc. (c) Total Common Stock Total Materials (cost $14,984,078) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 48 Mid Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares or Principal Amount Collateral Held for Securities Loaned (12.0%) Interest Rate (e) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $3,032,705 $817 U.S. Treasury Bonds 9.250 2/15/2016 U.S. Treasury Bonds 7.250 5/15/2016 U.S. Treasury Bonds 8.125 8/15/2019 47 U.S. Treasury Bonds 7.875 2/15/2021 67 U.S. Treasury Bonds 8.000 11/15/2021 22 U.S. Treasury Bonds 6.250 8/15/2023 27 17 U.S. Treasury Bonds 6.125 11/15/2027 21 90 U.S. Treasury Bonds 5.500 8/15/2028 51 U.S. Treasury Bonds 5.250 11/15/2028 58 U.S. Treasury Bonds 6.250 5/15/1930 U.S. Treasury Notes 3.375 2/15/2008 Total Collateral Held for Securities Loaned (cost $3,039,366) Shares Short-Term Investments (3.3%) Interest Rate (e) Maturity Date Value Thrivent Money Market Fund (d) 2.960% N/A $830,422 Total Short-Term Investments (at amortized cost) Total Investments (cost $18,853,866) $25,239,168 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) At July 29, 2005, $29,700 in cash was pledged as the initial margin deposit for the open financial futures contracts. In addition, 1,925 shares in Aqua America, Inc. common stock valued at $61,735 and $830,422 of Short-Term Investments were earmarked as collateral to cover open financial futures contracts as follow: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain S&P 400 Mini Futures 12 September 2005 Long $867,180 $859,727 $7,453 (e) The interest rate shown reflects the yield, coupon rate. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $7,078,675 and $(693,373), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 49 Partner International Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (80.5%) Value Shares Common Stock (80.5%) Value Australia (1.3%) 5,443 Hermes International (b,c) $1,126,352 150,600 AMP, Ltd. (b) $769,806 5,353 LOreal SA (b,c) 421,775 46,560 BHP Billiton, Ltd. (b) 686,648 27,916 LVMH Moet Hennessy 73,700 Brambles Industries, Ltd. (b,c) 462,694 Louis Vuitton SA (b,c) 2,314,259 334,500 Lend Lease Corporation, Ltd. (b) 3,302,634 41,502 Sanofi-Aventis (b,c) 3,582,401 Total Australia 39,700 Schneider Electric SA (b,c) 3,113,543 16,789 Societe Generale (b,c) 1,832,242 Austria (0.1%) 13,240 Total SA (b,c) 21,300 Telekom Austria AG (b) 429,610 Total France Total Austria Germany (4.6%) Belgium (0.6%) 22,800 Adidas-Salomon AG (b) 4,122,980 59,700 Fortis (b) 1,742,070 4,314 Allianz AG (b) 547,750 8,775 UCB SA (b) 473,200 77,500 Commerzbank AG (b) 1,727,842 Total Belgium 142,500 Deutsche Post AG-REG (b) 3,529,674 41,589 Hypo Real Estate Holding AG (b) 1,686,603 Bermuda (0.3%) 71,800 Metro AG (b,c) 3,609,038 87,000 Esprit Holdings, Ltd. (b) 646,617 43,400 Siemens AG (b) 3,343,773 546,000 Johnson Electric Holdings, Ltd. (b) 521,768 Total Germany Total Bermuda Greece (1.1%) Brazil (1.9%) 57,000 Greek Organization of 23,600 Companhia Vale do Rio Doce Football Prognostics SA (b) 1,852,790 SP ADR 657,260 42,950 Hellenic Telecommunication 44,890 Petroleo Brasileiro SA ADR 2,052,371 Organization SA (b,d) 873,898 78,800 Petroleo Brasileiro SA ADR 4,142,516 50,930 National Bank of Greece SA (b) 1,858,945 50,400 Tele Norte Leste Participacoes SA (c) 789,768 Total Greece Total Brazil Hong Kong (1.9%) Canada (0.4%) 93,000 Cheung Kong Holdings, Ltd. (b) 999,791 9,600 Research in Motion, Ltd. (d) 678,336 1,548,000 China Telecom Corporation, Ltd. (b,c) 22,700 Telus Corporation 792,230 538,000 China Unicom, Ltd. (b) 480,799 Total Canada 302,000 Li & Fung, Ltd. (b) 636,311 77,000 Sun Hung Kai Properties, Ltd. (b) 792,059 Denmark (0.4%) 422,000 Swire Pacific, Ltd. (b) 4,024,515 29,172 Novo Nordisk AS (b) 1,507,033 Total Hong Kong Total Denmark Ireland (0.6%) Finland (1.2%) 125,000 Anglo Irish Bank Corporation plc (b) 1,679,922 107,243 Nokia Oyj (b) 1,707,502 20,700 CRH plc (b) 590,924 238,000 Stora Enso Oyj (b) 3,149,056 Total Ireland Total Finland Italy (3.8%) France (6.7%) 74,830 Alleanza Assicurazioni SPA (b,c) 860,454 226,570 Axa SA (b) $6,183,647 62,033 Assicurazioni Generali SPA (b,c) 2,025,887 69,000 Carrefour SA (b,c) 3,254,62z0 321,900 Banca Intesa SPA (b) 1,476,533 58,564 France Telecom SA (b,c) 1,806,672 180,900 Enel SPA (b,c) 1,549,187 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 50 Partner International Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (80.5%) Value Shares Common Stock (80.5%) Value Italy  continued 18,000 Sony Corporation (b) $588,661 59,216 Eni SPA (b,c) $1,677,590 324 Sumitomo Mitsui Financial 54,700 Mediobanca SPA (b,c,d) 1,042,808 Group, Inc. (b) 2,130,428 264,100 Saipem SPA (b) 3,921,059 714,000 Sumitomo Trust and Banking 545,870 UniCredito Italiano SPA (b,c) 2,888,055 Company, Ltd. (b) 4,390,432 Total Italy 37,600 Suzuki Motor Corporation (b) 596,670 11,500 T&D Holdings, Inc. (b) 543,570 Japan (14.9%) 109,300 Takeda Pharmaceutical 11,050 Aiful Corporation (b) 795,264 Company, Ltd. (b) 5,583,483 44,000 Astellas Pharmaceutical, Inc. (b) 1,429,758 150,000 Toray Industries, Inc. (b) 699,865 13,600 Benesse Corporation (b) 452,006 111,100 Toyota Motor Corporation (b) 4,199,665 194,000 Bridgestone Corporation (b) 3,783,533 19,500 Trend Micro, Inc. (b,c) 697,615 14,600 Canon, Inc. (b) 718,057 7,540 USS Company, Ltd. (b) 504,355 19,400 Credit Saison Company, Ltd. (b,c) 645,988 Total Japan 63,000 Dai Nippon Printing Company, Ltd. (b) 984,493 Luxembourg (0.2%) 21,100 Daikin Industries, Ltd. (b,c) 511,813 61,200 SES Global SA (b) 960,576 15,000 Fanuc, Ltd. (b) 1,063,959 Total Luxembourg 88,300 Fuji Photo Film Company, Ltd. (b) 2,741,920 6,400 Hoya Corporation (b) 787,425 Mexico (2.1%) 101 INPEX Corporation (b) 650,441 71,100 America Movil SA de CV ADR 1,582,686 30,600 JSR Corporation (b,c) 601,670 63,600 Grupo Financiero Banorte 307 KDDI Corporation (b) 1,480,011 SA de CV 534,262 3,400 Keyence Corporation (b) 814,201 150,000 Grupo Modelo SA 494,762 58,400 Kyocera Corporation (b) 4,114,282 11,300 Grupo Televisia SA ADR 745,461 38,000 Leopalace21 Corporation (b) 618,652 206,000 Telefonos de Mexico 52,300 MARUI Company, Ltd. (b,c) 764,284 SA de CV ADR (c) 3,969,620 55,000 Matsushita Electric Industrial 298,511 Wal-Mart de Mexico SA de CV 1,335,637 Company, Ltd. (b) 891,085 Total Mexico 139,200 Mitsubishi Corporation (b,c) 1,981,078 47,000 Mitsubishi Estate Company, Ltd. (b) 520,186 Netherlands (3.2%) 180 Mitsubishi Tokyo Financial 134,800 ABN AMRO Holding NV (b,c) 3,354,801 Group, Inc. (b,c) 1,499,654 165,000 ING Groep NV (b,c) 4,987,249 124,000 Mitsui Fudosan Company, Ltd. (b) 1,407,063 25,859 Royal Numico NV (b,d) 1,090,301 69,000 Mitsui Trust Holdings, Inc. (b,c) 695,827 123,400 VNU NV (b,c) 3,534,569 7,000 Nidec Corporation (b) 756,635 Total Netherlands 84,500 Nissan Motor Company, Ltd. (b,c) 877,373 14,600 Nitto Denko Corporation (b) 798,945 Norway (0.4%) 69,400 Nomura Holdings, Inc. (b) 821,421 8,286 Norsk Hydro ASA (b) 783,586 6,400 ORIX Corporation (b) 945,108 39,000 Statoil ASA (b) 846,222 499,000 Resona Holdings, Inc. (b,c) 881,576 Total Norway 35,000 Secom Company, Ltd. (b) 1,553,882 10,700 Sega Sammy Holdings, Inc. (b) 660,343 Panama (0.3%) 23,950 Shin-Etsu Chemical Company, Ltd. (b) 905,491 20,100 Carnival Corporation 1,053,240 3,600 SMC Corporation (b) 407,481 Total Panama 198,000 Sompo Japan Insurance, Inc. (b) 1,878,825 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 51 Partner International Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (80.5%) Value Shares Common Stock (80.5%) Value Portugal (0.8%) Sweden (1.4%) 349,000 Portugal Telecom SGPS SA (b) $3,317,446 220,700 Atlas Copco AB (b) $3,741,406 Total Portugal 106,389 Securitas AB (b) 1,797,504 Total Sweden Russia (e) 5,000 NovaTek OAO GDR (d) 102,500 Switzerland (6.6%) Total Russia 36,400 Compagnie Financiere Richemont AG (b) 1,282,988 Singapore (1.7%) 51,120 Credit Suisse Group (b) 2,136,622 41,000 DBS Group Holdings, Ltd. 397,743 6,250 Givaudan SA (b) 3,747,890 248,100 Keppel Corporation, Ltd. (b,c) 1,869,702 69,000 Holcim, Ltd. (b) 4,263,853 438,500 United Overseas Bank, Ltd. (b) 3,976,035 25,152 Nestle SA (b,c) 6,903,953 55,000 Venture Corporation, Ltd. (b) 527,591 8,098 Roche Holding AG (b) 1,098,101 Total Singapore 27,900 Swatch Group AG (b,c) 4,001,550 41,309 UBS AG (b,c) 3,384,302 South Africa (0.3%) Total Switzerland 65,500 Naspers, Ltd. (b) 955,545 33,800 Standard Bank Group, Ltd. (b) 363,065 Taiwan (0.3%) Total South Africa 300,000 Acer, Inc. (b) 569,350 34,200 Far EasTone Telecommunications South Korea (2.2%) Company, Ltd. 630,108 14,600 Hyundai Motor Company GDR 505,532 Total Taiwan 3,800 Hyundai Motor Company, Ltd. (b) 261,456 11,100 Kookmin Bank (b) 585,542 Thailand (0.3%) 69,000 Kookmin Bank ADR (c) 3,634,920 231,200 Bangkok Bank Public 39,000 LG Electronics, Inc. (b) 2,519,119 Company, Ltd. (b) 551,419 2,500 Samsung Electronics 440,300 Kasikornbank Public Company, Ltd. (b) 1,370,052 Company, Ltd. (b) 612,423 Total South Korea Total Thailand Spain (4.8%) Turkey (0.3%) 432,647 Banco Bilbao Vizcaya 196,350 Turkiye Garanti Bankasi AS (b,d) 531,962 Argentaria SA (b,c) 7,279,254 149,820 Turkiye Is Bankasi (Isbank) (b) 838,807 11,800 Cintra Concesiones de Total Turkey Infraestructuras de Transporte SA (b) 141,666 26,100 Compania de Distribucion United Kingdom (15.8%) Integral Logista SA (c) 1,364,174 39,944 AstraZeneca plc (b) 1,804,984 46,600 Enagas (b,c) 814,596 166,115 Barclays plc (b) 1,624,570 130,300 Iberdrola SA (b,c) 3,312,524 198,227 BP Amoco plc (b) 2,180,009 25,800 Indra Sistemas SA (b,c) 511,840 199,691 British Sky Broadcasting 153,300 Repsol YPF SA (b,c) 4,281,100 Group plc (b) 1,871,340 990 Sacyr Vallehermoso SA (c) 22,902 215,400 Capita Group plc (b) 1,367,241 31,700 Sacyr Vallehermoso SA (b,c) 731,479 14,180 Carnival plc (b) 762,278 35,706 Telefonica SA (b) 599,963 351,703 GlaxoSmithKline plc (b) 8,269,842 10,616 Telefonica SA ADR (c) 535,577 734,700 Group 4 Securicor plc (b) 2,033,918 Total Spain 92,400 GUS plc (b) 1,467,747 99,900 iSOFT Group plc (b) 747,231 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 52 Partner International Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (80.5%) Value Shares Common Stock (80.5%) Value United Kingdom  continued Signet Group plc (b) $871,285 Kingfisher plc (b) $4,295,789 Unilever plc (b) Lloyds TSB Group plc (b) Vodafone Group plc (b) Marks and Spencer Group plc (b) William Hill plc (b) Pearson plc (b) WPP Group plc (b) Reed Elsevier plc (b) Total United Kingdom Royal Bank of Scotland Group plc (b) Total Common Stock Royal Dutch Shell plc (d) (cost $293,316,032) $325,659,553 Shares Collateral Held for Securities Loaned (16.3%) Interest Rate (f) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $65,875,437 Total Collateral Held for Securities Loaned (cost $65,875,437) Shares or Principal Amount Short-Term Investments (3.2%) Interest Rate (f) Maturity Date Value $7,730,000 Greenwich Capital Holdings, Inc. 3.280% 8/1/2005 $7,728,591 Thrivent Money Market Fund 2.960 N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $372,274,893) $404,618,414 (a) The categories of investments are shown as a percentage of total investments. (b) Security is fair valued. (c) All or a portion of the security is on loan. (d) Non-income producing security. (e) The market value of the denoted categories of investments represents less than 0.1% of the total investments of the Thrivent Partner International Stock Fund. (f) The interest rate shown reflects the yield or, for securities purchased at a discount, the discount rate at the date of purchase. (g) Miscellaneous footnotes: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. GDR  Global Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $37,931,959 and $(5,588,438), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 53 Large Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Consumer Discretionary (15.7%) 27,000 Target Corporation $1,586,250 2,600 Abercrombie & Fitch Company $187,330 32,990 Time Warner, Inc. (b) 561,490 4,000 Advance Auto Parts, Inc. (b) 275,840 8,100 Univision Communications, Inc. (b) 229,068 7,300 Apollo Group, Inc. (b) 548,595 9,333 Viacom, Inc. 312,562 13,500 Bed Bath & Beyond, Inc. (b) 619,650 23,900 Walt Disney Company 612,796 12,175 Best Buy Company, Inc. 932,605 3,350 Whirlpool Corporation 267,933 6,300 Cablevision Systems 15,900 XM Satellite Radio Holdings, Inc. (b,c) 566,517 New York Group (b) 195,111 4,000 Yum! Brands, Inc. 209,400 23,850 Carnival Corporation 1,249,740 Total Consumer 3,250 Centex Corporation 240,435 Discretionary 1,600 Cheesecake Factory, Inc. (b,c) 57,216 21,850 Coach, Inc. (b) 767,154 Consumer Staples (7.5%) 17,435 Comcast Corporation (b) 523,050 7,300 Altria Group, Inc. 488,808 1,800 DreamWorks Animation 9,900 Avon Products, Inc. 323,829 SKG, Inc. (b,c) 42,390 14,850 Coca-Cola Company 649,836 48,050 eBay, Inc. (b) 2,007,529 10,100 Colgate-Palmolive Company 534,694 3,800 Education Management 2,750 Constellation Brands, Inc. (b) 75,350 Corporation (b,c) 132,050 29,200 CVS Corporation 906,076 3,950 Grupo Televisia SA ADR 260,582 19,140 Gillette Company 1,027,244 5,250 Harley-Davidson, Inc. 279,248 32,200 PepsiCo, Inc. 1,755,866 4,000 Harman International 43,950 Procter & Gamble Company 2,444,938 Industries, Inc. 343,800 9,300 SYSCO Corporation 335,358 7,050 Harrahs Entertainment, Inc. 555,117 37,150 Wal-Mart Stores, Inc. 1,833,352 14,850 Hilton Hotels Corporation 367,538 24,040 Walgreen Company 1,150,554 37,770 Home Depot, Inc. 1,643,373 8,650 William Wrigley Jr. Company 615,361 13,850 IAC/InterActiveCorp (b) 369,795 Total Consumer Staples 8,650 International Game Technology 236,664 7,350 J.C. Penney Company, Inc. Energy (5.8%) (Holding Company) 412,629 7,188 Apache Corporation 491,659 4,600 KB Home 376,786 2,050 Arch Coal, Inc. (c) 116,686 17,100 Kohls Corporation (b) 963,585 7,850 Baker Hughes, Inc. 443,839 4,750 Lennar Corporation 319,532 4,400 BJ Services Company 268,356 24,050 Liberty Media Corporation (b) 211,400 5,750 Burlington Resources, Inc. 368,632 24,350 Lowes Companies, Inc. 1,612,457 7,450 ConocoPhillips 466,296 3,500 Marriott International, Inc. 239,645 1,500 Devon Energy Corporation 84,135 10,800 McDonalds Corporation 336,636 9,650 ENSCO International, Inc. 389,667 6,300 McGraw-Hill Companies, Inc. 289,863 6,500 EOG Resources, Inc. 397,150 9,150 MGM MIRAGE (b) 415,868 18,570 Exxon Mobil Corporation 1,090,988 13,000 News Corporation ADR (c) 225,420 13,950 Halliburton Company 781,898 8,650 NIKE, Inc. 724,870 6,450 Nabors Industries, Ltd. (b) 422,152 5,150 PETsMART, Inc. 153,212 4,350 National Oilwell Varco, Inc. (b) 227,722 4,050 Pulte Homes, Inc. 379,161 3,600 Noble Corporation 241,848 36,725 Staples, Inc. 836,228 7,900 Peabody Energy Corporation 519,346 17,450 Starbucks Corporation (b) 916,998 13,080 Schlumberger, Ltd. 1,095,319 12,100 Starwood Hotels & Resorts 6,005 Smith International, Inc. 407,980 Worldwide, Inc. 766,172 6,150 Spinnaker Exploration Company (b) 241,326 3,000 Station Casinos, Inc. (c) 220,350 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 54 Large Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Energy  continued Caremark Rx, Inc. (b) $1,035,549 Transocean, Inc. (b) $770,270 Celgene Corporation (b,c) Valero Energy Corporation Community Health XTO Energy, Inc. Systems, Inc. (b) Total Energy Eli Lilly and Company Fisher Scientific Financials (8.8%) International, Inc. (b) AFLAC, Inc. Forest Laboratories, Inc. (b) American Express Company Genentech, Inc. (b) American International Genzyme Corporation (b) Group, Inc. Gilead Sciences, Inc. (b) Aspen Insurance Holdings, Ltd. (c) Johnson & Johnson Bank of America Corporation Laboratory Corporation of Bear Stearns Companies, Inc. America Holdings (b) Capital One Financial Corporation LifePoint Hospitals, Inc. (b) Charles Schwab Corporation Medco Health Solutions, Inc. (b) Chicago Mercantile Exchange (c) Medtronic, Inc. Citigroup, Inc. Novartis AG ADR Countrywide Financial Corporation Pfizer, Inc. E*TRADE Financial Corporation (b) Sanofi-Aventis ADR Federal Home Loan Schering-Plough Corporation Mortgage Corporation Sepracor, Inc. (b,c) Franklin Resources, Inc. St. Jude Medical, Inc. (b) Golden West Financial Corporation Stryker Corporation Goldman Sachs Group, Inc. Teva Pharmaceutical Legg Mason, Inc. Industries, Ltd. Lehman Brothers Holdings, Inc. UnitedHealth Group, Inc. MBNA Corporation Varian Medical Systems, Inc. (b) Merrill Lynch & Company, Inc. WellPoint, Inc. (b) Moodys Corporation Wyeth Morgan Stanley Zimmer Holdings, Inc. (b) Northern Trust Corporation Total Health Care Prudential Financial, Inc. SLM Corporation Industrials (7.5%) State Street Corporation 3M Company T. Rowe Price Group, Inc. AMR Corporation (b) Wells Fargo & Company Boeing Company Total Financials Burlington Northern Santa Fe Corporation Health Care (20.5%) Caterpillar, Inc. Abbott Laboratories Danaher Corporation Aetna, Inc. Deere & Company Alcon, Inc. FedEx Corporation Amgen, Inc. (b) General Dynamics Corporation Biomet, Inc. General Electric Company Boston Scientific Corporation (b) Honeywell International, Inc. C.R. Bard, Inc. L-3 Communications Holdings, Inc. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 55 Large Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Industrials  continued Motorola, Inc. $1,108,773 Monster Worldwide, Inc. (b) $83,518 Nasdaq (100) Trust (c) Robert Half International, Inc. Network Appliance, Inc. (b) Rockwell Automation, Inc. Nokia Oyj ADR Textron, Inc. Oracle Corporation (b) Tyco International, Ltd. Parametric Technology United Parcel Service, Inc. Corporation (b) United Technologies Corporation Paychex, Inc. Total Industrials QUALCOMM, Inc. Research in Motion, Ltd. (b) Information Technology (24.7%) SAP AG Accenture, Ltd. (b) Symantec Corporation (b) Adobe Systems, Inc. Texas Instruments, Inc. Altera Corporation (b) VeriSign, Inc. (b) Amdocs, Ltd. (b) webMethods, Inc. (b,c) Analog Devices, Inc. Xilinx, Inc. Apple Computer, Inc. (b) Yahoo!, Inc. (b) Applied Materials, Inc. Total Information Automatic Data Processing, Inc. Technology Broadcom Corporation (b) Cisco Systems, Inc. (b) Materials (1.4%) Citrix Systems, Inc. (b) Dow Chemical Company Cognizant Technology Ecolab, Inc. Solutions Corporation (b) Lyondell Chemical Company Comverse Technology, Inc. (b) Monsanto Company Corning, Inc. (b) Phelps Dodge Corporation Cypress Semiconductor Praxair, Inc. Corporation (b,c) Total Materials Dell, Inc. (b) Electronic Arts, Inc. (b) Miscellaneous (0.8%) EMC Corporation (b,d) Midcap SPDR Trust Series 1 (c) First Data Corporation Total Miscellaneous Google, Inc. (b) Infosys Technologies, Ltd. ADR (c) Telecommunications Services (1.5%) Intel Corporation ALLTEL Corporation International Business America Movil SA de CV ADR Machines Corporation American Tower Corporation (b,c) Juniper Networks, Inc. (b) Nextel Communications, Inc. (b) Linear Technology Corporation Sprint Corporation Lucent Technologies, Inc. (b,c) Total Telecommunications Marvell Technology Group, Ltd. (b) Services Maxim Integrated Products, Inc. Micromuse, Inc. (b) Total Common Stock Microsoft Corporation (cost $143,039,665) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 56 Large Cap Growth Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Collateral Held for Securities Loaned (2.5%) Interest Rate (e) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $4,065,589 Total Collateral Held for Securities Loaned (cost $4,065,589) Shares Short-Term Investments (3.3%) Interest Rate (e) Maturity Date Value Thrivent Money Market Fund 2.960% N/A $5,351,061 Total Short-Term Investments (at amortized cost) Total Investments (cost $152,456,315) $162,637,675 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) At July 29, 2005, 4,000 shares of EMC Corporation common stock valued at $54,760 were earmarked as collateral to cover call options written as follows: Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain EMC Corporation 40 $14 August 2005 $(800) $1,320 (e) The interest rate shown reflects the yield. (f) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $14,806,684 and $(4,625,324), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 57 Large Cap Value Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (92.5%) Value Shares Common Stock (92.5%) Value Consumer Discretionary (9.1%) Financials (25.5%) Barnes & Noble, Inc. (b) $1,927,940 ACE, Ltd. $1,931,578 Comcast Corporation (b) Allstate Corporation Discovery Holding Company (b) American International Federated Department Stores, Inc. Group, Inc. Home Depot, Inc. Associated Banc-Corp (c) J.C. Penney Company, Inc. Bank of America Corporation (Holding Company) Capital One Financial Johnson Controls, Inc. Corporation Liberty Media Corporation (b) Chubb Corporation McDonalds Corporation CIT Group, Inc. McGraw-Hill Companies, Inc. Citigroup, Inc. Office Depot, Inc. (b) City National Corporation Sherwin-Williams Company Equity Office Properties Trust Target Corporation Everest Re Group, Ltd. (c) Time Warner, Inc. (b) Federal Home Loan Viacom, Inc. Mortgage Corporation Walt Disney Company Goldman Sachs Group, Inc. Total Consumer Hartford Financial Services Discretionary Group, Inc. J.P. Morgan Chase & Company Consumer Staples (6.1%) Lehman Brothers Holdings, Inc. Altria Group, Inc. Mellon Financial Corporation CVS Corporation Merrill Lynch & Company, Inc. Kellogg Company Morgan Stanley Kimberly-Clark Corporation Northern Trust Corporation PepsiCo, Inc. PMI Group, Inc. Reynolds American, Inc. (c) Principal Financial Group, Inc. Total Consumer Staples Providian Financial Corporation (b,c) Prudential Financial, Inc. Energy (12.3%) Simon Property Group, Inc. Apache Corporation St. Paul Travelers Companies, Inc. Baker Hughes, Inc. State Street Corporation BP plc U.S. Bancorp Chevron Corporation Wachovia Corporation ConocoPhillips Washington Mutual, Inc. Devon Energy Corporation Wells Fargo & Company Exxon Mobil Corporation Zions Bancorporation Halliburton Company Total Financials Marathon Oil Corporation Nabors Industries, Ltd. (b) Health Care (8.0%) National Oilwell Varco, Inc. (b) Abbott Laboratories Transocean, Inc. (b) Aetna, Inc. Weatherford International, Ltd. (b) Baxter International, Inc. Total Energy CIGNA Corporation The accompanying notes to the Schedule of Investments are an integral part of this schedule. 58 Large Cap Value Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (92.5%) Value Shares Common Stock (92.5%) Value Health Care  continued 86,600 National Semiconductor 85,000 HCA, Inc. $4,186,250 Corporation $2,139,886 68,560 Johnson & Johnson 4,385,098 218,650 Nokia Oyj ADR 3,487,468 44,908 Medco Health Solutions, Inc. (b) 2,175,344 Total Information 195,400 Pfizer, Inc. 5,178,100 Technology 131,400 Sanofi-Aventis ADR 5,689,620 42,300 Wyeth 1,935,225 Materials (3.9%) Total Health Care 66,250 Alcoa, Inc. 1,858,312 69,200 Dow Chemical Company 3,318,140 Industrials (12.4%) 80,500 E.I. du Pont de Nemours 68,900 AMR Corporation (b,c) 968,045 and Company 3,435,740 32,800 Canadian National 48,840 International Paper Company 1,543,344 Railway Company 2,179,560 59,600 MeadWestvaco Corporation 1,741,512 46,500 Caterpillar, Inc. 2,506,815 8,800 Phelps Dodge Corporation 936,760 13,700 Deere & Company 1,007,361 50,600 Praxair, Inc. 2,499,134 69,500 Emerson Electric Company 4,573,100 Total Materials 10,400 General Dynamics Corporation 1,197,976 218,300 General Electric Company 7,531,350 Telecommunications Services (4.2%) 103,158 Honeywell International, Inc. 4,052,046 28,000 ALLTEL Corporation 1,862,000 19,300 Lockheed Martin Corporation 1,204,320 75,520 BellSouth Corporation 2,084,352 31,600 Northrop Grumman Corporation 1,752,220 30,400 Nextel Communications, Inc. (b) 1,057,920 63,500 Parker-Hannifin Corporation 4,173,220 151,387 SBC Communications, Inc. 3,701,412 96,000 Republic Services, Inc. 3,480,000 102,000 Sprint Corporation 2,743,800 137,400 Steelcase, Inc. (c) 2,011,536 121,364 Verizon Communications, Inc. 4,154,290 32,100 Textron, Inc. 2,380,857 37,400 Vodafone Group plc ADR (c) 966,042 182,400 Tyco International, Ltd. 5,557,728 Total Telecommunications 14,200 Union Pacific Corporation 998,402 Services 66,000 United Technologies Corporation 3,346,200 Total Industrials Utilities (3.4%) 26,370 Dominion Resources, Inc. 1,947,688 Information Technology (7.6%) 27,700 Entergy Corporation 2,158,938 126,900 Amdocs, Ltd. (b) 3,767,661 83,800 Exelon Corporation 4,484,976 59,420 Applied Materials, Inc. 1,096,893 49,800 FirstEnergy Corporation 2,479,044 300,400 Cisco Systems, Inc. (b) 5,752,660 17,700 PPL Corporation 1,089,966 96,500 Comverse Technology, Inc. (b) 2,440,485 14,000 TXU Corporation 1,212,960 41,000 Intel Corporation 1,112,740 Total Utilities 66,350 International Business Machines Corporation 5,537,571 Total Common Stock 178,700 Microsoft Corporation 4,576,507 (cost $307,728,797) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 59 Large Cap Value Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Collateral Held for Securities Loaned (1.5%) Interest Rate (d) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $6,128,176 Total Collateral Held for Securities Loaned (cost $6,128,176) Shares or Principal Amount Short-Term Investments (6.0%) Interest Rate (d) Maturity Date Value $5,455,000 Novartis Finance Corporation 3.280% 8/1/2005 $5,454,006 Thrivent Money Market Fund 2.960 N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $337,368,400) $395,105,093 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) The interest rate shown reflects the yield or, for securities purchased at a discount, the discount rate at the date of purchase. (e) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $62,955,401 and $(5,218,708), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 60 Large Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (90.5%) Value Shares Common Stock (90.5%) Value Consumer Discretionary (13.4%) Kimberly-Clark Corporation $8,282,424 American Eagle Outfitters, Inc. (b) $5,660,810 Kraft Foods, Inc. (b) Best Buy Company, Inc. PepsiCo, Inc. Black & Decker Corporation Procter & Gamble Company (b) Brunswick Corporation SUPERVALU, Inc. (b) Carnival Corporation Wal-Mart Stores, Inc. Comcast Corporation (c) Walgreen Company (b) D.R. Horton, Inc. (b) Total Consumer Staples eBay, Inc. (c) Federated Department Stores, Inc. 8,201,547 Energy (9.0%) Fortune Brands, Inc. (b) Apache Corporation Harley-Davidson, Inc. (b) BJ Services Company (b) Hilton Hotels Corporation Burlington Resources, Inc. Home Depot, Inc. Chesapeake Energy Corporation (b) J.C. Penney Company, Inc. Chevron Corporation (Holding Company) (b) ConocoPhillips (b) Kohls Corporation (b,c) Exxon Mobil Corporation Lowes Companies, Inc. Halliburton Company (b) McDonalds Corporation (b) Nabors Industries, Ltd. (b,c) McGraw-Hill Companies, Inc. National Oilwell Varco, Inc. (b,c) MGM MIRAGE (b,c) Patterson-UTI Energy, Inc. (b) Michaels Stores, Inc. (b) Peabody Energy Corporation (b) NIKE, Inc. Precision Drilling Corporation (b,c) Nordstrom, Inc. (b) Schlumberger, Ltd. PETsMART, Inc. (b) Smith International, Inc. (b) Pulte Homes, Inc. (b) Unocal Corporation Staples, Inc. (b) Valero Energy Corporation (b) Starwood Hotels & Resorts XTO Energy, Inc. (b) Worldwide, Inc. Total Energy Target Corporation (b) Time Warner, Inc. (c) Financials (15.8%) Viacom, Inc. Allstate Corporation Walt Disney Company American Capital Yum! Brands, Inc. Strategies, Ltd. (b) Total Consumer American Express Company Discretionary American International Group, Inc. Consumer Staples (7.3%) Bank of America Corporation Altria Group, Inc. Bear Stearns Companies, Inc. (b) Anheuser-Busch Capital One Financial Companies, Inc. (b) Corporation (b) Bunge Limited Finance Chubb Corporation Corporation (b) CIT Group, Inc. (b) Coca-Cola Company Citigroup, Inc. Constellation Brands, Inc. (b,c) Federal Home Loan CVS Corporation Mortgage Corporation Kellogg Company The accompanying notes to the Schedule of Investments are an integral part of this schedule. 61 Large Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (90.5%) Value Shares Common Stock (90.5%) Value Financials  continued St. Jude Medical, Inc. (c) $15,621,595 Federal National Mortgage Teva Pharmaceutical Association (b) $16,272,018 Industries, Ltd. (b) Franklin Resources, Inc. UnitedHealth Group, Inc. Goldman Sachs Group, Inc. (b) WellPoint, Inc. (c) Hartford Financial Wyeth Services Group, Inc. (b) Zimmer Holdings, Inc. (c) J.P. Morgan Chase & Company Total Health Care Lehman Brothers Holdings, Inc. Loews Corporation (b) Industrials (9.4%) MBNA Corporation 3M Company Merrill Lynch & Company, Inc. American Standard MetLife, Inc. (b) Companies, Inc. Morgan Stanley Burlington Northern North Fork Bancorporation, Inc. (b) Santa Fe Corporation Progressive Corporation C.H. Robinson Worldwide, Inc. Prudential Financial, Inc. Caterpillar, Inc. (b) SAFECO Corporation Danaher Corporation (b) Wachovia Corporation (b) Deere & Company Wells Fargo & Company Fastenal Company Zions Bancorporation (b) General Dynamics Corporation (b) Total Financials General Electric Company Honeywell International, Inc. Health Care (13.5%) Ingersoll-Rand Company Abbott Laboratories JB Hunt Transport Services, Inc. Aetna, Inc. Lockheed Martin Corporation Amgen, Inc. (c) Manpower, Inc. Bausch & Lomb, Inc. Norfolk Southern Corporation (b) C.R. Bard, Inc. (b) Northrop Grumman Corporation Caremark Rx, Inc. (c) PACCAR, Inc. Eli Lilly and Company Tyco International, Ltd. Fisher Scientific United Parcel Service, Inc. International, Inc. (c) United Technologies Corporation Genentech, Inc. (b,c) Total Industrials Gilead Sciences, Inc. (c) Guidant Corporation Information Technology (15.3%) Henry Schein, Inc. (b,c) Accenture, Ltd. (b,c) Humana, Inc. (c) Adobe Systems, Inc. (b) Johnson & Johnson Affiliated Computer Kinetic Concepts, Inc. (b,c) Services, Inc. (b,c) Laboratory Corporation of Altera Corporation (b,c) America Holdings (b,c) Analog Devices, Inc. LifePoint Hospitals, Inc. (b,c) Apple Computer, Inc. (b,c) Medco Health Solutions, Inc. (b,c) Applied Materials, Inc. Medtronic, Inc. ATI Technologies, Inc. (c) Pfizer, Inc. Automatic Data Processing, Inc. Sanofi-Aventis ADR Cisco Systems, Inc. (c) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 62 Large Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (90.5%) Value Shares Common Stock (90.5%) Value Information Technology  continued PPG Industries, Inc. $8,850,583 Corning, Inc. (c) $9,250,680 Praxair, Inc. Dell, Inc. (c) Weyerhaeuser Company (b) EMC Corporation (c) Total Materials First Data Corporation Hewlett-Packard Company (b) Miscellaneous (0.4%) Intel Corporation S&P 500 Large Index International Business Depository Receipts (b) Machines Corporation Total Miscellaneous KLA-Tencor Corporation (b) Linear Technology Corporation (b) Telecommunications Services (2.0%) Marvell Technology Group, Ltd. (c) Nextel Communications, Inc. (b,c) Microchip Technology, Inc. (b) SBC Communications, Inc. (b) Microsoft Corporation Sprint Corporation (b) Motorola, Inc. Verizon Communications, Inc. (b) Network Appliance, Inc. (c) Total Telecommunications Nokia Oyj ADR (b) Services NVIDIA Corporation (b,c) Oracle Corporation (c) Utilities (2.1%) QUALCOMM, Inc. American Electric Power Symantec Corporation (b,c) Company, Inc. (b) Texas Instruments, Inc. Dominion Resources, Inc. VeriSign, Inc. (b,c) Edison International, Inc. Yahoo!, Inc. (c) Entergy Corporation Total Information Exelon Corporation (b) Technology 617,029,906 PG&E Corporation PPL Corporation Materials (2.3%) Sempra Energy Ball Corporation TXU Corporation Dow Chemical Company Total Utilities Eastman Chemical Company Georgia-Pacific Corporation (b) Total Common Stock Phelps Dodge Corporation (b) (cost $2,790,448,817) Shares Collateral Held for Securities Loaned (7.5%) Interest Rate (d) Maturity Date Value 304,751,538 Thrivent Financial Securities Lending Trust 3.330% N/A $304,751,538 Total Collateral Held for Securities Loaned (cost $304,751,538) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 63 Large Cap Stock Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares or Principal Amount Short-Term Investments (2.0%) Interest Rate (d) Maturity Date Value $11,310,000 BP Capital Markets plc 3.280% 8/1/2005 $11,307,939 Johnson Controls, Inc. 3.280 8/1/2005 Jupiter Securitization Corporation 3.280 8/5/2005 Kitty Hawk Funding Corporation 3.270 8/1/2005 Novartis Finance Corporation 3.280 8/1/2005 Thrivent Money Market Fund 2.960 N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $3,176,341,804) $4,042,762,212 (a) The categories of investments are shown as a percentage of total investments. (b) All or a portion of the security is on loan. (c) Non-income producing security. (d) The interest rate shown reflects the yield or, for securities purchased at a discount, the discount rate at the date of purchase. (e) Miscellaneous footnotes: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $903,012,703 and $(36,592,295), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 64 Large Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Consumer Discretionary (10.8%) Johnson Controls, Inc. $97,648 Apollo Group, Inc. (b) $90,180 Jones Apparel Group, Inc. AutoNation, Inc. (b) KB Home AutoZone, Inc. (b) Knight-Ridder, Inc. Bed Bath & Beyond, Inc. (b) Kohls Corporation (b) Best Buy Company, Inc. Leggett & Platt, Inc. Big Lots, Inc. (b,c) Limited Brands, Inc. Black & Decker Corporation Liz Claiborne, Inc. Brunswick Corporation Lowes Companies, Inc. Carnival Corporation Marriott International, Inc. Centex Corporation Mattel, Inc. Circuit City Stores, Inc. May Department Stores Company Clear Channel Maytag Corporation (c) Communications, Inc. McDonalds Corporation Coach, Inc. (b) McGraw-Hill Companies, Inc. Comcast Corporation (b) Meredith Corporation Cooper Tire & Rubber Company (c) New York Times Company (c) D.R. Horton, Inc. Newell Rubbermaid, Inc. (c) Dana Corporation News Corporation Darden Restaurants, Inc. NIKE, Inc. Delphi Corporation Nordstrom, Inc. Dillards, Inc. Office Depot, Inc. (b) Dollar General Corporation OfficeMax, Inc. Dow Jones & Company, Inc. (c) Omnicom Group, Inc. Eastman Kodak Company (c) Pulte Homes, Inc. eBay, Inc. (b) RadioShack Corporation (c) Family Dollar Stores, Inc. Reebok International, Ltd. Federated Department Stores, Inc. Sears Holdings Corporation (b) Ford Motor Company Sherwin-Williams Company Fortune Brands, Inc. Snap-On, Inc. (c) Gannett Company, Inc. Stanley Works Gap, Inc. Staples, Inc. General Motors Corporation (c) Starbucks Corporation (b) Genuine Parts Company Starwood Hotels & Resorts Goodyear Tire & Rubber Company (b,c) Worldwide, Inc. H&R Block, Inc. Target Corporation Harley-Davidson, Inc. Tiffany & Company Harrahs Entertainment, Inc. Time Warner, Inc. (b) Hasbro, Inc. TJX Companies, Inc. Hilton Hotels Corporation Tribune Company Home Depot, Inc. Univision Communications, Inc. (b) International Game Technology VF Corporation Interpublic Group of Viacom, Inc. Companies, Inc. (b) Visteon Corporation (c) J.C. Penney Company, Inc. Walt Disney Company (Holding Company) Wendys International, Inc. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 65 Large Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Consumer Discretionary  continued Energy (8.6%) Whirlpool Corporation $47,988 Amerada Hess Corporation $70,716 Yum! Brands, Inc. Anadarko Petroleum Corporation Total Consumer Apache Corporation Discretionary Baker Hughes, Inc. BJ Services Company Consumer Staples (9.1%) Burlington Resources, Inc. Alberto-Culver Company Chevron Corporation Albertsons, Inc. (c) ConocoPhillips Altria Group, Inc. Devon Energy Corporation Anheuser-Busch Companies, Inc. El Paso Corporation Archer-Daniels-Midland Company 116,902 EOG Resources, Inc. Avon Products, Inc. Exxon Mobil Corporation Brown-Forman Corporation Halliburton Company Campbell Soup Company Kerr-McGee Corporation Clorox Company Kinder Morgan, Inc. (c) Coca-Cola Company Marathon Oil Corporation Coca-Cola Enterprises, Inc. Nabors Industries, Ltd. (b) Colgate-Palmolive Company National Oilwell Varco, Inc. (b) ConAgra Foods, Inc. Noble Corporation Constellation Brands, Inc. (b) Occidental Petroleum Corporation Costco Wholesale Corporation Rowan Companies, Inc. CVS Corporation Schlumberger, Ltd. General Mills, Inc. Sunoco, Inc. Gillette Company Transocean, Inc. (b) H.J. Heinz Company Unocal Corporation Hershey Company Valero Energy Corporation Kellogg Company Weatherford International, Ltd. (b) Kimberly-Clark Corporation Williams Companies, Inc. Kroger Company (b) XTO Energy, Inc. McCormick & Company, Inc. Total Energy Molson Coors Brewing Company Pepsi Bottling Group, Inc. Financials (18.9%) PepsiCo, Inc. ACE, Ltd. Procter & Gamble Company AFLAC, Inc. Reynolds American, Inc. (c) Allstate Corporation Safeway, Inc. Ambac Financial Group, Inc. Sara Lee Corporation American Express Company SUPERVALU, Inc. American International SYSCO Corporation Group, Inc. UST, Inc. AmSouth Bancorporation Wal-Mart Stores, Inc. Aon Corporation Walgreen Company Apartment Investment & William Wrigley Jr. Company Management Company Total Consumer Staples Archstone-Smith Trust Bank of America Corporation The accompanying notes to the Schedule of Investments are an integral part of this schedule. 66 Large Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Financials  continued National City Corporation $173,477 Bank of New York Company, Inc. $203,148 North Fork Bancorporation, Inc. BB&T Corporation Northern Trust Corporation Bear Stearns Companies, Inc. Plum Creek Timber Company, Inc. Capital One Financial Corporation PNC Financial Services Group, Inc. Charles Schwab Corporation Principal Financial Group, Inc. (c) Chubb Corporation Progressive Corporation Cincinnati Financial Corporation ProLogis Trust CIT Group, Inc. (c) Providian Financial Corporation (b) Citigroup, Inc. Prudential Financial, Inc. Comerica, Inc. Regions Financial Corporation Compass Bancshares, Inc. SAFECO Corporation Countrywide Financial Corporation Simon Property Group, Inc. E*TRADE Financial Corporation (b) SLM Corporation Equity Office Properties Trust Sovereign Bancorp, Inc. (c) Equity Residential REIT St. Paul Travelers Companies, Inc. Federal Home Loan State Street Corporation Mortgage Corporation SunTrust Banks, Inc. Federal National Mortgage Synovus Financial Corporation Association T. Rowe Price Group, Inc. Federated Investors, Inc. Torchmark Corporation Fifth Third Bancorp (c) U.S. Bancorp First Horizon National Corporation (c) UnumProvident Corporation (c) Franklin Resources, Inc. Wachovia Corporation Golden West Financial Corporation Washington Mutual, Inc. Goldman Sachs Group, Inc. Wells Fargo & Company Hartford Financial Services XL Capital, Ltd. Group, Inc. Zions Bancorporation Huntington Bancshares, Inc. Total Financials J.P. Morgan Chase & Company Janus Capital Group, Inc. (c) Health Care (12.6%) Jefferson-Pilot Corporation Abbott Laboratories KeyCorp Aetna, Inc. Lehman Brothers Holdings, Inc. Allergan, Inc. Lincoln National Corporation AmerisourceBergen Corporation Loews Corporation Amgen, Inc. (b) M&T Bank Corporation Applera Corporation (Applied Marsh & McLennan Companies, Inc. 130,365 Biosystems Group) Marshall & Ilsley Corporation Bausch & Lomb, Inc. MBIA, Inc. Baxter International, Inc. MBNA Corporation Becton, Dickinson and Company Mellon Financial Corporation Biogen Idec, Inc. (b) Merrill Lynch & Company, Inc. Biomet, Inc. MetLife, Inc. Boston Scientific Corporation (b) MGIC Investment Corporation Bristol-Myers Squibb Company Moodys Corporation C.R. Bard, Inc. Morgan Stanley Cardinal Health, Inc. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 67 Large Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Health Care  continued American Power Conversion Caremark Rx, Inc. (b) $173,862 Corporation $39,354 Chiron Corporation (b) American Standard Companies, Inc. CIGNA Corporation Avery Dennison Corporation Eli Lilly and Company Boeing Company Express Scripts, Inc. (b) Burlington Northern Santa Fisher Scientific International, Inc. (b) Fe Corporation Forest Laboratories, Inc. (b) Caterpillar, Inc. Genzyme Corporation (b) Cendant Corporation Gilead Sciences, Inc. (b) Cintas Corporation Guidant Corporation Cooper Industries, Ltd. HCA, Inc. CSX Corporation Health Management Associates, Inc. Cummins, Inc. Hospira, Inc. (b) Danaher Corporation Humana, Inc. (b) Deere & Company IMS Health, Inc. Delta Air Lines, Inc. (b,c) Johnson & Johnson Dover Corporation King Pharmaceuticals, Inc. (b) Eaton Corporation Laboratory Corporation of Emerson Electric Company America Holdings (b) Equifax, Inc. Manor Care, Inc. FedEx Corporation McKesson Corporation Fluor Corporation (c) Medco Health Solutions, Inc. (b) General Dynamics Corporation MedImmune, Inc. (b) General Electric Company Medtronic, Inc. Goodrich Corporation Merck & Company, Inc. Honeywell International, Inc. Millipore Corporation (b) Illinois Tool Works, Inc. Mylan Laboratories, Inc. (c) Ingersoll-Rand Company PerkinElmer, Inc. ITT Industries, Inc. Pfizer, Inc. L-3 Communications Holdings, Inc. Quest Diagnostics, Inc. Lockheed Martin Corporation Schering-Plough Corporation Masco Corporation St. Jude Medical, Inc. (b) Monster Worldwide, Inc. (b) Stryker Corporation Navistar International Corporation (b) Tenet Healthcare Corporation (b) Norfolk Southern Corporation Thermo Electron Corporation (b) Northrop Grumman Corporation UnitedHealth Group, Inc. PACCAR, Inc. Waters Corporation (b) Pall Corporation Watson Pharmaceuticals, Inc. (b) Parker-Hannifin Corporation WellPoint, Inc. (b) Pitney Bowes, Inc. Wyeth R.R. Donnelley & Sons Company Zimmer Holdings, Inc. (b) Raytheon Company Total Health Care 12,686,282 Robert Half International, Inc. Rockwell Automation, Inc. Industrials (10.5%) Rockwell Collins, Inc. 3M Company Ryder System, Inc. Allied Waste Industries, Inc. (b,c) Southwest Airlines Company The accompanying notes to the Schedule of Investments are an integral part of this schedule. 68 Large Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Industrials  continued International Business Textron, Inc. $81,587 Machines Corporation $1,151,748 Tyco International, Ltd. Intuit, Inc. (b) Union Pacific Corporation Jabil Circuit, Inc. (b) United Parcel Service, Inc. JDS Uniphase Corporation (b,c) United Technologies Corporation KLA-Tencor Corporation W.W. Grainger, Inc. Lexmark International, Inc. (b) Waste Management, Inc. Linear Technology Corporation Total Industrials LSI Logic Corporation (b,c) Lucent Technologies, Inc. (b,c) Information Technology (14.4%) Maxim Integrated Products, Inc. ADC Telecommunications, Inc. (b,c) Mercury Interactive Corporation (b) Adobe Systems, Inc. Micron Technology, Inc. (b) Advanced Micro Devices, Inc. (b,c) Microsoft Corporation Affiliated Computer Services, Inc. (b) Molex, Inc. (c) Agilent Technologies, Inc. (b) Motorola, Inc. Altera Corporation (b) National Semiconductor Corporation Analog Devices, Inc. NCR Corporation (b) Andrew Corporation (b,c) Network Appliance, Inc. (b) Apple Computer, Inc. (b) Novell, Inc. (b,c) Applied Materials, Inc. Novellus Systems, Inc. (b) Applied Micro Circuits Corporation (b) NVIDIA Corporation (b,c) Autodesk, Inc. Oracle Corporation (b) Automatic Data Processing, Inc. Parametric Technology Corporation (b) Avaya, Inc. (b,c) Paychex, Inc. BMC Software, Inc. (b) PMC-Sierra, Inc. (b) Broadcom Corporation (b) QLogic Corporation (b) CIENA Corporation (b) QUALCOMM, Inc. Cisco Systems, Inc. (b) Sabre Holdings Corporation (c) Citrix Systems, Inc. (b) Sanmina-SCI Corporation (b) Computer Associates Scientific-Atlanta, Inc. International, Inc. Siebel Systems, Inc. Computer Sciences Corporation (b) Solectron Corporation (b) Compuware Corporation (b) Sun Microsystems, Inc. (b) Comverse Technology, Inc. (b) SunGard Data Systems, Inc. (b) Convergys Corporation (b) Symantec Corporation (b) Corning, Inc. (b) Symbol Technologies, Inc. Dell, Inc. (b) Tektronix, Inc. Electronic Arts, Inc. (b) Tellabs, Inc. (b) Electronic Data Systems Corporation Teradyne, Inc. (b) EMC Corporation (b) Texas Instruments, Inc. First Data Corporation Unisys Corporation (b) Fiserv, Inc. (b) Xerox Corporation (b) Freescale Semiconductor, Inc. (b) Xilinx, Inc. Gateway, Inc. (b,c) Yahoo!, Inc. (b) Hewlett-Packard Company Total Information Intel Corporation Technology The accompanying notes to the Schedule of Investments are an integral part of this schedule. 69 Large Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Materials (2.9%) SBC Communications, Inc. $689,490 Air Products and Chemicals, Inc. $113,544 Sprint Corporation Alcoa, Inc. Verizon Communications, Inc. Allegheny Technologies, Inc. Total Telecommunications Ashland, Inc. Services Ball Corporation Bemis Company, Inc. Utilities (3.3%) Dow Chemical Company AES Corporation (b) E.I. du Pont de Nemours Allegheny Energy, Inc. (b,c) and Company Ameren Corporation Eastman Chemical Company American Electric Power Ecolab, Inc. Company, Inc. Engelhard Corporation Calpine Corporation (b,c) Freeport-McMoRan Copper & CenterPoint Energy, Inc. (c) Gold, Inc. (c) Cinergy Corporation (c) Georgia-Pacific Corporation CMS Energy Corporation (b,c) Hercules, Inc. (b) Consolidated Edison, Inc. (c) International Flavors & Constellation Energy Group, Inc. Fragrances, Inc. (c) Dominion Resources, Inc. International Paper Company DTE Energy Company Louisiana-Pacific Corporation Duke Energy Corporation MeadWestvaco Corporation Dynegy, Inc. (b,c) Monsanto Company Edison International, Inc. Newmont Mining Corporation Entergy Corporation Nucor Corporation Exelon Corporation Pactiv Corporation (b) FirstEnergy Corporation Phelps Dodge Corporation FPL Group, Inc. (d) PPG Industries, Inc. KeySpan Corporation Praxair, Inc. Nicor, Inc. (c) Rohm and Haas Company NiSource, Inc. (c) Sealed Air Corporation (b) Peoples Energy Corporation (c) Sigma-Aldrich Corporation PG&E Corporation (c) Temple-Inland, Inc. Pinnacle West Capital Corporation United States Steel Corporation PPL Corporation Vulcan Materials Company Progress Energy, Inc. Weyerhaeuser Company Public Service Enterprise Group, Inc. Total Materials Sempra Energy Southern Company Telecommunications Services (3.1%) TECO Energy, Inc. (c) ALLTEL Corporation TXU Corporation AT&T Corporation Xcel Energy, Inc. BellSouth Corporation Total Utilities CenturyTel, Inc. (c) Citizens Communications Company 40,734 Total Common Stock Nextel Communications, Inc. (b) (cost $90,968,968) Qwest Communications International, Inc. (b,c) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 70 Large Cap Index Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Collateral Held for Securities Loaned (2.4%) Interest Rate (e) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $2,439,547 Total Collateral Held for Securities Loaned (cost $2,439,547) Shares Short-Term Investments (3.4%) Interest Rate (e) Maturity Date Value Thrivent Money Market Fund (d) 2.960% N/A $3,418,550 Total Short-Term Investments (at amortized cost) Total Investments (cost $96,827,065) $100,849,646 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) At July 29, 2005, $185,850 in cash was pledged as the initial margin deposit for open financial contacts. In addition, 3,300 shares in FPL Group, Inc. common stock valued at $142,296 and $3,418,550 of Short  Term Investments were earmarked as collateral to cover open financial futures contract as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain S&P 500 Mini Futures 59 September 2005 Long $3,648,560 $3,566,309 $82,251 (e) The interest rate shown reflects the yield. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $12,346,639 and $(8,324,058), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 71 Large Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (95.8%) Value Shares Common Stock (95.8%) Value Consumer Discretionary (11.1%) Knight-Ridder, Inc. $18,831 Apollo Group, Inc. (b) $34,193 Kohls Corporation (b) AutoNation, Inc. (b) Leggett & Platt, Inc. AutoZone, Inc. (b,c) Limited Brands, Inc. Bed Bath & Beyond, Inc. (b) Liz Claiborne, Inc. Best Buy Company, Inc. Lowes Companies, Inc. Big Lots, Inc. (b) Marriott International, Inc. Black & Decker Corporation Mattel, Inc. Brunswick Corporation May Department Stores Company Carnival Corporation Maytag Corporation Centex Corporation McDonalds Corporation Circuit City Stores, Inc. McGraw-Hill Companies, Inc. Clear Channel Communications, Inc. Meredith Corporation Coach, Inc. (b) New York Times Company (c) Comcast Corporation (b) Newell Rubbermaid, Inc. (c) Cooper Tire & Rubber Company News Corporation D.R. Horton, Inc. NIKE, Inc. Dana Corporation Nordstrom, Inc. Darden Restaurants, Inc. Office Depot, Inc. (b) Delphi Corporation OfficeMax, Inc. Dillards, Inc. Omnicom Group, Inc. Dollar General Corporation Pulte Homes, Inc. Dow Jones & Company, Inc. (c) RadioShack Corporation Eastman Kodak Company Reebok International, Ltd. eBay, Inc. (b) Sears Holdings Corporation (b) Family Dollar Stores, Inc. Sherwin-Williams Company Federated Department Stores, Inc. Snap-On, Inc. Ford Motor Company Stanley Works Fortune Brands, Inc. Staples, Inc. Gannett Company, Inc. Starbucks Corporation (b) Gap, Inc. Starwood Hotels & Resorts General Motors Corporation (c) Worldwide, Inc. Genuine Parts Company Target Corporation Goodyear Tire & Rubber Company (b,c) Tiffany & Company H&R Block, Inc. Time Warner, Inc. (b) Harley-Davidson, Inc. TJX Companies, Inc. Harrahs Entertainment, Inc. Tribune Company Hasbro, Inc. Univision Communications, Inc. (b) Hilton Hotels Corporation VF Corporation Home Depot, Inc. Viacom, Inc. International Game Technology Visteon Corporation (c) Interpublic Group of Companies, Inc. (b) Walt Disney Company J.C. Penney Company, Inc. Wendys International, Inc. (Holding Company) Whirlpool Corporation Johnson Controls, Inc. Yum! Brands, Inc. Jones Apparel Group, Inc. Total Consumer KB Home Discretionary The accompanying notes to the Schedule of Investments are an integral part of this schedule. 72 Large Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (95.8%) Value Shares Common Stock (95.8%) Value Consumer Staples (9.3%) Chevron Corporation $352,237 Alberto-Culver Company $9,069 ConocoPhillips Albertsons, Inc. (c) Devon Energy Corporation Altria Group, Inc. El Paso Corporation Anheuser-Busch Companies, Inc. EOG Resources, Inc. Archer-Daniels-Midland Company Exxon Mobil Corporation Avon Products, Inc. Halliburton Company Brown-Forman Corporation Kerr-McGee Corporation Campbell Soup Company Kinder Morgan, Inc. Clorox Company Marathon Oil Corporation Coca-Cola Company Nabors Industries, Ltd. (b) Coca-Cola Enterprises, Inc. National Oilwell Varco, Inc. (b) Colgate-Palmolive Company Noble Corporation ConAgra Foods, Inc. Occidental Petroleum Corporation Constellation Brands, Inc. (b) Rowan Companies, Inc. Costco Wholesale Corporation Schlumberger, Ltd. CVS Corporation Sunoco, Inc. General Mills, Inc. Transocean, Inc. (b) Gillette Company Unocal Corporation H.J. Heinz Company Valero Energy Corporation Hershey Company Weatherford International, Ltd. (b) Kellogg Company Williams Companies, Inc. Kimberly-Clark Corporation XTO Energy, Inc. Kroger Company (b) Total Energy McCormick & Company, Inc. Molson Coors Brewing Company Financials (19.2%) Pepsi Bottling Group, Inc. ACE, Ltd. PepsiCo, Inc. AFLAC, Inc. Procter & Gamble Company Allstate Corporation Reynolds American, Inc. (c) Ambac Financial Group, Inc. Safeway, Inc. American Express Company Sara Lee Corporation American International Group, Inc. 453,125 SUPERVALU, Inc. AmSouth Bancorporation SYSCO Corporation Aon Corporation UST, Inc. Apartment Investment & Wal-Mart Stores, Inc. Management Company Walgreen Company Archstone-Smith Trust William Wrigley Jr. Company Bank of America Corporation Total Consumer Staples Bank of New York Company, Inc. BB&T Corporation Energy (8.7%) Bear Stearns Companies, Inc. Amerada Hess Corporation Capital One Financial Corporation Anadarko Petroleum Corporation Charles Schwab Corporation Apache Corporation Chubb Corporation Baker Hughes, Inc. Cincinnati Financial Corporation BJ Services Company CIT Group, Inc. Burlington Resources, Inc. Citigroup, Inc. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 73 Large Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (95.8%) Value Shares Common Stock (95.8%) Value Financials  continued Prudential Financial, Inc. $98,142 Comerica, Inc. $27,678 Regions Financial Corporation Compass Bancshares, Inc. SAFECO Corporation Countrywide Financial Corporation Simon Property Group, Inc. E*TRADE Financial Corporation (b) SLM Corporation Equity Office Properties Trust Sovereign Bancorp, Inc. Equity Residential REIT St. Paul Travelers Companies, Inc. Federal Home Loan State Street Corporation Mortgage Corporation SunTrust Banks, Inc. Federal National Synovus Financial Corporation Mortgage Association T. Rowe Price Group, Inc. Federated Investors, Inc. Torchmark Corporation Fifth Third Bancorp U.S. Bancorp First Horizon National Corporation (c) UnumProvident Corporation (c) Franklin Resources, Inc. Wachovia Corporation Golden West Financial Corporation Washington Mutual, Inc. Goldman Sachs Group, Inc. Wells Fargo & Company Hartford Financial Services XL Capital, Ltd. Group, Inc. Zions Bancorporation Huntington Bancshares, Inc. Total Financials J.P. Morgan Chase & Company Janus Capital Group, Inc. Health Care (12.7%) Jefferson-Pilot Corporation Abbott Laboratories KeyCorp Aetna, Inc. Lehman Brothers Holdings, Inc. Allergan, Inc. Lincoln National Corporation AmerisourceBergen Corporation Loews Corporation Amgen, Inc. (b) M&T Bank Corporation Applera Corporation (Applied Marsh & McLennan Companies, Inc. Biosystems Group) Marshall & Ilsley Corporation Bausch & Lomb, Inc. MBIA, Inc. Baxter International, Inc. MBNA Corporation Becton, Dickinson and Company Mellon Financial Corporation Biogen Idec, Inc. (b) Merrill Lynch & Company, Inc. Biomet, Inc. MetLife, Inc. Boston Scientific Corporation (b) MGIC Investment Corporation Bristol-Myers Squibb Company Moodys Corporation C.R. Bard, Inc. Morgan Stanley Cardinal Health, Inc. National City Corporation Caremark Rx, Inc. (b) North Fork Bancorporation, Inc. Chiron Corporation (b) Northern Trust Corporation CIGNA Corporation Plum Creek Timber Company, Inc. Eli Lilly and Company PNC Financial Services Group, Inc. Express Scripts, Inc. (b) Principal Financial Group, Inc. Fisher Scientific International, Inc. (b) Progressive Corporation Forest Laboratories, Inc. (b) ProLogis Trust Genzyme Corporation (b) Providian Financial Corporation (b) Gilead Sciences, Inc. (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 74 Large Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (95.8%) Value Shares Common Stock (95.8%) Value Health Care  continued Cintas Corporation $17,954 Guidant Corporation $62,333 Cooper Industries, Ltd. HCA, Inc. CSX Corporation Health Management Associates, Inc. Cummins, Inc. Hospira, Inc. (b) Danaher Corporation Humana, Inc. (b) Deere & Company IMS Health, Inc. Delta Air Lines, Inc. (b,c) Johnson & Johnson Dover Corporation King Pharmaceuticals, Inc. (b) Eaton Corporation Laboratory Corporation of Emerson Electric Company America Holdings (b) Equifax, Inc. Manor Care, Inc. FedEx Corporation McKesson Corporation Fluor Corporation Medco Health Solutions, Inc. (b) General Dynamics Corporation MedImmune, Inc. (b) General Electric Company Medtronic, Inc. Goodrich Corporation Merck & Company, Inc. Honeywell International, Inc. Millipore Corporation (b) Illinois Tool Works, Inc. Mylan Laboratories, Inc. (c) Ingersoll-Rand Company PerkinElmer, Inc. ITT Industries, Inc. Pfizer, Inc. L-3 Communications Holdings, Inc. Quest Diagnostics, Inc. Lockheed Martin Corporation Schering-Plough Corporation Masco Corporation St. Jude Medical, Inc. (b) Monster Worldwide, Inc. (b) Stryker Corporation Navistar International Corporation (b) Tenet Healthcare Corporation (b) Norfolk Southern Corporation Thermo Electron Corporation (b) Northrop Grumman Corporation UnitedHealth Group, Inc. PACCAR, Inc. Waters Corporation (b) Pall Corporation Watson Pharmaceuticals, Inc. (b) Parker-Hannifin Corporation WellPoint, Inc. (b) Pitney Bowes, Inc. Wyeth R.R. Donnelley & Sons Company Zimmer Holdings, Inc. (b) Raytheon Company Total Health Care 4,272,558 Robert Half International, Inc. Rockwell Automation, Inc. Industrials (10.8%) Rockwell Collins, Inc. 3M Company Ryder System, Inc. Allied Waste Industries, Inc. (b,c) Southwest Airlines Company American Power Conversion Textron, Inc. Corporation Tyco International, Ltd. American Standard Companies, Inc. Union Pacific Corporation Avery Dennison Corporation United Parcel Service, Inc. Boeing Company United Technologies Corporation Burlington Northern W.W. Grainger, Inc. Santa Fe Corporation Waste Management, Inc. Caterpillar, Inc. Total Industrials Cendant Corporation The accompanying notes to the Schedule of Investments are an integral part of this schedule. 75 Large Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (95.8%) Value Shares Common Stock (95.8%) Value Information Technology (14.6%) Lucent Technologies, Inc. (b,c) $37,551 ADC Telecommunications, Inc. (b,c) $8,835 Maxim Integrated Products, Inc. Adobe Systems, Inc. Mercury Interactive Corporation (b) Advanced Micro Devices, Inc. (b) Micron Technology, Inc. (b) Affiliated Computer Services, Inc. (b) Microsoft Corporation Agilent Technologies, Inc. (b) Molex, Inc. Altera Corporation (b) Motorola, Inc. Analog Devices, Inc. National Semiconductor Corporation Andrew Corporation (b) NCR Corporation (b) Apple Computer, Inc. (b) Network Appliance, Inc. (b) Applied Materials, Inc. Novell, Inc. (b,c) Applied Micro Circuits Corporation (b) Novellus Systems, Inc. (b) Autodesk, Inc. NVIDIA Corporation (b,c) Automatic Data Processing, Inc. Oracle Corporation (b) Avaya, Inc. (b) Parametric Technology Corporation (b) BMC Software, Inc. (b) Paychex, Inc. Broadcom Corporation (b) PMC-Sierra, Inc. (b) CIENA Corporation (b) QLogic Corporation (b) Cisco Systems, Inc. (b) QUALCOMM, Inc. Citrix Systems, Inc. (b) Sabre Holdings Corporation Computer Associates Sanmina-SCI Corporation (b) International, Inc. Scientific-Atlanta, Inc. Computer Sciences Corporation (b) Siebel Systems, Inc. Compuware Corporation (b) Solectron Corporation (b) Comverse Technology, Inc. (b) Sun Microsystems, Inc. (b) Convergys Corporation (b) SunGard Data Systems, Inc. (b) Corning, Inc. (b) Symantec Corporation (b) Dell, Inc. (b) Symbol Technologies, Inc. Electronic Arts, Inc. (b) Tektronix, Inc. Electronic Data Systems Corporation Tellabs, Inc. (b) EMC Corporation (b) Teradyne, Inc. (b) First Data Corporation Texas Instruments, Inc. Fiserv, Inc. (b) Unisys Corporation (b) Freescale Semiconductor, Inc. (b) Xerox Corporation (b) Gateway, Inc. (b,c) Xilinx, Inc. Hewlett-Packard Company Yahoo!, Inc. (b) Intel Corporation Total Information International Business Technology Machines Corporation Intuit, Inc. (b) Materials (2.9%) Jabil Circuit, Inc. (b) Air Products and Chemicals, Inc. JDS Uniphase Corporation (b,c) Alcoa, Inc. KLA-Tencor Corporation Allegheny Technologies, Inc. (c) Lexmark International, Inc. (b) Ashland, Inc. Linear Technology Corporation Ball Corporation LSI Logic Corporation (b) Bemis Company, Inc. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 76 Large Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (95.8%) Value Shares Common Stock (95.8%) Value Materials  continued Utilities (3.4%) Dow Chemical Company $130,328 AES Corporation (b) $29,917 E.I. du Pont de Nemours Allegheny Energy, Inc. (b) and Company Ameren Corporation Eastman Chemical Company American Electric Power Ecolab, Inc. Company, Inc. Engelhard Corporation Calpine Corporation (b,c) Freeport-McMoRan Copper & CenterPoint Energy, Inc. Gold, Inc. (c) Cinergy Corporation Georgia-Pacific Corporation CMS Energy Corporation (b) Hercules, Inc. (b) Consolidated Edison, Inc. International Flavors & Constellation Energy Group, Inc. Fragrances, Inc. Dominion Resources, Inc. International Paper Company DTE Energy Company Louisiana-Pacific Corporation Duke Energy Corporation MeadWestvaco Corporation Dynegy, Inc. (b,c) Monsanto Company Edison International, Inc. Newmont Mining Corporation Entergy Corporation Nucor Corporation Exelon Corporation Pactiv Corporation (b) FirstEnergy Corporation Phelps Dodge Corporation FPL Group, Inc. PPG Industries, Inc. KeySpan Corporation Praxair, Inc. Nicor, Inc. Rohm and Haas Company NiSource, Inc. Sealed Air Corporation (b) Peoples Energy Corporation (d) Sigma-Aldrich Corporation PG&E Corporation Temple-Inland, Inc. Pinnacle West Capital Corporation United States Steel Corporation PPL Corporation Vulcan Materials Company Progress Energy, Inc. Weyerhaeuser Company Public Service Enterprise Group, Inc. Total Materials Sempra Energy Southern Company Telecommunications Services (3.1%) TECO Energy, Inc. ALLTEL Corporation TXU Corporation AT&T Corporation Xcel Energy, Inc. (c) BellSouth Corporation Total Utilities CenturyTel, Inc. (c) Citizens Communications Company 13,232 Total Common Stock Nextel Communications, Inc. (b) (cost $30,048,906) Qwest Communications International, Inc. (b,c) SBC Communications, Inc. Sprint Corporation Verizon Communications, Inc. Total Telecommunications Services The accompanying notes to the Schedule of Investments are an integral part of this schedule. 77 Large Cap Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Collateral Held for Securities Loaned (1.2%) Interest Rate (e) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $391,867 Total Collateral Held for Securities Loaned (cost $391,867) Shares Short-Term Investments (3.0%) Interest Rate (e) Maturity Date Value Thrivent Money Market Fund (d) 2.960% N/A $1,002,115 Total Short-Term Investments (at amortized cost) Total Investments (cost $31,442,888) $33,548,700 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) At July 29, 2005, $53,550 in cash was pledged as the initial margin deposit for open financial contacts. In addition, 150 shares in Peoples Energy Corporation common stock valued at $6,473 and $1,002,115 of Short-Term Investments were earmarked as collateral to cover open financial futures contract as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain S&P 500 Mini Futures 17 September 2005 Long $1,051,280 $1,035,430 $15,850 (e) The interest rate shown reflects the yield. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $5,664,867 and $(3,559,055), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 78 Balanced Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (55.3%) Value Shares Common Stock (55.3%) Value Consumer Discretionary (7.3%) CVS Corporation (e) $1,765,607 Aeropostale, Inc. (b) $437,302 Dean Foods Company (b) Apollo Group, Inc. (b) Diageo plc Autoliv, Inc. Energizer Holdings, Inc. (b) Brunswick Corporation Flowers Foods, Inc. Carnival Corporation General Mills, Inc. (e) Cheesecake Factory, Inc. (b) Gillette Company Childrens Place Retail H.J. Heinz Company Stores, Inc. (b,c) Hershey Company D.R. Horton, Inc. Hormel Foods Corporation eBay, Inc. (b) J.M. Smucker Company Foot Locker, Inc. Kellogg Company Fortune Brands, Inc. Kimberly-Clark Corporation GameStop Corporation (b,c) McCormick & Company, Inc. Gaylord Entertainment Company (b) Molson Coors Brewing Company (c) Golf Galaxy, Inc. (b) Pepsi Bottling Group, Inc. Harrahs Entertainment, Inc. PepsiCo, Inc. (e) Hilton Hotels Corporation Procter & Gamble Company (e) Home Depot, Inc. Reynolds American, Inc. (c) International Speedway Sara Lee Corporation Corporation TreeHouse Foods, Inc (b,c) Kohls Corporation (b,d) UST, Inc. Lions Gate Entertainment Wal-Mart Stores, Inc. Corporation (b,c) William Wrigley Jr. Company Nordstrom, Inc. Total Consumer Staples PETsMART, Inc. Staples, Inc. Energy (5.5%) Target Corporation (e) BP plc Time Warner, Inc. (b) Chevron Corporation (e) ValueVision Media, Inc. (b,c) Dril-Quip, Inc. (b) Walt Disney Company Energy Partners, Ltd. (b) Warnaco Group, Inc. (b) Exxon Mobil Corporation (d) West Marine, Inc. (b,c) Halliburton Company Total Consumer Nabors Industries, Ltd. (b) Discretionary 35,614,388 National Oilwell Varco, Inc. (b,e) Noble Corporation Consumer Staples (4.4%) NS Group, Inc. (b) Alberto-Culver Company (d) Patterson-UTI Energy, Inc. Altria Group, Inc. Peabody Energy Corporation Anheuser-Busch Companies, Inc. Pioneer Drilling Company (b) Archer-Daniels-Midland Company Transocean, Inc. (b) Avon Products, Inc. Valero Energy Corporation Clorox Company Weatherford International, Ltd. (b) Coca-Cola Company XTO Energy, Inc. Colgate-Palmolive Company Total Energy Constellation Brands, Inc. (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 79 Balanced Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (55.3%) Value Shares Common Stock (55.3%) Value Financials (10.8%) Mercantile Bank Corporation (c) $652,795 Affiliated Managers Group, Inc. (b,c) $1,344,005 Merrill Lynch & Company, Inc. Allstate Corporation Mills Corporation (c) AMB Property Corporation New Century Financial American Capital Strategies, Ltd. (d) Corporation (c) American Financial Realty Trust New Plan Excel Realty Trust, Inc. (c) American International North Fork Bancorporation, Inc. (e) Group, Inc. (e) Odyssey Re Holdings Corporation (c) Apartment Investment & Parkway Properties, Inc. Management Company Pinnacle Financial Partners, Inc. (b,c) Archstone-Smith Trust Plum Creek Timber Company, Inc. Bank of America Corporation (d) ProLogis Trust Bear Stearns Companies, Inc. (d) Public Storage, Inc. Capital Automotive REIT Rayonier, Inc. REIT (c) Capital One Financial Corporation Shurgard Storage Centers, Inc. CapitalSource, Inc. (b,c) Simon Property Group, Inc. Cardinal Financial Corporation (b) Sovereign Bancorp, Inc. (c,d) Center Financial Corporation (c) Sovran Self Storage, Inc. CIT Group, Inc. United Dominion Realty Trust, Inc. Citigroup, Inc. (d) Vineyard National Bancorp City National Corporation Company (c) Colonial Properties Trust (c) Virginia Commerce Bancorp, Inc. (b,c) Commercial Net Lease Realty, Inc. (c) Weingarten Realty Investors CRT Properties, Inc. Wells Fargo & Company (e) Developers Diversified WFS Financial, Inc. (b) Realty Corporation Wintrust Financial Corporation Entertainment Properties Trust XL Capital, Ltd. Equity Office Properties Trust Zions Bancorporation Equity Residential REIT Total Financials Essex Property Trust, Inc. Federal National Mortgage Health Care (7.5%) Association Aetna, Inc. Gables Residential Trust Amedisys, Inc. (b,c) Glenborough Realty Trust, Inc. AmerisourceBergen Corporation Goldman Sachs Group, Inc. Boston Scientific Corporation (b) Greenhill & Company, Inc. (c) Cardinal Health, Inc. Hartford Financial Services Caremark Rx, Inc. (b) Group, Inc. Centene Corporation (b) HCC Insurance Holdings, Inc. (c) CIGNA Corporation Highwoods Properties, Inc. Community Health Systems, Inc. (b) Hospitality Properties Trust Covance, Inc. (b) Investors Financial Services Express Scripts, Inc. (b) Corporation (c) Gen-Probe, Inc. (b) Kilroy Realty Corporation Genentech, Inc. (b) Lexington Corporate Gilead Sciences, Inc. (b) Properties Trust (c) Guidant Corporation Mack-Cali Realty Corporation Henry Schein, Inc. (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 80 Balanced Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (55.3%) Value Shares Common Stock (55.3%) Value Health Care  continued Illinois Tool Works, Inc. $2,012,775 Humana, Inc. (b) $330,755 Ingersoll-Rand Company ImClone Systems, Inc. (b,c) Jacobs Engineering Group, Inc. (b) Johnson & Johnson (e) Jacuzzi Brands, Inc. (b,c) Kindred Healthcare, Inc. (b) Labor Ready, Inc. (b) LifePoint Hospitals, Inc. (b) Manitowoc Company, Inc. Medco Health Solutions, Inc. (b) Manpower, Inc. Medtronic, Inc. Oshkosh Truck Corporation MGI Pharma, Inc. (b) Pall Corporation Millennium Pharmaceuticals, Inc. (b) Resources Global Professionals (b,c) Nektar Therapeutics (b,c) Rockwell Automation, Inc. NeoPharm, Inc. (b,c) Stewart & Stevenson Services, Inc. Neurocrine Biosciences, Inc. (b) Tyco International, Ltd. PacifiCare Health Systems, Inc. (b) United Parcel Service, Inc. Patterson Companies, Inc. (b,c) United Technologies Corporation Pfizer, Inc. (e) URS Corporation (b) Psychiatric Solutions, Inc. (b) UTI Worldwide, Inc. (c) Quest Diagnostics, Inc. Total Industrials Renal Care Group, Inc. (b) Sanofi-Aventis ADR Information Technology (8.8%) Sierra Health Services, Inc. (b) ADC Telecommunications, Inc. (b) St. Jude Medical, Inc. (b) Adobe Systems, Inc. Teva Pharmaceutical Altera Corporation (b) Industries, Ltd. (c) Analog Devices, Inc. Triad Hospitals, Inc. (b) Apple Computer, Inc. (b) United Surgical Partners Applied Materials, Inc. (d,e) International, Inc. (b) Carrier Access Corporation (b,c) UnitedHealth Group, Inc. Cisco Systems, Inc. (b,d) Wellcare Health Plans, Inc. (b) Citrix Systems, Inc. (b) WellPoint, Inc. (b) Cognizant Technology Wyeth Solutions Corporation (b) Zimmer Holdings, Inc. (b) Comverse Technology, Inc. (b) Total Health Care Cypress Semiconductor Corporation (b,c) Industrials (6.7%) Dell, Inc. (b) Briggs & Stratton Corporation EMC Corporation (b) Burlington Northern Flextronics International, Ltd. (b) Santa Fe Corporation Hyperion Solutions Corporation (b) C.H. Robinson Worldwide, Inc. (e) Informatica Corporation (b) Emerson Electric Company Infosys Technologies, Ltd. ADR Fastenal Company (c) Integrated Device General Electric Company (e) Technology, Inc. (b) Genlyte Group, Inc. (b) Intel Corporation Herman Miller, Inc. Inter-Tel, Inc. Honeywell International, Inc. International Business Hub Group, Inc. (b) Machines Corporation (d) Hughes Supply, Inc. Manhattan Associates, Inc. (b) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 81 Balanced Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Common Stock (55.3%) Value Shares Common Stock (55.3%) Value Information Technology (8.8%) 32,600 Georgia-Pacific Corporation $1,113,290 Micromuse, Inc. (b) $1,179,720 38,900 Praxair, Inc. Microsoft Corporation (d) Total Materials Nokia Oyj ADR Novell, Inc. (b,c) Telecommunications Services (0.7%) Progress Software Corporation (b) 63,600 Citizens Communications QUALCOMM, Inc. Company (e) Scientific-Atlanta, Inc. 73,449 Sprint Corporation Stellent, Inc. (b,c) 53,050 Valor Communications Group, Inc. 741,108 Tellabs, Inc. (b) Total Telecommunications Texas Instruments, Inc. Services VeriSign, Inc. (b) Vitria Technology, Inc. (b,c) Utilities (2.0%) webMethods, Inc. (b,c) 22,100 Dominion Resources, Inc. Total Information 22,600 Entergy Corporation Technology 34,100 Exelon Corporation 33,100 PPL Corporation Materials (1.6%) 13,000 TXU Corporation Dow Chemical Company 37,500 Wisconsin Energy Corporation (d) E.I. du Pont de Nemours Total Utilities and Company FMC Corporation (b) Total Common Stock Freeport-McMoRan Copper & (cost $246,197,709) Gold, Inc. (c) Principal Amount Long-Term Fixed Income (30.2%) Interest Rate Maturity Date Value Asset-Backed Securities (7.0%) $1,000,000 Americredit Automobile Receivables Trust (e,f) 3.420% 8/6/2005 $999,640 ARG Funding Corporation (d) 4.290 4/20/2010 Capital Auto Receivables Asset Trust 3.350 2/15/2008 Citibank Credit Card Master Trust I 6.050 1/15/2010 Countrywide Asset-Backed Certificates (d) 3.903 1/25/2031 Countrywide Asset-Backed Certificates 4.905 8/25/2032 Credit Based Asset Servicing and Securitization 3.887 10/25/2034 DaimlerChrysler Master Owner Trust (f) 3.438 8/15/2005 First Franklin Mortgage Loan Asset Backed Certificates (f,g) 3.560 9/25/2005 Fremont Home Loan Trust Series (f) 3.620 8/25/2005 GE Dealer Floorplan Master Note Trust (f) 3.470 8/20/2005 GMAC Mortgage Corporation Loan Trust (f) 3.550 8/25/2005 GMAC Mortgage Corporation Loan Trust (f) 3.590 8/25/2005 Green Tree Financial Corporation 6.330 11/1/2029 Harley Davidson Motorcycle Trust 3.200 5/15/2012 Hyundai Auto Receivables Trust 3.880 6/16/2008 Long Beach Mortgage Loan Trust (e,f) 3.570 8/25/2005 National Collegiate Student Loan Trust (f) 3.520 8/25/2005 Option One Mortgage Loan Trust (f) 3.620 8/25/2005 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 82 Balanced Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (30.2%) Interest Rate Maturity Date Value Asset-Backed Securities  continued $4,000,000 PG&E Energy Recovery Funding, LLC 3.870% 6/25/2011 $3,959,948 Popular ABS Mortgage Pass-Through Trust 12/25/2034 Residential Asset Securities Corporation (d) 5/25/2029 Residential Asset Securities Corporation 7/25/2030 SLM Student Loan Trust (e,f) 10/25/2005 Structured Asset Investment Loan Trust (f) 8/25/2005 Textron Financial Floorplan Master Note Trust (f) 8/13/2005 Total Asset-Backed Securities Basic Materials (0.2%) Glencore Funding, LLC 4/15/2014 Packaging Corporation of America 8/1/2008 Precision Castparts Corporation 12/15/2013 Total Basic Materials Capital Goods (0.4%) Boeing Capital Corporation (c) 2/15/2012 Goodrich Corporation (c) 12/15/2007 Oakmont Asset Trust 12/22/2008 Textron Financial Corporation (c) 5/3/2010 Total Capital Goods Commercial Mortgage-Backed Securities (4.0%) Banc of America Commercial Mortgage, Inc. 11/10/2039 Banc of America Commercial Mortgage, Inc. (d) 11/10/2041 Banc of America Commercial Mortgage, Inc. 7/11/2043 Bear Stearns Commercial Mortgage Securities, Inc. 2/11/2041 Bear Stearns Commercial Mortgage Securities, Inc. 2/11/2041 CAM Commercial Mortgage Corporation (d) 11/14/2036 Commercial Mortgage Pass-Through Certificates (f) 8/15/2005 Commercial Mortgage Pass-Through Certificates 10/15/2037 Credit Suisse First Boston Mortgage Securities Corporation (f) 8/15/2005 First Union National Bank Commercial Mortgage Trust 12/15/2031 LB-UBS Commercial Mortgage Trust (d,e) 5/15/2027 LB-UBS Commercial Mortgage Trust (d) 11/15/2027 Merrill Lynch Mortgage Investors, Inc. 6/25/2035 Merrill Lynch Mortgage Trust (e) 11/15/2010 Morgan Stanley Capital I, Inc. (d) 11/15/2031 Morgan Stanley Capital I, Inc. 1/14/2042 Wachovia Bank Commercial Mortgage Trust (f) 8/15/2005 Wachovia Bank Commercial Mortgage Trust (d) 2/15/2036 Wachovia Bank Commercial Mortgage Trust 5/15/2044 Total Commercial Mortgage-Backed Securities The accompanying notes to the Schedule of Investments are an integral part of this schedule. 83 Balanced Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (30.2%) Interest Rate Maturity Date Value Communications Services (0.9%) $375,000 AT&T Broadband Corporation 8.375% 3/15/2013 $450,789 AT&T Wireless Services, Inc. 8.125 5/1/2012 British Telecom plc 8.375 12/15/2010 Interpublic Group of Companies, Inc. 6.250 11/15/2014 New York Times Company (d) 5.000 3/15/2015 Nextel Communications, Inc. 5.950 3/15/2014 Sprint Capital Corporation 6.900 5/1/2019 Telecom Italia Capital SA 4.000 1/15/2010 Telefonos de Mexico SA de CV 4.750 1/27/2010 Verizon Global Funding Corporation 7.750 12/1/2030 Total Communications Services Consumer Cyclical (1.0%) Caesars Entertainment, Inc. 8.500 11/15/2006 D.R. Horton, Inc. (c) 5.000 1/15/2009 D.R. Horton, Inc. (c) 4.875 1/15/2010 DaimlerChrysler North American Holdings Corporation 4.875 6/15/2010 Ford Motor Credit Company (c) 6.625 6/16/2008 KB Home (e) 6.375 8/15/2011 Nissan Motor Acceptance Corporation 4.625 3/8/2010 Yum! Brands, Inc. 8.500 4/15/2006 Total Consumer Cyclical Consumer Non-Cyclical (0.3%) Bunge Limited Finance Corporation (d) 7.800 10/15/2012 Bunge Limited Finance Corporation 5.350 4/15/2014 Kraft Foods, Inc. (c) 4.125 11/12/2009 Total Consumer Non-Cyclical Energy (0.1%) Kerr-McGee Corporation 6.950 7/1/2024 Total Energy Financials (3.3%) ANZ Capital Trust I (d) 4.484 1/15/2010 Barnett Capital I 8.060 12/1/2026 BNP Paribas SA 5.186 6/29/2015 Capital One Financial Corporation (d) 5.250 2/21/2017 Corestates Capital Trust I 8.000 12/15/2026 Countrywide Home Loans, Inc. (c) 4.000 3/22/2011 Goldman Sachs Group, Inc. (c) 5.125 1/15/2015 HSBC Capital Funding, LP/Jersey Channel Islands 9.547 6/30/2010 ING Capital Funding Trust III 8.439 12/31/2010 J.P. Morgan Chase & Company 4.750 3/1/2015 KeyCorp 4.700 5/21/2009 Lehman Brothers Holdings, Inc. 4.500 7/26/2010 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 84 Balanced Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (30.2%) Interest Rate Maturity Date Value Financials  continued $1,848,803 Lehman Brothers, Inc. (d) 6.539% 8/15/2008 $1,888,311 Metropolitan Life Global Funding 4.500 5/5/2010 Montpelier Re Holdings, Ltd. (c) 6.125 8/15/2013 Monumental Global Funding II 4.625 3/15/2010 Prudential Financial, Inc. 4.750 6/13/2015 Residential Capital Corporation 6.375 6/30/2010 Sanwa Bank, Ltd. 7.400 6/15/2011 Simon Property Group, LP 4.600 6/15/2010 Skandinaviska Enskilda 5.471 3/29/2049 Union Planters Corporation 7.750 3/1/2011 Wachovia Bank NA 4.875 2/1/2015 Washington Mutual Bank FA 5.125 1/15/2015 Westfield Capital (d) 4.375 11/15/2010 Total Financials Mortgage-Backed Securities (7.3%) Federal National Mortgage Association Conventional 15-Yr. Pass Through (g) 5.500 8/1/2020 Federal National Mortgage Association Conventional 30-Yr. Pass Through (g) 5.500 8/1/2035 Federal National Mortgage Association Conventional 30-Yr. Pass Through (g) 6.000 8/1/2035 Total Mortgage-Backed Securities Technology (0.1%) Deluxe Corporation 3.500 10/1/2007 Total Technology U.S. Government (4.2%) Federal National Mortgage Association (c) 5.500 3/15/2011 U.S. Treasury Bonds (c) 6.125 8/15/2029 U.S. Treasury Inflation Indexed Bonds (c) 2.375 1/15/2025 U.S. Treasury Notes (c) 3.375 2/15/2008 U.S. Treasury Notes (c) 5.000 2/15/2011 U.S. Treasury Notes (c) 4.250 11/15/2014 U.S. Treasury Notes (c) 4.000 2/15/2015 U.S. Treasury Notes (c) 4.125 5/15/2015 Total U.S. Government Utilities (1.4%) Alliant Energy Resources, Inc. 7.375 11/9/2009 CenterPoint Energy, Inc. (e) 5.875 6/1/2008 Enterprise Products Operating, LP 4.625 10/15/2009 FirstEnergy Corporation 6.450 11/15/2011 Kinder Morgan Energy Partners, LP 5.125 11/15/2014 Magellan Midstream Partners, LP 5.650 10/15/2016 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 85 Balanced Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (30.2%) Interest Rate Maturity Date Value Utilities  continued $250,000 Oncor Electric Delivery Company 7.000% 5/1/2032 $294,922 Power Contract Financing, LLC 5.200 2/1/2006 Power Receivables Finance, LLC 6.290 1/1/2012 Public Service Company of New Mexico 4.400 9/15/2008 Sempra Energy 6.000 2/1/2013 Texas-New Mexico Power Company 6.125 6/1/2008 Westar Energy, Inc. 5.150 1/1/2017 Total Utilities Total Long-Term Fixed Income (cost $148,148,804) Shares or Principal Amount Collateral Held for Securities Loaned (9.4%) Interest Rate (h) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $45,565,381 $4,088 U.S. Treasury Bonds 11.250 2/15/2015 U.S. Treasury Bonds 9.875 11/15/2015 U.S. Treasury Bonds 7.250 5/15/2016 U.S. Treasury Bonds 8.875 8/15/2017 U.S. Treasury Bonds 9.125 5/15/2018 U.S. Treasury Bonds 9.000 11/15/2018 U.S. Treasury Bonds 8.500 2/15/2020 U.S. Treasury Bonds 8.750 8/15/2020 U.S. Treasury Bonds 7.250 8/15/2022 U.S. Treasury Bonds 6.250 8/15/2023 U.S. Treasury Bonds 6.625 2/15/2027 Total Collateral Held for Securities Loaned (cost $45,866,168) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 86 Balanced Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares or Principal Amount Short-Term Investments (5.1%) Interest Rate (h) Maturity Date Value $3,895,000 BP Capital Markets plc 3.280% 8/1/2005 $3,894,290 1,000,000 Continental Cablevision, Inc. 8.875 9/15/2005 Thrivent Money Market Fund 2.960 N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $464,989,532) $488,382,855 (a) The categories of investments are shown as a percentage of total investments. (b) Non-income producing security. (c) All or a portion of the security is on loan. (d) Earmarked as collateral for long settling trades. (e) At July 29, 2005, all or a portion of the denoted securities, valued at $28,625,115, were pledged as the initial margin deposit or earmarked as collateral to cover open financial futures contracts as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain/(Loss) U.S. Treasury Bond Futures 5 yr. September 2005 Short $(12,328,360) $(12,491,838) $163,478 U.S. Treasury Bond Futures 10 yr. 30 September 2005 Short (3,351,956) U.S. Treasury Bond Futures 20 yr. 35 September 2005 Long (f) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (g) Denotes investments purchased on a when-issued basis. (h) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. (i) Miscellaneous footnote: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $31,280,257 and $(7,886,934), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 87 High Yield Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (82.4%) Interest Rate Maturity Date Value Basic Materials (11.7%) $2,990,000 Abitibi-Consolidated, Inc. (b) 6.000% 6/20/2013 $2,788,175 Ainsworth Lumber Company, Ltd. (c) 9/30/2005 Ainsworth Lumber Company, Ltd. 3/15/2014 Appleton Papers, Inc. 6/15/2011 Appleton Papers, Inc. 6/15/2014 Arch Western Finance, LLC 7/1/2013 BCP Caylux Holdings Luxembourg SCA 6/15/2014 Buckeye Technologies, Inc. (b) 10/15/2010 Buckeye Technologies, Inc. 10/1/2013 Cellu Tissue Holdings, Inc. 3/15/2010 Chaparral Steel Company 7/15/2013 Crystal US Holdings 3, LLC/Crystal US Sub 3 Corporation (d) Zero Coupon 10/1/2014 Equistar Chemicals, LP 9/1/2008 Equistar Chemicals, LP 5/1/2011 Equistar Chemicals, LP (b) 2/15/2026 Georgia-Pacific Corporation (b) 5/15/2011 Georgia-Pacific Corporation (b) 2/1/2013 Graphic Packaging International Corporation (b) 8/15/2013 Huntsman International, LLC (b) 7/1/2009 Huntsman International, LLC (b) 1/1/2015 Huntsman, LLC 7/15/2012 IMCO Recycling, Inc. 10/15/2010 ISP Chemco, Inc. 7/1/2011 ISP Holdings, Inc. 12/15/2009 Ispat Inland ULC (c) 10/3/2005 Ispat Inland ULC 4/1/2014 Lyondell Chemical Company (b) 5/1/2007 Lyondell Chemical Company (b) 6/1/2013 MacDermid, Inc. 7/15/2011 Methanex Corporation (b) 8/15/2012 Nalco Company 11/15/2011 NOVA Chemicals Corporation 1/15/2012 Novelis, Inc. 2/15/2015 Rockwood Specialties, Inc. 5/15/2011 Ryerson Tull, Inc. (b) 12/15/2011 Southern Peru Copper Corporation (b) 7/27/2035 Steel Dynamics, Inc. (b) 3/15/2009 Stone Container Corporation 7/1/2012 Stone Container Finance 7/15/2014 Total Basic Materials The accompanying notes to the Schedule of Investments are an integral part of this schedule. 88 High Yield Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (82.4%) Interest Rate Maturity Date Value Capital Goods (8.5%) $370,000 Aleris International, Inc. 9.000% 11/15/2014 $387,575 Allied Waste North America, Inc. (b) 4/15/2013 Amsted Industries, Inc. 10/15/2011 Builders Firstsource, Inc. (c) 8/15/2005 Case New Holland, Inc. 8/1/2011 Consolidated Container Company, LLC (d) Zero Coupon 6/15/2009 Crown Cork & Seal Finance plc 12/15/2006 Crown Euro Holdings SA 3/1/2013 Da-Lite Screen Company, Inc. 5/15/2011 Erico International Corporation 3/1/2012 Fastentech, Inc. 5/1/2011 Graham Packaging Company, Inc. (b) 10/15/2014 K&F Acquisition, Inc. (b) 11/15/2014 L-3 Communication Corporation, Convertible 8/1/2035 Legrand SA 2/15/2013 Legrand SA 2/15/2025 Mueller Group, Inc. 5/1/2012 Mueller Holdings, Inc. (d) Zero Coupon 4/15/2014 NationsRent, Inc. 10/15/2010 Norcraft Companies, LP/Norcraft Finance Corporation 11/1/2011 Owens-Brockway Glass Container, Inc. 2/15/2009 Owens-Brockway Glass Container, Inc. 5/15/2013 Owens-Illinois, Inc. (b) 5/15/2010 Plastipak Holdings, Inc. 9/1/2011 Standard Aero Holdings, Inc. 9/1/2014 TransDigm, Inc. 7/15/2011 United Rentals North America, Inc. 2/15/2012 Total Capital Goods Communications Services (16.9%) Alamosa Delaware, Inc. 1/31/2012 American Cellular Corporation 8/1/2011 American Tower Corporation 10/15/2012 American Towers, Inc. 12/1/2011 AT&T Corporation 11/15/2011 Block Communications, Inc. 4/15/2009 CanWest Media, Inc. 9/15/2012 Charter Communications Holdings, LLC 10/1/2009 Charter Communications Holdings, LLC (b) 11/15/2009 Charter Communications Holdings, LLC 11/15/2013 Charter Communications Operating, LLC 4/30/2012 Citizens Communications Company 5/15/2011 CSC Holdings, Inc. (e) 4/1/2011 Dex Media East, LLC/Dex Media East Finance Company 11/15/2012 Dex Media West, LLC/Dex Media West Finance Company 8/15/2013 Dex Media, Inc. (d) Zero Coupon 11/15/2013 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 89 High Yield Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (82.4%) Interest Rate Maturity Date Value Communications Services  continued $2,600,000 Dex Media, Inc. 8.000% 11/15/2013 $2,782,000 Dobson Cellular Systems (b) 11/1/2012 EchoStar DBS Corporation 10/1/2011 Eircom Funding 8/15/2013 Houghton Mifflin Company 2/1/2011 Houghton Mifflin Company (b) 2/1/2013 Intelsat Bermuda, Ltd. 1/15/2015 IPCS Escrow Company 5/1/2012 Kabel Deutschland GmbH 7/1/2014 Nebraska Book Company, Inc. 3/15/2012 Nextel Communications, Inc. 10/31/2013 Nextel Communications, Inc. 3/15/2014 Nextel Communications, Inc. 8/1/2015 Nextel Partners, Inc. (b) 7/1/2011 PanAmSat Corporation 8/15/2014 PanAmSat Holding Corporation (d) Zero Coupon 11/1/2014 PRIMEDIA, Inc. (c) 8/15/2005 Qwest Communications International, Inc. (b,c) 8/15/2005 Qwest Communications International, Inc. 2/15/2011 Qwest Corporation (c) 9/15/2005 Qwest Corporation 9/1/2011 Qwest Corporation 6/15/2015 Qwest Services Corporation 12/15/2010 Radio One, Inc. 2/15/2013 Rainbow National Services, LLC 9/1/2012 Rainbow National Services, LLC 9/1/2014 Rogers Wireless Communications, Inc. 12/15/2012 Rogers Wireless Communications, Inc. 3/15/2015 SBA Telecommunications, Inc. (d) Zero Coupon 12/15/2011 UbiquiTel Operating Company 3/1/2011 US Unwired, Inc. 6/15/2012 Valor Telecommunications Enterprises, LLC 2/15/2015 Videotron Ltee 1/15/2014 WDAC Subsidiary Corporation (b) 12/1/2014 XM Satellite Radio, Inc. (c) 11/1/2005 Zeus Special Subsidiary, Ltd. (d) Zero Coupon 2/1/2015 Total Communications Services Consumer Cyclical (15.1%) Allied Security Escrow Corporation 7/15/2011 American Casino & Entertainment Properties, LLC 2/1/2012 ArvinMeritor, Inc. (b) 3/1/2012 Beazer Homes USA, Inc. 5/15/2011 Blockbuster, Inc. (b) 9/1/2012 Boyd Gaming Corporation 12/15/2012 Buffets, Inc. 7/15/2010 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 90 High Yield Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (82.4%) Interest Rate Maturity Date Value Consumer Cyclical  continued $2,190,000 Buhrmann US, Inc. 7.875% 3/1/2015 $2,168,100 Caesars Entertainment, Inc. 5/15/2011 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation (b) 3/1/2012 D.R. Horton, Inc. 1/15/2010 Dura Operating Corporation (b) 4/15/2012 Gaylord Entertainment Company 11/15/2014 General Motors Acceptance Corporation 9/15/2011 Group 1 Automotive, Inc. 8/15/2013 Host Marriott, LP 3/15/2015 IAAI Finance Corporation 4/1/2013 Jean Coutu Group (PJC), Inc. (b) 8/1/2014 John Q. Hammons Hotels, LP 5/15/2012 KB Home (b) 6/15/2015 Lear Corporation (b) 8/1/2014 MGM MIRAGE (b) 2/27/2014 Mohegan Tribal Gaming Authority 7/15/2009 NCL Corporation 7/15/2014 Pennsylvania National Gaming, Inc. 12/1/2011 Pennsylvania National Gaming, Inc. 3/1/2015 Perry Ellis International, Inc. 9/15/2013 Poster Financial Group, Inc. (b) 12/1/2011 Rent-Way, Inc. 6/15/2010 TRW Automotive, Inc. 2/15/2013 Universal City Florida Holding Company I/II (c) 11/1/2005 Universal City Florida Holding Company I/II (b) 5/1/2010 VICORP Restaurants, Inc. 4/15/2011 Walt Disney Company, Convertible 4/15/2023 Warnaco, Inc. 6/15/2013 WMG Holdings Corporation (d) Zero Coupon 12/15/2014 Total Consumer Cyclical Consumer Non-Cyclical (6.8%) Athena Neurosciences Finance, LLC (b) 2/21/2008 Beverly Enterprises, Inc. 6/15/2014 CDRV Investors, Inc. (d) Zero Coupon 1/1/2015 DaVita, Inc. 3/15/2013 DaVita, Inc. (b) 3/15/2015 Del Laboratories, Inc. 2/1/2012 Elan Finance Corporation, Ltd. 11/15/2011 Fisher Scientific International, Inc. 7/1/2015 HCA, Inc. 10/1/2012 IASIS Healthcare, LLC (IASIS Capital Corporation) 6/15/2014 Jafra Cosmetics 5/15/2011 Jostens Holding Corporation (b,d) Zero Coupon 12/1/2013 Michael Foods, Inc. 11/15/2013 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 91 High Yield Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (82.4%) Interest Rate Maturity Date Value Consumer Non-Cyclical  continued $550,000 PerkinElmer, Inc. 8.875% 1/15/2013 $616,000 Roundys, Inc. (b) 6/15/2012 Smithfield Foods, Inc. 10/15/2009 Smithfield Foods, Inc. 8/1/2011 Stater Brothers Holdings, Inc. (b) 6/15/2012 Tenet Healthcare Corporation 7/1/2014 US Oncology Holdings, Inc. (c) 9/15/2005 US Oncology, Inc. 8/15/2012 Vanguard Health Holding Company I, LLC (d) Zero Coupon 10/1/2015 Ventas Realty, LP/Ventas Capital Corporation 6/1/2015 Warner Chilcott Corporation 2/1/2015 Total Consumer Non-Cyclical Energy (4.8%) Chesapeake Energy Corporation (e) 6/15/2015 Chesapeake Energy Corporation 1/15/2018 Compton Petroleum Corporation 5/15/2009 EXCO Resources, Inc. 1/15/2011 Harvest Operations Corporation 10/15/2011 Hornbeck Offshore Services, Inc. 12/1/2014 Kerr-McGee Corporation 9/15/2011 Magnum Hunter Resources, Inc. 3/15/2012 Ocean Rig Norway AS 7/1/2013 Petroleum Geo-Services ASA 11/5/2010 Pogo Producing Company 3/15/2015 Port Arthur Finance Corporation 1/15/2009 Pride International, Inc. (b) 7/15/2014 Western Oil Sands, Inc. 5/1/2012 Total Energy Financials (2.6%) American Financial Group, Inc., Convertible (d) 6/2/2033 Dollar Financial Group, Inc. 11/15/2011 Dow Jones CDX 6/29/2010 Fairfax Financial Holdings, Ltd. (b) 4/26/2012 FINOVA Group, Inc. 11/15/2009 FTI Consulting, Inc. 6/15/2013 Goldman Sachs Group, Inc., Convertible (c) 9/21/2005 Refco Finance Holdings, LLC 8/1/2012 Residential Capital Corporation 6/30/2010 Riggs Capital Trust II 3/15/2027 SIG Capital Trust I (f,g) 8/15/2027 5 Total Financials The accompanying notes to the Schedule of Investments are an integral part of this schedule. 92 High Yield Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (82.4%) Interest Rate Maturity Date Value Foreign (0.2%) $1,350,000 Federal Republic of Brazil 11.000% 1/11/2012 $1,587,600 Total Foreign Technology (3.2%) Freescale Semiconductor, Inc. 7/15/2011 Freescale Semiconductor, Inc. 7/15/2014 Itron, Inc. 5/15/2012 MagnaChip Semiconductor SA/MagnaChip Semiconductor Finance Company 12/15/2011 Sanmina-SCI Corporation 1/15/2010 Sanmina-SCI Corporation (b) 3/1/2013 Solar Capital Corporation (h) 8/15/2013 Solar Capital Corporation (h) 8/15/2015 Thomas & Betts Corporation (b) 6/1/2013 UGS Corporation 6/1/2012 Xerox Corporation 6/15/2013 Total Technology Transportation (2.0%) H-Lines Finance Holding Corporation (d) Zero Coupon 4/1/2013 Horizon Lines, LLC 11/1/2012 Progress Rail Services Corporation 4/1/2012 United Air Lines, Inc. (i) 7/1/2010 Windsor Petroleum Transport Corporation 1/15/2021 Total Transportation Utilities (10.6%) AES Corporation (b) 2/15/2011 AES Corporation 5/15/2013 AmeriGas Partners, LP 5/20/2015 Calpine Generating Company, LLC (c) 9/1/2005 CE Generation, LLC 12/15/2018 Consumers Energy Company 2/1/2012 Dominion Resources, Inc., Convertible 12/15/2023 Dynegy Holdings, Inc. 7/15/2010 Dynegy Holdings, Inc. (b) 4/1/2011 Edison Mission Energy (b) 4/15/2011 El Paso Corporation (b) 5/15/2011 El Paso Corporation 8/1/2031 El Paso Production Holding Company 6/1/2013 Emmis Communications Corporation (c) 9/15/2005 Midland Funding Corporation II 7/23/2006 Midwest Generation, LLC 5/1/2034 Mission Energy Holding Company 7/15/2008 NRG Energy, Inc. 12/15/2013 Orion Power Holdings, Inc. 5/1/2010 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 93 High Yield Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (82.4%) Interest Rate Maturity Date Value Utilities  continued $1,470,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125% 6/15/2014 $1,554,525 Southern Natural Gas Company (b) 8.875 3/15/2010 Southern Star Central Corporation 8.500 8/1/2010 Texas Genco, LLC/Texas Genco Financing Corporation 6.875 12/15/2014 Williams Companies, Inc. (b) 8.125 3/15/2012 Williams Companies, Inc. 8.750 3/15/2032 Total Utilities Total Long-Term Fixed Income (cost $558,620,065) Shares Preferred Stock (1.6%) Value CenterPoint Energy, Inc., Convertible (c) $1,435,469 Chevy Chase Preferred Capital Corporation, Convertible General Motors Corporation, Convertible (b) PRIMEDIA, Inc. Sovereign Real Estate Investment Corporation Total Preferred Stock (cost $9,220,955) Shares Common Stock (0.1%) Value Aavid Thermal Technology, Inc., Stock Warrants (j) $30,000 ASAT Finance, LLC, Stock Warrants (f,j,k) 0 Ionex Telecommunication, Inc. (f,j) 0 Pliant Corporation, Stock Warrants (f,j,k) 30 RailAmerica, Inc., Stock Warrants (j,k) TravelCenters of America, Inc., Stock Warrants (f,j) TravelCenters of America, Inc., Stock Warrants (f,j,k) TVMAX Holdings, Inc. (j) Total Common Stock (cost $4,783,794) The accompanying notes to the Schedule of Investments are an integral part of this schedule. 94 High Yield Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Collateral Held for Securities Loaned (11.7%) Interest Rate (l) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $82,193,589 Total Collateral Held for Securities Loaned (cost $82,193,589) Shares or Principal Amount Short-Term Investments (4.2%) Interest Rate (l) Maturity Date Value $1,850,000 Ciesco, LLC 3.290% 8/1/2005 $1,849,662 Thrivent Money Market Fund 2.960 N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $684,581,618) $701,800,389 (a) The categories of investments are shown as a percentage of total investments. (b) All or a portion of the security is on loan. (c) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (d) Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown. (e) Earmarked as collateral for long settling trades. (f) Security is fair valued. (g) In default. (h) Denotes investments purchased on a when-issued basis. (i) In bankruptcy. (j) Non-income producing security. (k) Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. These securities have been valued from the date of acquisition through July 29, 2005, by obtaining quotations from brokers active with these securities. The following table indicates the acquisition date and cost of restricted securities the Fund owned as of July 29, 2005. Acquisition Security Date Cost ASAT Finance, LLC, Stock Warrants 10/20/1999 $64,123 Pliant Corporation, Stock Warrants 8/22/2000 RailAmerica, Inc., Stock Warrants 8/9/2000 TravelCenters of America, Inc., Stock Warrants 11/9/2000 (l) The interest rate shown reflects the yield or, for securities purchased at a discount, the discount rate at the date of purchase. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $31,904,145 and $(14,685,374), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 95 High Yield Fund II Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (83.8%) Interest Rate Maturity Date Value Basic Materials (10.7%) $650,000 Abitibi-Consolidated, Inc. (b) 8.550% 8/1/2010 $682,500 Ainsworth Lumber Company, Ltd. (c) 9/30/2005 Ainsworth Lumber Company, Ltd. 3/15/2014 Appleton Papers, Inc. 6/15/2011 Appleton Papers, Inc. 6/15/2014 Arch Western Finance, LLC 7/1/2013 ARCO Chemical Company 11/1/2010 BCP Caylux Holdings Luxembourg SCA 6/15/2014 Buckeye Technologies, Inc. 10/15/2010 Buckeye Technologies, Inc. (b) 10/1/2013 Chaparral Steel Company 7/15/2013 Crystal US Holdings 3, LLC/Crystal US Sub 3 Corporation (d) Zero Coupon 10/1/2014 Equistar Chemicals, LP 2/15/2009 Equistar Chemicals, LP 5/1/2011 Equistar Chemicals, LP (b) 2/15/2026 Georgia-Pacific Corporation 5/15/2011 Georgia-Pacific Corporation 2/1/2013 Georgia-Pacific Corporation 1/15/2024 Huntsman International, LLC (b) 7/1/2009 Huntsman International, LLC (b) 1/1/2015 Huntsman, LLC 7/15/2012 ISP Holdings, Inc. 12/15/2009 Ispat Inland ULC (c) 10/3/2005 Ispat Inland ULC 4/1/2014 JohnsonDiversey, Inc. 5/15/2012 Kappa Beheer BV (b) 7/15/2009 Lyondell Chemical Company 6/1/2013 MacDermid, Inc. 7/15/2011 Nalco Company 11/15/2011 NOVA Chemicals Corporation 1/15/2012 Novelis, Inc. 2/15/2015 Peabody Energy Corporation 3/15/2013 Ryerson Tull, Inc. (b) 12/15/2011 Southern Peru Copper Corporation 7/27/2035 Stone Container Corporation 7/1/2012 Total Basic Materials Capital Goods (8.3%) Aleris International, Inc. 11/15/2014 Allied Waste North America, Inc. (e) 12/1/2008 Allied Waste North America, Inc. (b) 4/15/2013 Amsted Industries, Inc. 10/15/2011 Builders Firstsource, Inc. (c) 8/15/2005 Case New Holland, Inc. 8/1/2011 Crown Euro Holdings SA 3/1/2011 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 96 High Yield Fund II Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (83.8%) Interest Rate Maturity Date Value Capital Goods  continued $400,000 Crown Euro Holdings SA 10.875% 3/1/2013 $469,000 Da-Lite Screen Company, Inc. 5/15/2011 Fastentech, Inc. 5/1/2011 Graham Packaging Company, Inc. (b) 10/15/2014 Invensys plc (b) 3/15/2011 K&F Acquisition, Inc. (b) 11/15/2014 L-3 Communication Corporation, Convertible 8/1/2035 Legrand SA 2/15/2013 Mueller Group, Inc. 5/1/2012 NationsRent, Inc. 10/15/2010 Owens-Brockway Glass Container, Inc. 5/15/2011 Owens-Brockway Glass Container, Inc. 11/15/2012 Owens-Brockway Glass Container, Inc. 5/15/2013 Owens-Illinois, Inc. (b) 5/15/2010 Plastipak Holdings, Inc. 9/1/2011 Standard Aero Holdings, Inc. 9/1/2014 TransDigm, Inc. 7/15/2011 Trinity Industries, Inc. 3/15/2014 United Rentals North America, Inc. 2/15/2012 Total Capital Goods Communications Services (18.9%) Alamosa Delaware, Inc. 1/31/2012 American Cellular Corporation 8/1/2011 American Tower Corporation 10/15/2012 American Towers, Inc. 12/1/2011 AT&T Corporation 11/15/2011 Block Communications, Inc. 4/15/2009 Calpoint Receivable Structured Trust 2001 12/10/2006 CanWest Media, Inc. 5/15/2011 Charter Communications Holdings, LLC (b) 11/15/2009 Charter Communications Holdings, LLC (b) 11/15/2013 Charter Communications Operating, LLC 4/30/2012 Charter Communications Operating, LLC 4/30/2014 Citizens Communications Company 5/15/2011 CSC Holdings, Inc. 4/1/2011 Dex Media West, LLC/Dex Media West Finance Company 8/15/2010 Dex Media West, LLC/Dex Media West Finance Company 8/15/2013 Dex Media, Inc. 11/15/2013 DIRECTV Holdings, LLC 3/15/2013 Dobson Cellular Systems 11/1/2012 EchoStar DBS Corporation 10/1/2008 Eircom Funding 8/15/2013 General Cable Corporation 11/15/2010 Houghton Mifflin Company 2/1/2011 Houghton Mifflin Company (b) 2/1/2013 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 97 High Yield Fund II Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (83.8%) Interest Rate Maturity Date Value Communications Services  continued $500,000 Intelsat Bermuda, Ltd. 8.625% 1/15/2015 $532,500 IPCS Escrow Company 5/1/2012 Kabel Deutschland GmbH 7/1/2014 MCI, Inc. 5/1/2007 MCI, Inc. 5/1/2009 Nebraska Book Company, Inc. 3/15/2012 Nextel Communications, Inc. 10/31/2013 Nextel Communications, Inc. 3/15/2014 Nextel Communications, Inc. 8/1/2015 Nextel Partners, Inc. 7/1/2011 PanAmSat Corporation 8/15/2014 PanAmSat Holding Corporation (d) Zero Coupon 11/1/2014 PRIMEDIA, Inc. (c) 8/15/2005 PRIMEDIA, Inc. 5/15/2013 Qwest Communications International, Inc. (c) 8/15/2005 Qwest Communications International, Inc. 2/15/2011 Qwest Communications International, Inc. (b) 2/15/2014 Qwest Corporation (c) 9/15/2005 Qwest Corporation 9/1/2011 Qwest Corporation 6/15/2015 Qwest Services Corporation 12/15/2010 Radio One, Inc. 2/15/2013 Rainbow National Services, LLC 9/1/2012 Rainbow National Services, LLC 9/1/2014 Rogers Wireless Communications, Inc. 12/15/2012 Rogers Wireless Communications, Inc. 3/15/2015 SBA Telecommunications, Inc. (d) Zero Coupon 12/15/2011 Sheridan Group, Inc. (b) 8/15/2011 UbiquiTel Operating Company 3/1/2011 US Unwired, Inc. 6/15/2012 Valor Telecommunications Enterprises, LLC 2/15/2015 Videotron Ltee 1/15/2014 WDAC Subsidiary Corporation (b) 12/1/2014 XM Satellite Radio, Inc. (c) 11/1/2005 Zeus Special Subsidiary, Ltd. (d) Zero Coupon 2/1/2015 Total Communications Services Consumer Cyclical (15.5%) Aearo Company I 4/15/2012 Allied Security Escrow Corporation 7/15/2011 AmeriGas Partners, LP/AmeriGas Eagle Finance Corporation 4/15/2006 ArvinMeritor, Inc. (b) 3/1/2012 Beazer Homes USA, Inc. 5/15/2011 Blockbuster, Inc. (b) 9/1/2012 Boyd Gaming Corporation 12/15/2012 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 98 High Yield Fund II Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (83.8%) Interest Rate Maturity Date Value Consumer Cyclical  continued $820,000 Buffets, Inc. 11.250% 7/15/2010 $828,200 Buhrmann US, Inc. 3/1/2015 Caesars Entertainment, Inc. 3/15/2010 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation (b) 3/1/2012 D.R. Horton, Inc. (b) 1/15/2010 D.R. Horton, Inc. (b) 9/15/2014 Dura Operating Corporation (b) 4/15/2012 Gaylord Entertainment Company 11/15/2014 General Motors Acceptance Corporation 9/15/2011 Group 1 Automotive, Inc. 8/15/2013 Host Marriott, LP 11/1/2013 IAAI Finance Corporation 4/1/2013 Jean Coutu Group (PJC), Inc. (b) 8/1/2014 John Q. Hammons Hotels, LP 5/15/2012 KB Home 6/15/2015 Lear Corporation 8/1/2014 MGM MIRAGE (b) 2/27/2014 NCL Corporation 7/15/2014 Pennsylvania National Gaming, Inc. 12/1/2011 Pennsylvania National Gaming, Inc. 3/1/2015 Poster Financial Group, Inc. 12/1/2011 Rent-Way, Inc. 6/15/2010 TRW Automotive, Inc. 2/15/2013 Universal City Development Services (b) 4/1/2010 Universal City Florida Holding Company I/II (c) 11/1/2005 Universal City Florida Holding Company I/II (b) 5/1/2010 VICORP Restaurants, Inc. (b) 4/15/2011 Walt Disney Company, Convertible 4/15/2023 Warnaco, Inc. 6/15/2013 WMG Holdings Corporation (d) Zero Coupon 12/15/2014 Total Consumer Cyclical Consumer Non-Cyclical (7.2%) Athena Neurosciences Finance, LLC (b) 2/21/2008 Beverly Enterprises, Inc. 6/15/2014 CDRV Investors, Inc. (d) Zero Coupon 1/1/2015 DaVita, Inc. 3/15/2013 DaVita, Inc. 3/15/2015 Del Laboratories, Inc. 2/1/2012 Elan Finance Corporation, Ltd. 11/15/2011 Fisher Scientific International, Inc. (b) 8/15/2014 Fisher Scientific International, Inc. 7/1/2015 Fresenius Medical Care Capital Trust II 2/1/2008 HCA, Inc. (b) 10/1/2012 IASIS Healthcare, LLC (IASIS Capital Corporation) 6/15/2014 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 99 High Yield Fund II Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (83.8%) Interest Rate Maturity Date Value Consumer Non-Cyclical  continued $855,000 Jostens Holding Corporation (d) Zero Coupon 12/1/2013 $615,600 Michael Foods, Inc. 8.000% 11/15/2013 PerkinElmer, Inc. 1/15/2013 Roundys, Inc. 6/15/2012 Smithfield Foods, Inc. 10/15/2009 Smithfield Foods, Inc. 8/1/2011 Stater Brothers Holdings, Inc. 6/15/2012 Tenet Healthcare Corporation 7/1/2014 US Oncology Holdings, Inc. (c) 9/15/2005 US Oncology, Inc. 8/15/2012 Vanguard Health Holding Company I, LLC (d) Zero Coupon 10/1/2015 Ventas Realty, LP/Ventas Capital Corporation 6/1/2015 VWR International, Inc. (b) 4/15/2014 Warner Chilcott Corporation 2/1/2015 Total Consumer Non-Cyclical Energy (6.8%) Chesapeake Energy Corporation 6/15/2015 Chesapeake Energy Corporation 1/15/2018 Dresser, Inc. 4/15/2011 EXCO Resources, Inc. 1/15/2011 Hanover Equipment Trust 9/1/2008 Harvest Operations Corporation 10/15/2011 Hornbeck Offshore Services, Inc. 12/1/2014 Kerr-McGee Corporation 9/15/2011 Ocean Rig Norway AS 7/1/2013 Petroleum Geo-Services ASA 11/5/2010 Pogo Producing Company 3/15/2015 Premcor Refining Group, Inc. 5/1/2014 Pride International, Inc. (b) 7/15/2014 SESI, LLC 5/15/2011 Vintage Petroleum, Inc. 5/15/2011 Vintage Petroleum, Inc. 5/1/2012 Western Oil Sands, Inc. 5/1/2012 Total Energy Financials (2.1%) American Financial Group, Inc., Convertible (d) 6/2/2033 Dow Jones CDX 6/29/2010 Fairfax Financial Holdings, Ltd. (b) 4/26/2012 FINOVA Group, Inc. 11/15/2009 FTI Consulting, Inc. 6/15/2013 Refco Finance Holdings, LLC 8/1/2012 Residential Capital Corporation 6/30/2010 Riggs Capital Trust II 3/15/2027 Total Financials The accompanying notes to the Schedule of Investments are an integral part of this schedule. High Yield Fund II Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (83.8%) Interest Rate Maturity Date Value Technology (2.6%) $330,000 Freescale Semiconductor, Inc. 6.875% 7/15/2011 $348,150 Freescale Semiconductor, Inc. 7/15/2014 MagnaChip Semiconductor SA/MagnaChip Semiconductor Finance Company 12/15/2011 Sanmina-SCI Corporation 1/15/2010 Sanmina-SCI Corporation (b) 3/1/2013 Solar Capital Corporation (f) 8/15/2013 Solar Capital Corporation (f) 8/15/2015 UGS Corporation 6/1/2012 Xerox Corporation 6/15/2013 Total Technology Transportation (1.4%) H-Lines Finance Holding Corporation (d) Zero Coupon 4/1/2013 Horizon Lines, LLC 11/1/2012 Progress Rail Services Corporation 4/1/2012 United Air Lines, Inc. (g) 7/1/2010 Total Transportation Utilities (10.3%) AES Corporation (b) 2/15/2011 AES Corporation 5/15/2013 AmeriGas Partners, LP 5/20/2015 Calpine Generating Company, LLC (c) 9/1/2005 CE Generation, LLC 12/15/2018 Cedar Brakes II, LLC 9/1/2013 Consumers Energy Company 2/1/2012 Dominion Resources, Inc., Convertible 12/15/2023 Dynegy Holdings, Inc. 7/15/2010 Dynegy Holdings, Inc. (b) 4/1/2011 Edison Mission Energy 4/15/2011 El Paso Corporation (b) 6/15/2012 El Paso Corporation (b) 12/15/2012 El Paso Corporation 8/1/2031 El Paso Natural Gas Corporation 8/1/2010 Emmis Communications Corporation (c) 9/15/2005 Ipalco Enterprises, Inc. 11/14/2008 Ipalco Enterprises, Inc. 11/14/2011 Midwest Generation, LLC 5/1/2034 Mission Energy Holding Company 7/15/2008 NRG Energy, Inc. 12/15/2013 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 6/15/2014 Sonat, Inc. 7/15/2011 Southern Star Central Corporation 8/1/2010 Texas Genco, LLC/Texas Genco Financing Corporation 12/15/2014 The accompanying notes to the Schedule of Investments are an integral part of this schedule. High Yield Fund II Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (83.8%) Interest Rate Maturity Date Value Utilities  continued $610,000 Williams Companies, Inc. 7.625% 7/15/2019 $695,400 Williams Companies, Inc. 7.875 9/1/2021 Williams Companies, Inc. 8.750 3/15/2032 Total Utilities Total Long-Term Fixed Income (cost $129,319,156) Shares Preferred Stock (0.9%) Value General Motors Corporation, Convertible $161,496 Sovereign Real Estate Investment Corporation Total Preferred Stock (cost $1,515,051) Shares Common Stock (h) Value Arcadia Financial, Ltd., Stock Warrants (i,j) $0 ICG Communications, Inc., Stock Rights (j) 7 3 Orion Refining Corporation (i,j,k) 0 Unifi Communications, Inc., Stock Warrants (i,j,k) 0 Total Common Stock (cost $27,847) 7 Shares Collateral Held for Securities Loaned (12.8%) Interest Rate (l) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $20,359,154 Total Collateral Held for Securities Loaned (cost $20,359,154) The accompanying notes to the Schedule of Investments are an integral part of this schedule. High Yield Fund II Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares Short-Term Investments (2.5%) Interest Rate (l) Maturity Date Value Thrivent Money Market Fund 2.960% N/A $3,965,744 Total Short-Term Investments (at amortized cost) Total Investments (cost $155,186,952) $159,152,834 (a) The categories of investments are shown as a percentage of total investments. (b) All or a portion of the security is on loan. (c) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (d) Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown. (e) Earmarked as collateral for long settling trades. (f) Denotes investments purchased on a when-issued basis. (g) In bankruptcy. (h) The market value of the denoted categories of investments represents less than 0.1% of the total investments of the Thrivent High Yield Fund II. (i) Security is fair valued. (j) Non-income producing security. (k) Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. These securities have been valued from the date of acquisition through July 29, 2005, by obtaining quotations from brokers active with these securities. The following table indicates the acquisition date and cost of restricted securities the Fund owned as of July 29, 2005. Acquisition Security Date Cost Orion Refining Corporation 8/3/2001 $0 Unifi Communications, Inc., Stock Warrants 2/14/1997 (l) The interest rate shown reflects the yield. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $5,074,840 and $(1,108,958), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Alabama (0.1%) $1,000,000 Alabama 21st Century Authority Tobacco Settlement Revenue Bonds 5.750% 12/1/2020 $1,058,200 Total Alabama Alaska (0.5%) Alaska Energy Authority Power Revenue Refunding Bonds (Bradley Lake) (Series 5) (FSA Insured) 5.000 7/1/2021 Northern Tobacco Securitization Corporation Alaska Tobacco Settlement Revenue Bonds 6.200 6/1/2022 Total Alaska Arizona (0.9%) Arizona Health Facilities Authority Revenue Bonds (Arizona Healthcare Pooled Financing) (FGIC Insured) 4.250 6/1/2006 Arizona Health Facilities Authority Revenue Bonds (Arizona Healthcare Pooled Financing) (FGIC Insured) 4.500 6/1/2007 Arizona Health Facilities Authority Revenue Bonds (Arizona Healthcare Pooled Financing) (FGIC Insured) 5.000 6/1/2011 Arizona Health Facilities Authority Revenue Bonds (Arizona Healthcare Pooled Financing) (FGIC Insured) 5.000 6/1/2012 Arizona Health Facilities Authority Revenue Bonds (Blood Systems, Inc.) 5.000 4/1/2017 Arizona Health Facilities Authority Revenue Bonds (Blood Systems, Inc.) 5.000 4/1/2018 Glendale, Arizona Industrial Development Authority (Midwestern University) (Series A) 5.750 5/15/2021 Phoenix, Arizona Industrial Development Authority Government Office Lease Revenue Bonds (Capital Mall Project) (AMBAC Insured) 5.375 9/15/2020 Phoenix, Arizona Industrial Development Authority Single Family Mortgage Revenue Bonds (Series 1A) (GNMA/FNMA/FHLMC Insured) 5.875 6/1/2016 Pima County, Arizona Industrial Development Authority Multifamily Bonds (La Hacienda Project) (GNMA/FHA Insured) 7.000 12/20/2031 Pinal County, Arizona Unified School District #43 Apache Junction Bonds (Series A) (FGIC Insured) (b) 5.800 7/1/2011 Yavapai County, Arizona Hospital Revenue Bonds (Yavapai Regional Medical Center) (Series A) 6.000 8/1/2033 Total Arizona The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Arkansas (0.6%) $560,000 Arkansas Housing Development Agency Single Family Mortgage Revenue Bonds (FHA Insured) (b) 8.375% 7/1/2010 $637,140 Arkansas State Community Water System Public Water Authority Revenue Bonds (Series B) (MBIA Insured) 10/1/2023 Jonesboro, Arkansas Residential Housing and Health Care Facilities Revenue Bonds (St. Bernards Regional Medical Center) (AMBAC Insured) 7/1/2011 Pope County, Arkansas Pollution Control Revenue Bonds (Arkansas Power and Light Company Project) (FSA Insured) 12/1/2016 Total Arkansas California (10.8%) Anaheim, California Public Financing Authority Lease Revenue Bonds (Public Improvements Project) (Series A) (FSA Insured) (c) 9/1/2024 California Infrastructure & Economic Bank Revenue Bonds (Bay Area Toll Bridges) (1st Lien-A) (d) 7/1/2025 California Rural Home Mortgage Finance Authority Single Family Mortgage Revenue Bonds (Series D) (GNMA/FNMA Insured)(Subject to AMT) 6/1/2031 California State Department of Water Resources Supply Revenue Bonds (Series A) (AMBAC Insured) 5/1/2018 California State General Obligation Bonds 2/1/2020 California State General Obligation Bonds (AMBAC Insured) 9/1/2010 California State Prerefunded General Obligation Bonds (b) 12/1/2019 California State Public Works Board Lease Revenue Bonds (Department of Corrections State Prison) 9/1/2010 California State Public Works Board Lease Revenue Bonds (UCLA Replacement Hospital) (Series A) (FSA Insured) 10/1/2015 California State Revenue General Obligation Bonds 8/1/2006 California State Revenue General Obligation Bonds 11/1/2021 California State Revenue General Obligation Bonds 4/1/2029 California State Unrefunded Balance General Obligation Bonds 12/1/2019 California State Unrefunded General Obligation Bonds (MBIA Insured) 8/1/2016 California State Veterans General Obligation Revenue Bonds (FGIC) (Series AT) 2/1/2010 Central Valley Financing Authority Cogeneration Project Revenue Bonds (Carson Ice-Gen Project) 7/1/2009 Contra Costa County, California Home Mortgage Revenue Bonds (GNMA Insured) (Escrowed to Maturity) (b) 5/1/2014 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue Bonds (Series A) (b) 1/1/2009 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value California  continued $5,000,000 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue Bonds (Series A) (b,d) 7.100% 1/1/2011 $5,898,950 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue Bonds (Series A) (b,d) 7.200 1/1/2013 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue Bonds (Series A) (b) 7.200 1/1/2014 Golden West Schools Financing Authority California Revenue Bonds (Series A) (MBIA Insured) 5.800 2/1/2022 Los Angeles, California Department of Water & Power Waterworks Revenue Bonds 5.000 7/1/2025 Orange County, California Recovery Certificates Of Participation Bonds (Series A)(MBIA Insured) 5.800 7/1/2016 Pittsburg, California Redevelopment Agency Tax Allocation Bonds (Los Medanos Community Development Project) (AMBAC Insured) Zero Coupon 8/1/2024 Pomona, California Single Family Mortgage Revenue Bonds (Series A) (GNMA/FNMA Insured) (b) 7.600 5/1/2023 San Bernardino County, California Single Family Mortgage Revenue Bonds (Series A) (GNMA Insured) (b) 7.500 5/1/2023 San Francisco, California Bay Area Rapid Transit District Sales Tax Revenue Bonds (AMBAC Insured) 6.750 7/1/2010 San Joaquin Hills Transportation Corridor Agency, California Toll Road Revenue Bonds (b,e) 7.650 1/1/2013 San Jose, California Redevelopment Agency Tax Allocation Bonds (Series A) (MBIA Insured) 5.000 8/1/2025 Southern California Public Power Authority Power Project Revenue Bonds (Magnolia Power Project) (Series A) (2003-1) (AMBAC Insured) 5.000 7/1/2036 Total California Colorado (4.7%) Colorado Educational and Cultural Facilities Authority Revenue Bonds (Bromley East Project) (Series A) (b) 7.250 9/15/2030 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Cherry Creek Academy Facility, Inc.) 6.000 4/1/2021 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Cherry Creek Academy Facility, Inc.) 6.000 4/1/2030 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Classical Academy) (b) 7.250 12/1/2030 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Pinnacle Charter School Project) (b) 5.250 12/1/2011 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) (b) 5.750 6/1/2016 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) (b) 6.125 6/1/2021 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Colorado  continued $6,250,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) (b) 6.250% 6/1/2031 $7,198,438 Colorado Health Facilities Authority Revenue Bonds (Evangelical Lutheran Good Samaritan) 12/1/2010 Colorado Health Facilities Authority Revenue Bonds (Evangelical Lutheran Good Samaritan) 12/1/2020 Colorado Health Facilities Authority Revenue Bonds (Evangelical Lutheran) (Series B) 6/1/2034 Colorado Health Facilities Authority Revenue Bonds (Parkview Medical Center Project) 9/1/2020 Colorado Health Facilities Authority Revenue Bonds (Parkview Medical Center Project) 9/1/2025 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series A-2) (Subject to AMT) 10/1/2016 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series A-3) 4/1/2010 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series B-3) 8/1/2017 Colorado Housing and Finance Authority Revenue Bonds 10/1/2030 Colorado Housing and Finance Authority Single Family Revenue Bonds (Series D-2) (Subject to AMT) 11/1/2029 Colorado Water Resources and Power Development Authority Clean Water Revenue Unrefunded Bonds (Series A) (FSA Insured) 9/1/2013 Colorado Water Resources and Power Development Authority Small Water Resources Revenue Bonds (Series A) (FGIC Insured) 11/1/2021 Denver, Colorado City & County Bonds 10/1/2029 Denver, Colorado Health and Hospital Authority Healthcare Revenue Bonds (Series A) 12/1/2010 Denver, Colorado Health and Hospital Authority Healthcare Revenue Bonds (Series A) 12/1/2011 Denver, Colorado Health and Hospital Authority Healthcare Revenue Bonds (Series A) (ACA/ CBI Insured) 12/1/2016 Goldsmith, Colorado Metropolitan District Capital Appreciation General Obligation Bonds (MBIA Insured) Zero Coupon 6/1/2007 Goldsmith, Colorado Metropolitan District Capital Appreciation General Obligation Bonds (MBIA Insured) Zero Coupon 6/1/2008 Goldsmith, Colorado Metropolitan District Capital Appreciation General Obligation Bonds (MBIA Insured) Zero Coupon 12/1/2008 Larimer County, Colorado School District # R 1 Poudre Valley (MBIA/IBC Insured) 12/15/2016 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Colorado  continued $4,000,000 Northwest Parkway Public Highway Authority, Colorado Capital Appreciation Revenue Bonds (Series C) (AMBAC Insured) (e) Zero Coupon 6/15/2021 $3,395,560 Regional Transportation District, Colorado, Sales Tax Revenue Bonds (Series B) (AMBAC Insured) (b) 5.500% 11/1/2021 Total Colorado Connecticut (0.5%) Connecticut State Health and Educational Facilities Authority Revenue Bonds (Yale University) (Series W) 7/1/2027 Connecticut State Special Tax Obligation Revenue Bonds (Transportation Infrastructure) (Series B) 10/1/2010 Total Connecticut District of Columbia (0.6%) District of Columbia Tobacco Settlement Financing Corporation Revenue Bonds 5/15/2024 Total District of Columbia Florida (1.6%) Brevard County, Florida Housing Finance Authority Homeowner Mortgage Revenue Bonds (Series B) (GNMA Insured) 9/1/2022 Clay County, Florida Housing Finance Authority Single Family Mortgage Revenue Bonds (GNMA/FNMA Insured) (Subject to AMT) 4/1/2029 Florida Intergovernmental Finance Commission Capital Revenue Bonds (b) 5/1/2021 Florida State Board of Education Capital Outlay Unrefunded General Obligation Bonds (MBIA Insured) 6/1/2014 Florida State Revenue Bonds (Jacksonville Transportation) 7/1/2019 Highlands County, Florida Health Facilities Authority Revenue Bonds (Adventist Health System/Sunbelt, Inc.) (Series A) 11/15/2031 Jacksonville, Florida Health Facilities Authority Revenue Bonds (Series C) (b) 8/15/2015 Leon County, Florida Educational Facilities Authority Certificates of Participation (b) 9/1/2017 Manatee County, Florida Housing Finance Authority 5/1/2028 Orange County, Florida Health Facilities Authority Revenue Bonds (Adventist Health Systems) 11/15/2008 Orange County, Florida Health Facilities Authority Revenue Bonds (Adventist Health Systems) 11/15/2010 Orange County, Florida Health Facilities Authority Revenue Bonds (Orlando Regional Healthcare System) (Series A) (MBIA Insured) 10/1/2018 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Florida  continued $975,000 Orange County, Florida Housing Finance Authority Homeowner Revenue Bonds (Series B-1) (GNMA/FNMA Insured) (Subject to AMT) 5.900% 9/1/2028 $995,943 Orlando, Florida Utilities Community Water & Electric Revenue Bonds 5.250 10/1/2019 Palm Beach County, Florida Housing Finance Authority Single Family Homeowner Revenue Bonds (Series A-1) (GNMA/FNMA Insured) (Subject to AMT) 5.900 10/1/2027 Pinellas County, Florida Housing Finance Authority Single Family Housing Revenue Bonds (Multi-County Program) (Series B-1) (Subject to AMT) 7.250 9/1/2029 Pinellas County, Florida Housing Finance Authority Single Family Housing Revenue Bonds (Series A-1) (GNMA/FNMA Insured) (Subject to AMT) 7.200 9/1/2029 Total Florida Georgia (3.0%) Bibb County, Georgia Authority Environmental Imput Revenue Bonds 4.850 12/1/2009 Brunswick, Georgia Water and Sewer Revenue Refunding Bonds (MBIA Insured) 6.000 10/1/2011 Brunswick, Georgia Water and Sewer Revenue Refunding Bonds (MBIA Insured) 6.100 10/1/2019 Chatham County, Georgia Hospital Authority Revenue Bonds (C/O Memorial Medical Center) 5.750 1/1/2029 Chatham County, Georgia Hospital Authority Revenue Bonds (Memorial Health University Medical Center) 6.125 1/1/2024 Cherokee County, Georgia Water and Sewer Authority Revenue Refunding Bonds (MBIA Insured) 5.500 8/1/2018 Georgia State General Obligation Bonds (Series B) 6.300 3/1/2009 Georgia State General Obligation Bonds (Series B) 6.300 3/1/2010 Georgia State General Obligation Bonds (Series B) 5.650 3/1/2012 Georgia State General Obligation Bonds (Series D) 5.000 8/1/2012 McDuffie County, Georgia Development Authority Waste Disposal Revenue Bonds (Adj-Temple-Inland Forest Products) 6.950 12/1/2023 Milledgeville-Balswin County, Georgia Development Authority Revenue Bonds 5.500 9/1/2024 Rockdale County, Georgia Water and Sewer Authority Revenue Bonds (Series A) (MBIA Insured) (b) 5.500 7/1/2025 Savannah, Georgia Economic Development Authority Student Housing Revenue Bonds (State University Project) (Series A)(ACA Insured) 6.750 11/15/2020 Total Georgia The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Hawaii (1.8%) $7,330,000 Hawaii State Highway Revenue Bonds 5.500% 7/1/2018 $8,502,434 Honolulu, Hawaii City & County Revenue Bonds (Series A) (FSA Insured) (b) 9/1/2024 Honolulu, Hawaii City & County Revenue Bonds (Series A) (FSA Insured) 3/1/2027 Honolulu, Hawaii City & County Revenue Bonds (Unrefunded Balance) (Series A) (FGIC Insured) 4/1/2014 Total Hawaii Idaho (0.4%) Idaho Falls, Idaho General Obligation Bonds (FGIC Insured) Zero Coupon 4/1/2007 Idaho Falls, Idaho General Obligation Bonds (FGIC Insured) Zero Coupon 4/1/2010 Idaho Falls, Idaho General Obligation Bonds (FGIC Insured) Zero Coupon 4/1/2011 Total Idaho Illinois (9.0%) Broadview, Illinois Tax Increment Tax Allocation Bonds 7/1/2012 Broadview, Illinois Tax Increment Tax Allocation Revenue Bonds 7/1/2015 Chicago, Illinois Capital Appreciation City Colleges General Obligation Bonds (FGIC Insured) Zero Coupon 1/1/2024 Chicago, Illinois Lakefront Millennium Project General Obligation Bonds (MBIA Insured) 1/1/2029 Chicago, Illinois Single Family Mortgage Revenue Bonds (Series A) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) 9/1/2028 Chicago, Illinois Single Family Mortgage Revenue Bonds (Series C) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) 10/1/2030 Chicago, Illinois Single Family Mortgage Revenue Bonds (Series C) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) 3/1/2032 Chicago, Illinois Tax Increment Capital Appreciation Tax Allocation Bonds (Series A) (ACA Insured) Zero Coupon 11/15/2014 Cook County, Illinois Community Consolidated School District #15 Palatine Capital Appreciation General Obligation Bonds (FGIC Insured) Zero Coupon 12/1/2014 Cook County, Illinois General Obligation Bonds (Series A) (MBIA Insured) 11/15/2011 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) 12/1/2011 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) 12/1/2014 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Illinois  continued $1,815,000 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) 8.500% 12/1/2016 $2,546,862 Du Page County, Illinois General Obligation Bonds (Stormwater Project) 1/1/2021 Du Page, Cook & Will Counties, Illinois Community College District Number 502 1/1/2017 Illinois Development Finance Authority Revenue Bonds (Midwestern University) (Series B) 5/15/2021 Illinois Development Finance Authority Revenue Bonds (Midwestern University) (Series B) 5/15/2026 Illinois Development Finance Authority Revenue Bonds (School District #304) (Series A) (FSA Insured) Zero Coupon 1/1/2021 Illinois Educational Facilities Authority Revenue Bonds (Northwestern University) 11/1/2032 Illinois Educational Facilities Authority Student Housing Revenue Bonds (University Center Project) 5/1/2017 Illinois Health Facilities Authority Prerefunded Revenue Bonds (Series B) (MBIA/IBC Insured) 8/15/2018 Illinois Health Facilities Authority Revenue Bonds (Bethesda Home and Retirement)(Series A) 9/1/2014 Illinois Health Facilities Authority Revenue Bonds (Centegra Health Systems) 9/1/2018 Illinois Health Facilities Authority Revenue Bonds (Lutheran General Health Care Facilities) (FSA Insured) 4/1/2018 Illinois Health Facilities Authority Revenue Bonds (Passavant Memorial Area Hospital Association) 10/1/2024 Illinois Health Facilities Authority Revenue Bonds (Riverside Health System) (b) 11/15/2029 Illinois Health Facilities Authority Revenue Bonds (Rush-Presbyterian-St. Lukes) (Series A) (MBIA Insured) 11/15/2014 Illinois Health Facilities Authority Revenue Bonds (Swedish American Hospital) (b) 11/15/2030 Illinois Health Facilities Authority Revenue Bonds (Thorek Hospital and Medical Center) 8/15/2018 Illinois Health Facilities Authority Unrefunded Revenue Bonds (Series B) (MBIA/IBC Insured) 8/15/2018 Illinois Sports Facilities Authority State Tax Supported Capital Appreciation Revenue Bonds (AMBAC Insured) Zero Coupon 6/15/2017 Illinois Sports Facilities Authority State Tax Supported Capital Appreciation Revenue Bonds (AMBAC Insured) Zero Coupon 6/15/2018 Illinois Sports Facilities Authority State Tax Supported Capital Appreciation Revenue Bonds (AMBAC Insured) Zero Coupon 6/15/2019 Illinois State Sales Tax Revenue Bonds (Second Series) 6/15/2018 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Illinois  continued $3,065,000 Illinois State Sales Tax Revenue Bonds (Series L) 7.450% 6/15/2012 $3,770,778 Lake & McHenry Counties, Illinois Community Unit School District No 118 Zero Coupon 1/1/2024 McHenry County, Illinois Community High School District #157 General Obligation Bonds (FSA Insured) 12/1/2017 McLean County, Illinois Bloomington - Normal Airport Central Illinois Regional Authority Revenue Bonds (Subject to AMT) 12/15/2019 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (FGIC Insured) 12/15/2028 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (b) 6/15/2015 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (FGIC Insured) 6/15/2015 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (FGIC Insured) Zero Coupon 6/15/2020 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (MBIA Insured) Zero Coupon 6/15/2024 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (MBIA Insured) Zero Coupon 12/15/2024 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series B) (MBIA Insured) (e) Zero Coupon 6/15/2020 Regional Transportation Authority, Illinois Revenue Bonds (Series A) (FGIC Insured) 11/1/2021 Total Illinois Indiana (1.1%) Avon, Indiana Community School Building Corporation Revenue Bonds Unrefunded Balance (First Mortgage) (AMBAC Insured) (b) 1/1/2022 Ball State University, Indiana University Student Fee Revenue Bonds (Series K) (FGIC Insured) 7/1/2020 East Chicago, Indiana Elementary School Building Corporation Revenue Bonds 1/5/2016 Indiana State Housing Authority Single Family Mortgage Revenue Bonds (Series C-2) (GNMA Insured) 7/1/2017 Indiana Transportation Finance Authority Airport Facilities Lease Revenue Bonds (Series A) 11/1/2006 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Indiana  continued $250,000 Indiana Transportation Finance Authority Highway Revenue Bonds (Series A) 6.800% 12/1/2016 $300,742 Indiana Transportation Finance Authority Highway Revenue Bonds (Series A) (AMBAC Insured) (b) 6/1/2012 Indiana Transportation Finance Authority Highway Revenue Bonds (Series A) (MBIA/IBC Insured) (b) 6/1/2015 Indiana Transportation Finance Authority Highway Unrefunded Revenue Bonds (Series A) (MBIA/IBC Insured) 7.250 6/1/2015 Purdue University, Indiana Revenue Bonds (Student Fees) (Series L) 7/1/2020 Total Indiana Iowa (0.8%) Coralville, Iowa Urban Renewal Revenue Bonds Annual Appropriation (Tax Increment-H2) 6/1/2011 Coralville, Iowa Urban Renewal Revenue Bonds Annual Appropriation (Tax Increment-H2) 6/1/2021 Iowa Finance Authority Health Care Facilities Revenue Bonds (Genesis Medical Center) 7/1/2025 Total Iowa Kansas (0.7%) Kansas City, Kansas Utility System Capital Appreciation Revenue Bonds (AMBAC Insured) (b) Zero Coupon 3/1/2007 Kansas City, Kansas Utility System Capital Appreciation Unrefunded Revenue Bonds (AMBAC Insured) Zero Coupon 3/1/2007 Kansas State Development Finance Authority Health Facilities Revenue Bonds (Stormont Vail Healthcare) (Series K) 11/15/2024 Olathe, Kansas Health Facilities Revenue Bonds (Olathe Medical Center Project) (Series A) (AMBAC Insured) 9/1/2025 Sedgwick and Shawnee Counties, Kansas Single Family Mortgage Revenue Bonds (Series A-2) (GNMA Insured) 6/1/2029 University of Kansas Hospital Authority Health Facilities Revenue Bonds 9/1/2022 Wyandotte County/Kansas City, Kansas Unified Government Special Obligation Revenue Bonds (2nd Lien-B) 12/1/2020 Total Kansas The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Kentucky (0.6%) $5,345,000 Kentucky State Turnpike Authority Economic Development Revenue Bonds (Revitalization Project) (FGIC Insured) Zero Coupon 1/1/2010 $4,560,675 Maysville, Kentucky Solid Waste Disposal Facility Revenue Bonds (Adj-Inland Container Corporation Project) 6.900% 9/1/2022 Total Kentucky Louisiana (1.7%) Jefferson Parish, Louisiana Home Mortgage Authority Single Family Mortgage Revenue Bonds (Series A-2) (GNMA/FNMA Insured) (Subject to AMT) 12/1/2030 Jefferson Parish, Louisiana Home Mortgage Authority Single Family Mortgage Revenue Bonds (Series D-1) (GNMA/FNMA Insured) (Subject to AMT) 6/1/2026 Louisiana Housing Finance Agency Single Family Mortgage Revenue Bonds (Series A-2) (GNMA/FNMA/ FHLMC Insured) (Subject to AMT) 12/1/2026 Louisiana Housing Finance Agency Single Family Mortgage Revenue Bonds (Series D-2) (GNMA/FNMA Insured) (Subject to AMT) 6/1/2031 Louisiana Public Facilities Authority Hospital Revenue Bonds (Lake Charles Memorial) (AMBAC/TCRS Insured) 12/1/2030 New Orleans, Louisiana General Obligation Bonds (AMBAC Insured) Zero Coupon 9/1/2012 Orleans Parish, Louisiana School Board Administration Offices Revenue Bonds (MBIA Insured) (b) 2/1/2008 Regional Transportation Authority, Louisiana Sales Tax Revenue Bonds (Series A) (FGIC Insured) 12/1/2012 Tobacco Settlement Financing Corporation, Louisiana Revenue Bonds (Series 2001-B) 5/15/2030 Total Louisiana Maryland (0.9%) Frederick County, Maryland Educational Facilities Revenue Bonds (Mount Saint Marys College) (Series A) 9/1/2025 Maryland State Economic Development Corporation Revenue Bonds (Lutheran World Relief) 4/1/2025 Maryland State Economic Development Corporation Student Housing Revenue Bonds (Sheppard Pratt) (ACA Insured) 7/1/2033 Maryland State Health and Higher Educational Facilities Authority Revenue Bonds (University of Maryland Medical System) 7/1/2022 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Maryland  continued $4,500,000 Morgan State University, Maryland Academic and Auxiliary Facilities Fees Revenue Bonds (MBIA Insured) 6.050% 7/1/2015 $5,189,220 Prince Georges County, Maryland Housing Authority Single Family Mortgage Revenue Bonds (Series A) (GNMA/FNMA/ FHLMC Insured) (Subject to AMT) 8/1/2032 Westminster, Maryland Education Facilities Revenue Bonds (McDaniel College) 4/1/2027 Total Maryland Massachusetts (1.3%) Massachusetts State Construction Lien General Obligation Bonds (Series A) (FGIC-TCRS) 1/1/2013 Massachusetts State Development Finance Agency Revenue Bonds (Devens Electric Systems) 12/1/2016 Massachusetts State General Obligation Bonds (Series B) (b) 8/1/2008 Massachusetts State Health and Educational Facilities Authority Revenue Bonds (Daughters of Charity) (Series D) (b) 7/1/2014 Massachusetts State Health and Educational Facilities Authority Revenue Bonds (Partners Healthcare System) (Series C) 7/1/2016 Massachusetts State School Building Authority Dedicated Sales Tax Revenue Bonds (Series A) (MBIA Insured) (f) 8/15/2027 Westfield, Massachusetts General Obligation Bonds (FGIC Insured) (b) 5/1/2014 Total Massachusetts Michigan (3.6%) Chelsea, Michigan Economic Development Corporation Obligation Revenue Bonds (United Methodist Retirement) 11/15/2005 Chelsea, Michigan Economic Development Corporation Obligation Revenue Bonds (United Methodist Retirement) 11/15/2006 East Lansing, Michigan Building Authority General Obligation Bonds 4/1/2020 John Tolfree Health System Corporation Michigan Mortgage Revenue Bonds 9/15/2013 Livonia, Michigan Public Schools School District General Obligation Bonds (FGIC Insured) (b) Zero Coupon 5/1/2009 Michigan Municipal Board Authority Revenue Bonds (Local Government Loan Program) (FGIC Insured) Zero Coupon 12/1/2005 Michigan Public Power Agency Revenue Bonds (Combustion Turbine #1 Project) (Series A) (AMBAC Insured) 1/1/2016 Michigan State Hospital Finance Authority Revenue Bonds (Detroit Medical Center) 8/15/2012 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Michigan  continued $2,825,000 Michigan State Hospital Finance Authority Revenue Bonds (MBIA Insured) (b) 5.375% 8/15/2014 $3,169,368 Michigan State Hospital Finance Authority Revenue Bonds (Oakwood Obligated Group) 5.000 11/1/2009 Michigan State Hospital Finance Authority Revenue Bonds (Series P) (MBIA Insured) (b) 5.375 8/15/2014 Michigan State Hospital Finance Authority Revenue Refunding Bonds (Crittenton Hospital) (Series A) 5.500 3/1/2022 Michigan State Trunk Line Fund Revenue Bonds (FSA Insured) 5.000 11/1/2022 Rochester, Michigan Community School District (MBIA Insured) 5.000 5/1/2019 Sault Ste Marie, Michigan Chippewa Indians Housing Authority (Tribal Health and Human Services Center) 7.750 9/1/2012 St. Clair County, Michigan Economic Development Corporation Revenue Bonds (Detroit Edison) (Series AA) (AMBAC Insured) 6.400 8/1/2024 Summit Academy North, Michigan Public School Academy Certificates of Participation 6.550 7/1/2014 Summit Academy North, Michigan Public School Academy Certificates of Participation 8.375 7/1/2030 Trenton, Michigan Building Authority General Obligation Bonds (AMBAC Insured) 5.600 10/1/2019 Wayne State University, Michigan University Revenue Bonds (FGIC Insured) (d) 5.125 11/15/2029 Total Michigan Minnesota (4.6%) Chaska, Minnesota Economic Development Authority School Facilities Lease Revenue Bonds (Independent School District #112) (Series A) 5.125 12/1/2010 Chaska, Minnesota Electric Revenue Bonds (Refining Generating Facilities) (Series A) 5.250 10/1/2025 Minneapolis and St. Paul, Minnesota Housing & Redevelopment Authority Healthcare System (Healthpartners Obligation Group Project) 6.000 12/1/2021 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds 5.000 1/1/2022 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds (Series C) (FGIC Insured) 5.125 1/1/2020 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds (Series C) (FGIC Insured) 5.000 1/1/2031 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Minnesota  continued $7,685,000 Minneapolis, Minnesota Community Development Agency Tax Increment Revenue Bonds (MBIA Insured) Zero Coupon 3/1/2009 $6,766,412 Minnesota Agricultural and Economic Development Board Health Care System Revenue Bonds Unrefunded Balance (Fairview Hospital)(Series A) (MBIA Insured) 5.750% 11/15/2026 Minnesota Agricultural and Economic Development Board Health Care System Revenue Bonds Pre-refunded (Fairview Hospital)(Series A) (MBIA Insured) (b) 5.750 11/15/2026 Minnesota Higher Education Facilities Authority Revenue Bonds (Augsburg College) (Series 4-F1) (b) 6.250 5/1/2023 Minnesota Higher Education Facilities Authority Revenue Bonds (College of Art and Design) (Series 5-D) 6.625 5/1/2020 Minnesota Higher Education Facilities Authority Revenue Bonds (University of St. Thomas) (Series 5-Y) 5.250 10/1/2019 Minnesota State General Obligation Bonds 5.250 8/1/2017 Northfield, Minnesota Hospital Revenue Bonds (Series C) 6.000 11/1/2021 Northfield, Minnesota Hospital Revenue Bonds (Series C) 6.000 11/1/2026 Northfield, Minnesota Hospital Revenue Bonds (Series C) 6.000 11/1/2031 Scott County, Minnesota Housing and Redevelopment Authority Facilities Lease Revenue Bonds (Workforce Center Project) 5.000 2/1/2017 Scott County, Minnesota Housing and Redevelopment Authority Facilities Lease Revenue Bonds (Workforce Center Project) 5.000 2/1/2018 Southern Minnesota Municipal Power Agency Power Supply System Revenue Bonds (Series A) (AMBAC Insured) 5.000 1/1/2011 St. Louis Park, Minnesota Health Care Facilities Revenue Bonds 5.250 7/1/2030 St. Paul, Minnesota Housing and Redevelopment Authority Lease Parking Facilities Revenue Bonds (Rivercentre Parking Ramp) 6.000 5/1/2013 White Earth Band of Chippewa Indians, Minnesota Revenue Bonds (Series A) (ACA Insured) 7.000 12/1/2011 Total Minnesota Missouri (1.3%) Missouri State Development Finance Board Infrastructure Facilities Revenue Bonds (Eastland Center Project Phase II Series B) 5.875 4/1/2017 Missouri State Development Finance Board Infrastructure Facilities Revenue Bonds (Eastland Center Project Phase II Series B) 6.000 4/1/2021 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Missouri  continued $1,000,000 Missouri State Environmental Improvement and Energy Resources Authority Water Pollution Revenue Bonds (Series A) 5.250% 1/1/2018 $1,089,490 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds 5.000 5/15/2020 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Barnes Jewish, Inc. Christian) (Series A) 5.250 5/15/2014 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Saint Anthonys Medical Center) 6.250 12/1/2030 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Lake Regional Health Securities Project) 5.600 2/15/2025 Missouri State Health and Educational Facilities Authority Revenue Bonds (Lake of the Ozarks) 6.500 2/15/2021 Missouri State Health and Educational Facilities Authority Revenue Bonds (Lake of the Ozarks) (b) 6.500 2/15/2021 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series B-1) (GNMA/FNMA Insured) (Subject to AMT) 7.450 9/1/2031 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series C-1) (GNMA/FNMA Insured) 6.550 9/1/2028 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series C-1) (GNMA/FNMA Insured) (Subject to AMT) 7.150 3/1/2032 St. Charles County, Missouri Francis Howell School District General Obligation Bonds (Series A) 5.250 3/1/2018 Total Missouri Montana (1.1%) Montana State Board of Housing Single Family Mortgage Revenue Bonds (Series A-1) 6.000 6/1/2016 Montana State Board of Housing Single Family Mortgage Revenue Bonds (Series A-2) (Subject to AMT) 6.250 6/1/2019 Montana State Board of Investment Refunded Balance 1996 Payroll Tax Revenue Bonds (MBIA Insured) (b) 6.875 6/1/2020 Montana State Board of Investment Refunded Revenue Bonds (1996 Payroll Tax) (MBIA Insured) (b) 6.875 6/1/2020 Montana State Board of Investment Refunded Revenue Bonds (Payroll Tax) (MBIA Insured) (b) 6.875 6/1/2020 Montana State Board of Regents Revenue Bonds (Higher Education-University of Montana) (Series F) (MBIA Insured) 5.750 5/15/2016 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Montana  continued $3,000,000 Montana State Health Facilities Authority Revenue Bonds (Hillcrest Senior Living Project) 7.375% 6/1/2030 $3,225,840 Montana State Hospital Finance Authority Revenue Refunding Bonds 6/1/2018 Total Montana Nebraska (1.2%) Nebraska Public Power District Revenue Bonds (Series B) (AMBAC Insured) 1/1/2013 Omaha, Nebraska Public Power District Revenue Bonds (Series B) (b) 2/1/2012 Omaha, Nebraska Special Assessment Bonds (Riverfront Redevelopment Project) (Series A) 2/1/2015 University of Nebraska Revenue Bonds (Lincoln Student Fees & Facilities) (Series B) 7/1/2023 Total Nebraska Nevada (0.2%) Washoe County, Nevada General Obligation Bonds (Reno-Sparks Convention) (Series A) (FSA Insured) (b) 7/1/2029 Total Nevada New Hampshire (0.1%) New Hampshire State Turnpike System Revenue Bonds (Series C) (FGIC Insured) (g) 8/25/2005 Total New Hampshire New Jersey (2.4%) East Orange, New Jersey General Obligation Bonds (FSA Insured) 8/1/2006 Hudson County, New Jersey Certificates Of Participation (Department of Finance and Administration) (MBIA Insured) 12/1/2015 New Jersey State Highway Authority Revenue Bonds (Series L) 7/15/2017 New Jersey State Highway Authority Revenue Bonds (Series L) 7/15/2018 New Jersey State Transit Corporation Certificate of Participation Bonds (FSA Insured) (b) 10/1/2006 New Jersey State Turnpike Authority Revenue Bonds (Series C) (AMBAC-TCRS Insured) (b) 1/1/2016 New Jersey Transportation Trust Fund Authority Revenue Bonds (Transportation System) (Series A) (FSA Insured) (d) 12/15/2016 Tobacco Settlement Authority, New Jersey Tobacco Settlement Revenue Bonds 6/1/2018 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value New Jersey  continued $2,195,000 West New York, New Jersey Municipal Utilities Authority Revenue Bonds (FGIC Insured) (b) Zero Coupon 12/15/2007 $2,040,406 West New York, New Jersey Municipal Utilities Authority Revenue Bonds (FGIC Insured) (b) Zero Coupon 12/15/2009 Total New Jersey New Mexico (1.0%) Alamogordo, New Mexico Hospital Revenue Bonds (Gerald Champion Memorial Hospital Project) 5.300% 1/1/2013 Farmington, New Mexico Utility System Revenue Bonds (AMBAC Insured) (b) 1/1/2008 Jicarilla, New Mexico Apache Nation Revenue Bonds (Series A) 9/1/2023 New Mexico Mortgage Finance Authority Revenue Bonds (Series F) (GNMA/FNMA Insured) 1/1/2026 New Mexico Mortgage Finance Authority Single Family Mortgage Capital Appreciation Revenue Bonds (Series D-2) (Subject to AMT) Zero Coupon 9/1/2019 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue Bonds (Series C-2) (GNMA/FNMA Insured) (Subject to AMT) 9/1/2031 Total New Mexico New York (9.1%) Metropolitan Transportation Authority, New York Revenue Bonds (Series A) (FGIC Insured) 11/15/2025 Metropolitan Transportation Authority, New York Transportation Facilities Revenue Bonds (Series A) 7/1/2017 Metropolitan Transportation Authority, New York Transportation Facilities Revenue Bonds (Series O) (b) 7/1/2013 New York City Transitional Finance Authority (Future Tax Secured) (Series B) 2/1/2029 New York Counties Tobacco Trust Settlement Revenue Bonds 6/1/2023 New York State Dormitory Authority Revenue Bonds (Series B) (e) 5/15/2012 New York State Dormitory Authority Revenue Bonds (State University Educational Facilities) (Series A) 5/15/2013 New York State Dormitory Authority Revenue Bonds (State University Educational Facilities) (Series A) 5/15/2017 New York State Local Government Assistance Corporation Revenue Bonds (Series E) (MBIA/IBC Insured) 4/1/2016 New York State Mortgage Agency Revenue Bonds (Series 26) 10/1/2016 New York State Thruway Authority General Revenue Bonds Prerefunded (Series E) (b) 1/1/2016 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value New York  continued $2,605,000 New York State Thruway Authority General Revenue Bonds Unrefunded Balance (Series E) 5.000% 1/1/2016 $2,738,897 New York State Urban Development Corporation Revenue Bonds (Correctional and Youth Facilities) (Series A) 5.000 1/1/2017 New York State Urban Development Corporation Revenue Bonds (Syracuse University Center) 6.000 1/1/2009 New York State Urban Development Corporation Revenue Bonds (Syracuse University Center) 6.000 1/1/2010 New York, New York City Municipal Transitional Finance Authority Revenue Bonds (Series A) (e) 5.500 11/1/2011 New York, New York City Municipal Transitional Finance Authority Revenue Bonds (Series A) 5.375 11/15/2021 New York, New York City Municipal Water and Sewer System Revenue Bonds (Series A) (AMBAC Insured) (b) 5.875 6/15/2012 New York, New York General Obligation Bonds (Series A) 5.500 8/1/2022 New York, New York General Obligation Bonds (Series B) 5.250 8/1/2017 New York, New York General Obligation Bonds (Series G) 5.000 12/1/2026 New York, New York General Obligation Bonds (Series H) (FSA/CR Insured) (b) 5.250 3/15/2016 New York, New York General Obligation Bonds (Series I) 5.000 8/1/2016 Triborough, New York Bridge and Tunnel Authority Revenue Bonds (Series Q) (b) 6.750 1/1/2009 Total New York North Carolina (1.9%) North Carolina Eastern Municipal Power Agency Power System Prerefunded Revenue Bonds (Series A) (b) 6.000 1/1/2026 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds 5.375 1/1/2017 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series B) 6.000 1/1/2006 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series B) 5.500 1/1/2021 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series D) 5.500 1/1/2014 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series D) 6.750 1/1/2026 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) 6.250 1/1/2007 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) 6.500 1/1/2009 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) 6.375 1/1/2013 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value North Carolina  continued $4,000,000 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) (MBIA Insured) (d) 6.000% 1/1/2011 $4,514,160 Wake County, North Carolina Industrial, Facilities, and Pollution Control Revenue Bonds (Carolina Power and Light Company Project) 5.375 2/1/2017 Total North Carolina North Dakota (1.1%) Grand Forks, North Dakota Health Care System Revenue Bonds (Altru Health Systems Group) 7.125 8/15/2024 North Dakota State Municipal Bond Bank (State Revolving Fund Program) (Series A) (b) 6.300 10/1/2015 North Dakota State Water Commission Revenue Bonds (Southwest Pipeline) (Series A) (AMBAC Insured) 5.750 7/1/2027 South Central Regional Water District, North Dakota Utility System Revenue Bonds (Northern Burleigh County) (Series A) 5.650 10/1/2029 Ward County, North Dakota Health Care Facilities Revenue Bonds (Trinity Medical Center) (Series B) 6.250 7/1/2021 Total North Dakota Ohio (2.3%) Akron, Ohio Certificates of Participation (Akron Municipal Baseball Stadium Project) (b,e) 6.900 12/1/2016 Akron, Ohio Economic Development (MBIA Insured) 6.000 12/1/2012 Cincinnati, Ohio General Obligation Bonds 5.375 12/1/2019 Lorain County, Ohio Hospital Revenue Bonds (Catholic Healthcare Partners) 5.400 10/1/2021 Lucas County, Ohio Health Care Facilities Revenue Bonds (Sunset Retirement) (Series A) 6.550 8/15/2024 Montgomery County, Ohio Hospital Revenue Bonds (Kettering Medical Center) 6.750 4/1/2018 Montgomery County, Ohio Hospital Revenue Bonds (Kettering Medical Center) 6.750 4/1/2022 Ohio Housing Finance Agency Mortgage Residential Revenue Bonds (Series A-1) (GNMA Insured) (Subject to AMT) 5.750 9/1/2026 Ohio State Higher Education Faculty Revenue Bonds (Case Western Reserve University) 6.500 10/1/2020 Ohio State Infrastructure Improvement (Series B) (b) 5.250 3/1/2014 Ohio State Turnpike Commission Turnpike Revenue Bonds (Series A) (FGIC Insured) 5.500 2/15/2024 Reynoldsburg, Ohio City School District (FSA Insured) 5.000 12/1/2028 University of Akron, Ohio General Receipts Revenue Bonds (FGIC Insured) (b) 5.500 1/1/2020 Total Ohio The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Oklahoma (0.7%) $2,595,000 Bass, Oklahoma Memorial Baptist Hospital Authority Hospital Revenue Bonds (Bass Memorial Hospital Project) (b) 8.350% 5/1/2009 $2,878,504 Oklahoma Development Finance Authority Hospital Revenue Bonds (Unity Health Center Project) 10/1/2011 Oklahoma Housing Finance Agency Single Family Mortgage Revenue Bonds (Series C-2) (Subject to AMT) 9/1/2028 Oklahoma Housing Finance Agency Single Family Mortgage Revenue Bonds (Series D-2) (GNMA/FNMA Insured) (Subject to AMT) 9/1/2028 Oklahoma State Municipal Power Authority (Series B) (MBIA Insured) 1/1/2012 Payne County, Oklahoma Economic Development Authority Student Housing Revenue Bonds (Collegiate Housing Foundation) (Series A) (b) 6/1/2030 Total Oklahoma Oregon (0.1%) Forest Grove, Oregon Revenue Bonds (Campus Improvement  Pacific University) 5/1/2015 Total Oregon Pennsylvania (2.0%) Allegheny County, Pennsylvania Hospital Development Authority Revenue Bonds (Allegheny General Hospital Project) (Series A) (MBIA Insured) (b) 9/1/2015 Allegheny County, Pennsylvania Redevelopment Authority Tax Increment Tax Allocation Bonds (Waterfront Project) (Series B) 12/15/2010 Allegheny County, Pennsylvania Redevelopment Authority Tax Increment Tax Allocation Bonds (Waterfront Project) (Series C) 12/15/2017 Allegheny County, Pennsylvania Sanitation Authority Sewer Revenue Bonds Interest Compensatory (Series A) (FGIC Insured) Zero Coupon 6/1/2008 Carbon County, Pennsylvania Industrial Development Authority Revenue Bonds (Panther Creek Partners Project) (Subject to AMT) 5/1/2010 Cornwall Lebanon, Pennsylvania School District Capital Appreciation General Obligation Bonds (FSA Insured) Zero Coupon 3/15/2016 Cornwall Lebanon, Pennsylvania School District Capital Appreciation General Obligation Bonds (FSA Insured) Zero Coupon 3/15/2017 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Pennsylvania  continued $2,000,000 Lancaster County, Pennsylvania Hospital Authority Revenue Bonds 5.500% 3/15/2026 $2,119,280 Millcreek Township, Pennsylvania School District General Obligation Bonds (FGIC Insured) (b) Zero Coupon 8/15/2009 Montgomery County, Pennsylvania Higher Education and Health Authority Revenue Bonds (Foulkeways at Gwynedd Project) 11/15/2024 Montgomery County, Pennsylvania Higher Education and Health Authority Revenue Bonds (Foulkeways at Gwynedd Project) 11/15/2030 Pennsylvania State General Obligation Bonds (Second Series) (AMBAC Insured) Zero Coupon 7/1/2006 York County, Pennsylvania Solid Waste & Refuse Authority Solid Waste System Revenue Bonds (FGIC Insured) 12/1/2012 Total Pennsylvania Puerto Rico (0.4%) Puerto Rico Industrial Tourist Educational Medical and Environmental Central Facilities Revenue Bonds (AES Cogen Facilities Project) (Subject to AMT) 6/1/2026 Total Puerto Rico South Carolina (2.0%) Beaufort-Jasper, South Carolina Water and Sewer Authority Waterworks and Sewer Systems Refunding Revenue Bonds (FSA Insured) 3/1/2021 Greenwood County, South Carolina Hospital Revenue Bonds (Self Memorial Hospital) 10/1/2026 Piedmont, South Carolina Municipal Power Agency Electric Revenue Bonds (FGIC Insured) 1/1/2021 Piedmont, South Carolina Municipal Power Agency Electric Revenue Bonds (FGIC Insured) (d) 1/1/2022 South Carolina Jobs Economic Development Authority Hospital Facilities Revenue Bonds (Palmetto Health Alliance) (Series C) 8/1/2027 South Carolina State Public Service Authority Revenue Bonds Referendum (Series D) (FSA Insured) 1/1/2020 South Carolina Transportation Infrastructure Bank Revenue Bonds (Series A) (MBIA Insured) 10/1/2007 Spartanburg, South Carolina Waterworks Revenue Bonds (FGIC Insured) 6/1/2028 Total South Carolina The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value South Dakota (0.7%) $5,000,000 South Dakota Educational Enhancement Funding Corporation Tobacco Settlement (Series B) 6.500% 6/1/2032 $5,443,200 South Dakota Health and Educational Facilities Authority Revenue Bonds (Prairie Lakes Health Care System) 4/1/2032 South Dakota State Health and Educational Facilities Authority Revenue Bonds (Prairie Lakes Health Care System, Inc.) (ACA/CBI Insured) 4/1/2022 Total South Dakota Tennessee (1.6%) Carter County, Tennessee Industrial Development Board Revenue Bonds 10/1/2007 Dickson County, Tennessee General Obligation Bonds (FGIC Insured) 3/1/2020 Memphis-Shelby County, Tennessee Airport Authority Special Facilities and Project Revenue Bonds (Federal Express Corporation) 9/1/2012 Memphis-Shelby County, Tennessee Airport Authority Special Facilities Revenue Bonds (Federal Express Corporation) 9/1/2012 Metropolitan Government, Nashville and Davidson County, Tennessee Industrial Development Board Revenue Bonds (Series A) (GNMA Insured) 3/20/2036 Shelby County, Tennessee Health Educational and Housing Facilities Board Revenue Bonds (St. Jude Childrens Research Project) 7/1/2024 Tennergy Corporation, Tennessee Gas Revenue Bonds (MBIA Insured) 6/1/2009 Tennessee Energy Acquisition Corporation Gas Revenue Bonds (Series A) (AMBAC Insured) 9/1/2007 Total Tennessee Texas (11.1%) Alliance Airport, Texas Income Authority Special Facilities Revenue Bonds (Federal Express Corporation Project) (Subject to AMT) 4/1/2021 Amarillo, Texas Health Facilities Corporation Revenue Bonds (Baptist St. Anthonys Hospital Corporation) (FSA Insured) 1/1/2017 Arlington, Texas General Obligation Bonds (b,d) 8/15/2016 Arlington, Texas General Obligation Bonds (b) 8/15/2019 Arlington, Texas Independent School District Capital Appreciation Refunding General Obligation Bonds (PSF/GTD Insured) Zero Coupon 2/15/2009 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Texas  continued $2,500,000 Austin, Texas Higher Education Authority, Inc. University Revenue Bonds (St. Edwards University Project) 5.750% 8/1/2031 $2,608,875 Austin, Texas Utility System Revenue Bonds (FGIC Insured) 11/15/2013 Austin, Texas Utility System Revenue Capital Appreciation Refunding Bonds (Financial Services Department) (Series A) (MBIA Insured) (d) Zero Coupon 11/15/2008 Austin, Texas Utility System Revenue Capital Appreciation Refunding Bonds (Financial Services Department) (Series A) (MBIA Insured) Zero Coupon 11/15/2009 Bexar County, Texas Housing Finance Corporation Multi-Family Housing Revenue Bonds (American Opty-Waterford Apartments) (Series A1) 12/1/2036 Bexar County, Texas Housing Finance Corporation Multi-Family Housing Revenue Bonds (Dymaxion and Marrach Park Apartments) (Series A) (MBIA Insured) 8/1/2023 Bexar County, Texas Housing Finance Corporation Multi-Family Housing Revenue Bonds (Pan American Apartments) (Series A-1) (GNMA Insured) 3/20/2031 Bluebonnet Trails Community Mental Health and Mental Retardation Revenue Bonds 12/1/2016 Colorado River, Texas Municipal Water District Revenue Bonds (MBIA Insured) 1/1/2014 Corpus Christi, Texas General Obligation Bonds (Series A) (FSA Insured) 3/1/2012 Dallas-Fort Worth, Texas International Airport Revenue Bonds (Series A) (MBIA Insured) (Subject to AMT) 11/1/2016 Dallas-Fort Worth, Texas International Airport Revenue Bonds (Series A) (MBIA Insured) (Subject to AMT) 11/1/2017 Dallas-Fort Worth, Texas Regional Airport Revenue Refunding Bonds (Series A) (MBIA Insured) 11/1/2012 Deer Park, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) 2/15/2013 Denton, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) 2/15/2009 Denton, Texas Utility System Revenue Bonds (Series A) (FSA Insured) 12/1/2015 Frisco, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) 8/15/2017 Harris County, Houston, Texas General Obligation Bonds (MBIA Insured) Zero Coupon 8/15/2024 Harris County, Texas Health Facilities Development Authority Hospital Revenue Bonds (Memorial Hermann Healthcare Project) (Series A) 6/1/2029 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Texas  continued $8,470,000 Houston, Texas Airport System Revenue Bonds (FSA Insured) 5.000% 7/1/2027 $8,800,415 Houston, Texas Airport System Revenue Bonds (Series A) (FSA Insured) (Subject to AMT) 7/1/2030 Houston, Texas Water and Sewer System Revenue Bonds (Series A) (b) 12/1/2022 Houston, Texas Water and Sewer System Revenue Bonds (Series A) (FSA Insured) (b) 12/1/2032 Lewisville, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) Zero Coupon 8/15/2019 Lower Colorado River Authority, Texas Revenue Bonds (Series A) 5/15/2015 Mesquite, Texas Independent School District General Obligation Bonds (Series A) (PSF/GTD Insured) (b) 2/15/2020 Mesquite, Texas Independent School District General Obligation Bonds (Series A) (PSF/GTD Insured) 2/15/2020 North Texas Health Facilities Development Corporation Hospital Revenue Bonds (United Regional Healthcare System, Inc. 9/1/2023 Nueces County, Texas Housing Finance Corporation Multi-Family Housing Revenue Bonds (Dolphins Landing Apartments Project) (Series A) 7/1/2010 Nueces County, Texas Housing Finance Corporation Multi-Family Housing Revenue Bonds (Dolphins Landing Apartments Project) (Series A) 7/1/2030 Ridge Parc Development Corporation, Texas Multifamily Revenue Bonds (GNMA Insured) 6/20/2033 Ridge Parc Development Corporation, Texas Multifamily Revenue Bonds (GNMA Insured) 11/20/2041 San Antonio, Texas General Obligation Bonds (General Improvement) 2/1/2014 San Antonio, Texas Water Revenue Bonds (FSA Insured) 5/15/2018 San Antonio, Texas Water Revenue Bonds (FSA Insured) 5/15/2019 San Antonio, Texas Water Revenue Bonds (FSA Insured) 5/15/2020 South San Antonio, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) 8/15/2017 South San Antonio, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) (b) 8/15/2017 South San Antonio, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) (b) 8/15/2018 South San Antonio, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) 8/15/2018 South San Antonio, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) (b) 8/15/2019 South San Antonio, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) 8/15/2019 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Texas  continued $11,615,000 Southeast Texas Housing Finance Corporation (MBIA Insured) (b) Zero Coupon 9/1/2017 $6,753,774 Tarrant County, Texas College District General Obligation Bonds 5.375% 2/15/2013 Texas State Veterans Land Board General Obligation Bonds (b) 7/1/2010 Texas State Water Development Board Revenue Bonds (State Revolving) (Series A) 7/15/2017 Travis County, Texas Health Facilities Development Corporation Revenue Bonds (Ascension Health Credit) (Series A) (MBIA Insured) (b) 11/15/2017 Westlake, Texas General Obligation Bonds 5/1/2013 Westlake, Texas General Obligation Bonds 5/1/2015 Westlake, Texas General Obligation Bonds 5/1/2017 Westlake, Texas General Obligation Bonds 5/1/2024 Westlake, Texas General Obligation Bonds 5/1/2032 Wylie, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) 8/15/2014 Wylie, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) (b) 8/15/2014 Wylie, Texas Independent School District Unrefunded General Obligation Bonds (PSF/GTD Insured) 8/15/2024 Total Texas Utah (0.7%) Intermountain Power Agency, Utah Power Supply Revenue Bonds (Series B) (MBIA Insured) (d) 7/1/2019 Timpanogos, Utah Special Service District Sewer Revenue Bonds (Series A) (AMBAC Insured) (b) 6/1/2019 Total Utah Vermont (0.3%) Vermont Educational and Health Buildings Financing Agency Revenue Bonds (Norwich University Project) 7/1/2021 Total Vermont Virginia (0.8%) Fairfax County, Virginia Industrial Development Authority Revenue Bonds (Inova Health Systems Project) (b) 8/15/2016 Fairfax County, Virginia Industrial Development Authority Revenue Bonds (Inova Health Systems 8/15/2019 Fairfax County, Virginia Water Authority Water Revenue Bonds 4/1/2021 Tobacco Settlement Authority, Virginia Tobacco Settlement Revenue Bonds 6/1/2019 Total Virginia The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Washington (5.0%) $2,060,000 Clark and Skamania Counties, Washington School District #112-6 Washougal General Obligation Bonds (FGIC Insured) (b) 6.000% 12/1/2019 $2,330,684 Douglas County, Washington Public Utility District # 1 Wells Hydroelectric Bonds (b) 9/1/2018 Douglas County, Washington Public Utility District # 1 Wells Hydroelectric Revenue Bonds 9/1/2018 Energy Northwest, Washington Electric Revenue Bonds (Columbia Generating) (Series A) (MBIA Insured) 7/1/2018 Grant County, Washington Public Utilities District #2 Priest Rapids Hydro Electric Revenue Bonds (Series A) (MBIA Insured) 1/1/2017 Grant County, Washington Public Utilities District #2 Revenue Bonds (Second Series A) (AMBAC Insured) 1/1/2023 King County, Washington Sewer Revenue Bonds (Series B) (FSA Insured) (d) 1/1/2013 Tobacco Settlement Authority, Washington Tobacco Settlement Revenue Bonds 6/1/2026 Washington State General Obligation Bonds (Motor Vehicle Fuel Tax) 9/1/2007 Washington State General Obligation Bonds (Series 93A) (b) 10/1/2012 Washington State General Obligation Bonds (Series 93A) 10/1/2012 Washington State General Obligation Bonds (Series A) 2/1/2015 Washington State General Obligation Bonds (Series A and AT-6) 2/1/2011 Washington State General Obligation Bonds (Series B and AT-7) 6/1/2010 Washington State General Obligation Bonds (Series B and AT-7) 6/1/2012 Washington State Health Care Facilities Authority Revenue Bonds (Central Washington Health Services Association) (AMBAC Insured) 10/1/2018 Washington State Health Care Facilities Authority Revenue Bonds (Kadlec Medical Center) 12/1/2030 Washington State Health Care Facilities Authority Revenue Bonds (Swedish Health Services) (AMBAC Insured) 11/15/2018 Washington State Higher Education Facilities Authority (Whitman College) (b) 10/1/2029 Washington State Housing Finance Commission Multi-Family Mortgage Revenue Bonds (Pooled Loan Program) (Subject to AMT) 1/1/2021 Washington State Housing Finance Commission Nonprofit Housing Revenue Bonds (Crista Ministries Projects) (Series A) 7/1/2014 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (98.6%) Interest Rate Maturity Date Value Washington  continued $3,000,000 Washington State Public Power Supply System Refunding Revenue Bonds (Nuclear Project #1) (Series A) (MBIA Insured) 5.750% 7/1/2012 $3,133,860 Washington State Public Power Supply System Revenue Bonds (Nuclear Project #1) (Series A) (MBIA Insured) 7/1/2011 Total Washington Wisconsin (1.2%) Monroe, Wisconsin School District General Obligation Bonds (AMBAC Insured) (b) 4/1/2014 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Aurora Health Care) (Series B) 2/15/2015 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Eagle River Memorial Hospital, Inc. Project) 8/15/2020 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Franciscan Sisters Christian) (Series A) 2/15/2018 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Marshfield Clinic) (Series B) 2/15/2025 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Watertown Memorial Hospital, Inc.) 8/15/2029 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Wheaton Franciscan Services) (d) 8/15/2025 Total Wisconsin Wyoming (0.5%) Wyoming State Farm Loan Board Capital Facilities Revenue Bonds 10/1/2020 Total Wyoming Total Long-Term Fixed Income (cost $1,159,877,701) The accompanying notes to the Schedule of Investments are an integral part of this schedule. Municipal Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Short-Term Investments (1.4%) Interest Rate Maturity Date Value $2,600,000 Connecticut State Health and Educational Facilities Authority Revenue Bonds (Yale University) (Series T-1) (g) 2.240% 8/1/2005 $2,600,000 Gulf Coast Waste Disposal Authority, Texas Pollution 2.190 8/1/2005 Harris County, Texas Health Facilities Development Authority Revenue Bonds (Texas Childrens Hospital) (MBIA Insured) (Series B-1) (g) 2.320 8/1/2005 Joliet, Illinois Regional Port District Marine Term Revenue Bonds 2.190 8/1/2005 Kansas State Department of Transportation Highway Revenue Bonds (Series B-2) 2.240 8/1/2005 Lincoln County, Wyoming Pollution Control Revenue Bonds 2.190 8/1/2005 North Central Texas Health Facility Development Corporation Revenue Bonds 2.240 8/1/2005 Southwest Higher Education Authority Revenue Bonds (Southern Methodist University) (g) 2.310 8/1/2005 Valdez, Alaska Marine Terminal Revenue Bonds 2.190 8/1/2005 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,178,107,701) $1,286,022,462 (a) The categories of investments are shown as a percentage of total investments. (b) Denotes securities that have been pre-refunded or escrowed to maturity. Under such an arrangement, money is deposited into an irrevoca- ble escrow account and is used to purchase U.S. Treasury securities or government agency securities with maturing principal and interest earnings sufficient to pay all debt service requirements of the pre-refunded bonds. (c) Earmarked as collateral for long settling trades. (d) At July 29, 2005, all or a portion of the denoted securities, valued at $66,408,102, were pledged as the initial margin deposit or earmarked as collateral to cover open financial futures contracts as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain U.S. Treasury Bond Futures 5 yr. September 2005 Short $(64,321,875) $(65,056,314) $734,439 (e) Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown. (f) Denotes investments purchased on a when-issued basis. (g) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $108,716,823 and $(802,062), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (86.1%) Interest Rate Maturity Date Value Asset-Backed Securities (14.3%) $5,000,000 Banc of America Securities Auto Trust 3.890% 6/18/2008 $4,986,220 Bank One Issuance Trust (b) 8/15/2005 Chase Funding Mortgage Loan Asset Backed Certificates (c) 9/25/2024 Countrywide Asset-Backed Certificates (c) 1/25/2031 CPL Transition Funding, LLC (d) 1/15/2010 Credit Based Asset Servicing and Securitization 10/25/2034 DaimlerChrysler Master Owner Trust (b,d) 8/15/2005 DaimlerChrysler Master Owner Trust (b,c) 8/15/2005 First National Master Note Trust (b,d) 8/15/2005 Ford Credit Floorplan Master Owner Trust (b,c) 8/15/2005 Fremont Home Loan Trust Series (b) 8/25/2005 GE Dealer Floorplan Master Note Trust (b,c,d) 8/20/2005 GMAC Mortgage Corporation Loan Trust (b) 8/25/2005 GMAC Mortgage Corporation Loan Trust (b) 8/25/2005 Honda Auto Receivables Owner Trust (c) 4/20/2009 Honda Auto Receivables Owner Trust 10/15/2010 MBNA Credit Card Master Note Trust (b,d) 8/15/2005 Nissan Auto Lease Trust (d) 6/15/2010 Option One Mortgage Loan Trust (b) 8/25/2005 PG&E Energy Recovery Funding, LLC 6/25/2011 Popular ABS Mortgage Pass-Through Trust 12/25/2034 Renaissance Home Equity Loan Trust 1/25/2035 Residential Asset Securities Corporation (d) 5/25/2029 SLM Student Loan Trust (b) 10/25/2005 Structured Asset Investment Loan Trust (b) 8/25/2005 Washington Mutual Mortgage Pass-Through Certificates 9/25/2035 Total Asset-Backed Securities Basic Materials (2.7%) Alcan, Inc. 6/1/2015 Equistar Chemicals, LP 5/1/2011 Georgia-Pacific Corporation 2/1/2010 Glencore Funding, LLC (d) 4/15/2014 Lubrizol Corporation 10/1/2014 Peabody Energy Corporation (e) 3/15/2013 Precision Castparts Corporation 12/15/2013 Total Basic Materials Capital Goods (4.0%) Boeing Capital Corporation 2/15/2012 Case New Holland, Inc. 8/1/2011 Crown Euro Holdings SA 3/1/2011 Goodrich Corporation 12/15/2012 Hutchison Whampoa International, Ltd. 2/13/2013 L-3 Communications Corporation 1/15/2015 L-3 Communications Corporation 10/15/2015 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (86.1%) Interest Rate Maturity Date Value Capital Goods  continued $1,250,000 Masco Corporation (e) 4.800% 6/15/2015 $1,216,396 Oakmont Asset Trust 4.514 12/22/2008 Sealed Air Corporation 5.375 4/15/2008 Sealed Air Corporation 5.625 7/15/2013 Systems 2001 Asset Trust, LLC 6.664 9/15/2013 Textron Financial Corporation (e) 4.600 5/3/2010 Tyco International Group SA 6.000 11/15/2013 Total Capital Goods Commercial Mortgage-Backed Securities (10.3%) Banc of America Commercial Mortgage, Inc. (d) 4.037 11/10/2039 Banc of America Commercial Mortgage, Inc. (d) 4.561 11/10/2041 Banc of America Commercial Mortgage, Inc. (c) 3.366 7/11/2043 Banc of America Commercial Mortgage, Inc. (d) 5.118 7/11/2043 Commercial Mortgage Pass-Through Certificates (b) 3.488 8/15/2005 Credit Suisse First Boston Mortgage Securities Corporation (b,d) 3.557 8/15/2005 Credit Suisse First Boston Mortgage Securities Corporation (c,d) 2.843 5/15/2038 General Electric Commercial Mortgage Corporation (d) 4.706 5/10/2043 J.P. Morgan Chase Commercial Mortgage Securities Corporation 4.302 1/15/2038 J.P. Morgan Chase Commercial Mortgage Securities Corporation 4.697 7/15/2042 LB-UBS Commercial Mortgage Trust (c) 3.323 3/15/2027 LB-UBS Commercial Mortgage Trust (c) 6.653 11/15/2027 Lehman Brothers CALSTRS Mortgage Trust (d) 3.988 11/20/2012 Merrill Lynch Mortgage Investors, Inc. 4.906 6/25/2035 Merrill Lynch Mortgage Trust 4.747 5/12/2043 Wachovia Bank Commercial Mortgage Trust (b) 3.488 8/15/2005 Wachovia Bank Commercial Mortgage Trust 4.516 5/15/2044 Total Commercial Mortgage-Backed Securities Communications Services (5.5%) America Movil SA de CV (d) 6.375 3/1/2035 AT&T Wireless Services, Inc. 8.125 5/1/2012 BellSouth Corporation 5.200 9/15/2014 Citizens Communications Company 9.250 5/15/2011 Clear Channel Communications, Inc. 4.500 1/15/2010 EchoStar DBS Corporation 5.750 10/1/2008 Interpublic Group of Companies, Inc. 6.250 11/15/2014 New York Times Company 5.000 3/15/2015 Nextel Communications, Inc. 5.950 3/15/2014 Qwest Corporation 8.875 3/15/2012 Rogers Wireless Communications, Inc. (e) 6.375 3/1/2014 Sprint Capital Corporation (d) 6.900 5/1/2019 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (86.1%) Interest Rate Maturity Date Value Communications Services  continued $3,000,000 TCI Communications, Inc. 8.750% 8/1/2015 $3,773,727 Telecom Italia Capital SA (c) 1/15/2010 Telecom Italia Capital SA 11/15/2013 Telefonos de Mexico SA de CV (c) 1/27/2010 Verizon Global Funding Corporation 12/1/2030 Total Communications Services Consumer Cyclical (4.4%) Caesars Entertainment, Inc. 5/15/2011 D.R. Horton, Inc. (c,e) 1/15/2010 DaimlerChrysler North American Holdings Corporation 6/15/2010 Gap, Inc. (f) 12/15/2008 General Motors Acceptance Corporation 9/15/2011 General Motors Acceptance Corporation (e) 8/28/2012 Harrahs Operating Company, Inc 6/1/2015 Host Marriott, LP 3/15/2015 ITT Corporation 11/15/2015 KB Home 8/15/2011 MGM MIRAGE 10/1/2009 Nissan Motor Acceptance Corporation 3/8/2010 Royal Caribbean Cruises, Ltd. 12/1/2013 Starwood Hotels & Resorts Worldwide, Inc. (f) 5/1/2012 Total Consumer Cyclical Consumer Non-Cyclical (3.1%) Bunge Limited Finance Corporation 10/15/2012 Bunge Limited Finance Corporation 4/15/2014 Coventry Health Care, Inc. 1/15/2012 Delhaize America, Inc. 4/15/2011 HCA, Inc. (e) 2/15/2013 Hospira, Inc. 6/15/2009 Kraft Foods, Inc. (e) 11/12/2009 Miller Brewing Company (c) 8/15/2013 Smithfield Foods, Inc. 5/15/2013 Ventas Realty, LP/Ventas Capital Corporation 5/1/2009 Total Consumer Non-Cyclical Energy (4.5%) ANR Pipeline Company 3/15/2010 Chesapeake Energy Corporation 8/15/2014 Consolidated Natural Gas Company 12/1/2014 Enterprise Products Operating, LP 10/15/2014 Kerr-McGee Corporation 7/1/2024 Kinder Morgan Energy Partners, LP 11/1/2010 LG-Caltex Oil Corporation 8/25/2014 Magellan Midstream Partners, LP 10/15/2016 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (86.1%) Interest Rate Maturity Date Value Energy  continued $1,750,000 Newfield Exploration Company 6.625% 9/1/2014 $1,833,125 Petroleum Geo-Services ASA 11/5/2010 Plains All American Pipeline, LP/PAA Finance Corporation 7.750 10/15/2012 Premcor Refining Group, Inc. 5/1/2011 Sempra Energy 2/1/2013 Southern Natural Gas Company (e) 3/15/2010 TGT Pipeline, LLC 2/1/2017 Transcontinental Gas Pipe Corporation (c) 7/15/2012 XTO Energy, Inc. (e) 1/31/2015 Total Energy Financials (12.5%) American General Finance Corporation 7/15/2012 Archstone-Smith Trust 5/1/2015 Barnett Capital I 12/1/2026 BB&T Corporation 6/30/2017 BNP Paribas SA 6/29/2015 Camden Property Trust 6/15/2015 Capital One Financial Corporation (c,d,e) 11/15/2013 Capital One Financial Corporation (e) 2/21/2017 CIT Group Company of Canada 7/1/2010 Citigroup, Inc. (e) 5/29/2015 Corestates Capital Trust I 12/15/2026 Countrywide Home Loans, Inc. 3/22/2011 Goldman Sachs Group, Inc. 1/15/2015 HSBC Capital Funding, LP/Jersey Channel Islands 6/30/2010 ING Capital Funding Trust III 12/31/2010 International Lease Finance Corporation 6/1/2007 iStar Financial, Inc. (e) 4/1/2011 J.P. Morgan Chase & Company 9/15/2014 Lehman Brothers, Inc. 8/15/2008 Metropolitan Life Global Funding 5/5/2010 Montpelier Re Holdings, Ltd. (c) 8/15/2013 Monumental Global Funding II 3/15/2010 Morgan Stanley (c) 4/1/2014 Prudential Financial, Inc. 6/13/2015 Regency Centers, LP 8/1/2015 Residential Capital Corporation 6/30/2010 Sanwa Bank, Ltd. (d) 6/15/2011 Simon Property Group, LP 6/15/2010 Skandinaviska Enskilda 3/23/2015 Stingray Pass-Through Trust 1/12/2015 Student Loan Marketing Corporation 7/26/2010 Wachovia Bank NA (c) 2/1/2015 Washington Mutual Bank FA 1/15/2015 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (86.1%) Interest Rate Maturity Date Value Financials  continued $4,500,000 Wells Fargo Capital (c) 7.730% 12/1/2026 $4,825,868 Westfield Capital 11/15/2010 Willis Group North America, Inc. 7/15/2015 Total Financials Foreign (0.8%) Pemex Finance, Ltd. Pemex Finance, Ltd. 2/15/2011 United Mexican States (e) 1/16/2013 Total Foreign Mortgage-Backed Securities (9.0%) Federal National Mortgage Association Conventional 15-Yr. Pass Through (g) 8/1/2020 Federal National Mortgage Association Conventional 30-Yr. Pass Through (g) 8/1/2035 Federal National Mortgage Association Conventional 30-Yr. Pass Through (g) 8/1/2035 Total Mortgage-Backed Securities Technology (0.3%) Anixter International, Inc. 3/1/2015 Total Technology Transportation (2.0%) FedEx Corporation 4/1/2009 FedEx Corporation 1/15/2022 MISC Capital, Ltd. 7/1/2009 Southwest Airlines Company (d) 11/1/2006 Union Pacific Corporation (e) 1/15/2015 United Air Lines, Inc. (h) 4/1/2011 Total Transportation U.S. Government (7.1%) U.S. Treasury Bonds (e) 8/15/2029 U.S. Treasury Inflation Indexed Bonds (e) 1/15/2025 U.S. Treasury Principal Strips (e) Zero Coupon 11/15/2022 U.S. Treasury Strips (e) Zero Coupon 2/15/2013 Total U.S. Government The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (86.1%) Interest Rate Maturity Date Value U.S. Municipal (0.4%) $2,500,000 Massachusetts State School Building Authority Dedicated Sales Tax Revenue Bonds (g) 5.000% 8/15/2030 $2,645,550 Total U.S. Municipal Utilities (5.2%) Carolina Power & Light, Inc. (c) 5.150 4/1/2015 CenterPoint Energy, Inc. 7.250 9/1/2010 CenterPoint Energy, Inc. 6.850 6/1/2015 FirstEnergy Corporation (c) 6.450 11/15/2011 MidAmerican Energy Holdings Company 7.630 10/15/2007 MidAmerican Energy Holdings Company 3.500 5/15/2008 NiSource Finance Corporation 7.875 11/15/2010 Oncor Electric Delivery Company 7.000 5/1/2032 Power Contract Financing, LLC 5.200 2/1/2006 Power Contract Financing, LLC 6.256 2/1/2010 Power Receivables Finance, LLC 6.290 1/1/2012 PSEG Power, LLC 5.500 12/1/2015 Public Service Company of New Mexico 4.400 9/15/2008 TECO Energy, Inc. 7.200 5/1/2011 Texas Genco, LLC/Texas Genco Financing Corporation 6.875 12/15/2014 Texas-New Mexico Power Company 6.125 6/1/2008 TXU Corporation 4.800 11/15/2009 Westar Energy, Inc. 5.150 1/1/2017 Total Utilities Total Long-Term Fixed Income (cost $637,038,850) Shares Collateral Held for Securities Loaned (8.6%) Interest Rate (i) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $63,794,815 Total Collateral Held for Securities Loaned (cost $63,794,815) The accompanying notes to the Schedule of Investments are an integral part of this schedule. Income Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares or Principal Amount Short-Term Investments (5.3%) Interest Rate (i) Maturity Date Value $10,000,000 Federal Home Loan Mortgage Corporation (b,c) 3.335% 9/9/2005 $10,000,000 28,121,439 Thrivent Money Market Fund 2.960 N/A 1,500,000 Total Capital SA 3.300 8/1/2005 Total Short-Term Investments (at amortized cost) Total Investments (cost $740,454,830) $741,950,929 (a) The categories of investments are shown as a percentage of total investments. (b) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (c) At July 29, 2005, all or a portion of the denoted securities, valued at $61,991,159 were pledged as the initial margin deposit or ear- marked as collateral to cover open financial futures contracts as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain/(Loss) U.S. Treasury Bond Futures 10 yr. September 2005 Short $(40,509,297) $(41,051,093) $541,796 U.S. Treasury Bond Futures 20 yr. September 2005 Long 19,187,839 (d) Earmarked as collateral for long settling trades. (e) All or a portion of the security is on loan. (f) Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown. (g) Denotes investments purchased on a when-issued basis. (h) In bankruptcy. (i) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $6,685,599 and $(5,189,500), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. Core Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (78.4%) Interest Rate Maturity Date Value Asset-Backed Securities (18.9%) $5,000,000 Americredit Automobile Receivables Trust (b,c) 3.420% 8/6/2005 $4,998,200 ARG Funding Corporation (b) 4.290 4/20/2010 Associates Manufactured Housing Contract Pass-Through Certificates 7.900 3/15/2027 Banc of America Securities Auto Trust 3.890 6/18/2008 Capital Auto Receivables Asset Trust (b) 3.350 2/15/2008 Chase Credit Card Master Trust (b,c) 3.518 8/15/2005 Countrywide Asset-Backed Certificates (b) 3.903 1/25/2031 Countrywide Asset-Backed Certificates (b) 4.905 8/25/2032 Credit Based Asset Servicing and Securitization (d) 3.887 10/25/2034 DaimlerChrysler Master Owner Trust (b,c,d) 3.438 8/15/2005 First Franklin Mortgage Loan Asset Backed Certificates (c,e) 3.560 9/25/2005 Fremont Home Loan Trust Series (c) 3.620 8/25/2005 GE Dealer Floorplan Master Note Trust (b,c) 3.470 8/20/2005 GMAC Mortgage Corporation Loan Trust (c) 3.550 8/25/2005 GMAC Mortgage Corporation Loan Trust (b,c) 3.590 8/25/2005 Green Tree Financial Corporation (d) 7.650 10/15/2027 Harley Davidson Motorcycle Trust (d) 3.200 5/15/2012 Hyundai Auto Receivables Trust (b) 3.880 6/16/2008 Long Beach Mortgage Loan Trust (c) 3.570 8/25/2005 National Collegiate Student Loan Trust (b,c) 3.520 8/25/2005 Option One Mortgage Loan Trust (c) 3.620 8/25/2005 PG&E Energy Recovery Funding, LLC (d) 3.870 6/25/2011 Popular ABS Mortgage Pass-Through Trust (d) 4.000 12/25/2034 Residential Asset Securities Corporation (d) 3.250 5/25/2029 Residential Asset Securities Corporation (b) 4.040 7/25/2030 SLM Student Loan Trust (b,c) 3.660 10/25/2005 Structured Asset Investment Loan Trust (b,c,d) 3.540 8/25/2005 Textron Financial Floorplan Master Note Trust (b,c) 3.500 8/13/2005 Washington Mutual Mortgage Pass-Through Certificates (c) 3.780 8/25/2005 Washington Mutual Mortgage Pass-Through Certificates 4.850 9/25/2035 Total Asset-Backed Securities Basic Materials (0.7%) Glencore Funding, LLC (b,d) 6.000 4/15/2014 Packaging Corporation of America (d) 4.375 8/1/2008 Precision Castparts Corporation (b) 5.600 12/15/2013 Total Basic Materials Capital Goods (1.2%) Boeing Capital Corporation (f) 6.500 2/15/2012 Goodrich Corporation 6.450 12/15/2007 Oakmont Asset Trust (d) 4.514 12/22/2008 Textron Financial Corporation (f) 4.600 5/3/2010 Total Capital Goods The accompanying notes to the Schedule of Investments are an integral part of this schedule. Core Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (78.4%) Interest Rate Maturity Date Value Commercial Mortgage-Backed Securities (10.7%) $5,000,000 Banc of America Commercial Mortgage, Inc. (d) 6.085% 6/11/2035 $5,268,565 Banc of America Commercial Mortgage, Inc. (b) 4.037 11/10/2039 Banc of America Commercial Mortgage, Inc. (b,d) 4.561 11/10/2041 Banc of America Commercial Mortgage, Inc. (b) 5.118 7/11/2043 Bear Stearns Commercial Mortgage Securities, Inc. (b) 3.869 2/11/2041 CAM Commercial Mortgage Corporation (d) 4.834 11/14/2036 Commercial Mortgage Pass-Through Certificates (c,d) 3.488 8/15/2005 Commercial Mortgage Pass-Through Certificates (b,d) 4.405 10/15/2037 Credit Suisse First Boston Mortgage Securities 3.557 8/15/2005 First Union National Bank Commercial Mortgage Trust (d) 7.390 12/15/2031 LB-UBS Commercial Mortgage Trust (b) 3.086 5/15/2027 LB-UBS Commercial Mortgage Trust (d) 6.653 11/15/2027 LB-UBS Commercial Mortgage Trust (b) 4.187 8/15/2029 Merrill Lynch Mortgage Investors, Inc. 4.906 6/25/2035 Morgan Stanley Capital I, Inc. 6.210 11/15/2031 Wachovia Bank Commercial Mortgage Trust (c,d) 3.488 8/15/2005 Wachovia Bank Commercial Mortgage Trust 4.390 2/15/2036 Wachovia Bank Commercial Mortgage Trust 4.516 5/15/2044 Total Commercial Mortgage-Backed Securities Communications Services (2.5%) AT&T Broadband Corporation (b,d) 8.375 3/15/2013 AT&T Wireless Services, Inc. 8.125 5/1/2012 British Telecom plc 8.375 12/15/2010 Interpublic Group of Companies, Inc. (d) 6.250 11/15/2014 New York Times Company (d) 5.000 3/15/2015 Nextel Communications, Inc. 5.950 3/15/2014 Sprint Capital Corporation (b) 6.900 5/1/2019 Telecom Italia Capital SA (d) 4.000 1/15/2010 Verizon Global Funding Corporation (d) 7.750 12/1/2030 Total Communications Services Consumer Cyclical (2.5%) Caesars Entertainment, Inc. 8.500 11/15/2006 D.R. Horton, Inc. (d) 5.000 1/15/2009 D.R. Horton, Inc. 4.875 1/15/2010 DaimlerChrysler North American Holdings Corporation 4.875 6/15/2010 KB Home 6.375 8/15/2011 Nissan Motor Acceptance Corporation (d) 4.625 3/8/2010 Ryland Group, Inc. (b) 8.000 8/15/2006 Yum! Brands, Inc. 8.500 4/15/2006 Total Consumer Cyclical The accompanying notes to the Schedule of Investments are an integral part of this schedule. Core Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (78.4%) Interest Rate Maturity Date Value Consumer Non-Cyclical (0.8%) $2,400,000 Bunge Limited Finance Corporation (d) 7.800% 10/15/2012 $2,801,321 Bunge Limited Finance Corporation 5.350 4/15/2014 Kraft Foods, Inc. (d) 4.125 11/12/2009 Total Consumer Non-Cyclical Energy (1.0%) Enterprise Products Operating, LP 4.625 10/15/2009 Kerr-McGee Corporation 6.950 7/1/2024 Magellan Midstream Partners, LP (d) 5.650 10/15/2016 Sempra Energy (d) 6.000 2/1/2013 TGT Pipeline, LLC 5.500 2/1/2017 Total Energy Financials (7.2%) ANZ Capital Trust I (b) 4.484 1/15/2010 Barnett Capital I (d) 8.060 12/1/2026 BNP Paribas SA 5.186 6/29/2015 Capital One Financial Corporation (b) 5.250 2/21/2017 Corestates Capital Trust I (b) 8.000 12/15/2026 Countrywide Home Loans, Inc. (b) 4.000 3/22/2011 Goldman Sachs Group, Inc. (d,f) 5.125 1/15/2015 HSBC Capital Funding, LP/Jersey Channel Islands (d) 9.547 6/30/2010 ING Capital Funding Trust III (d) 8.439 12/31/2010 J.P. Morgan Chase & Company 4.750 3/1/2015 KeyCorp 4.700 5/21/2009 Lehman Brothers Holdings, Inc. 4.500 7/26/2010 Metropolitan Life Global Funding (d) 4.500 5/5/2010 Montpelier Re Holdings, Ltd. (d,f) 6.125 8/15/2013 Monumental Global Funding II 4.625 3/15/2010 Residential Capital Corporation 6.375 6/30/2010 Sanwa Bank, Ltd. (d) 7.400 6/15/2011 Simon Property Group, LP 4.600 6/15/2010 Skandinaviska Enskilda (d) 5.471 3/23/2015 Union Planters Corporation (b) 7.750 3/1/2011 Wachovia Bank NA (d) 4.875 2/1/2015 Washington Mutual Bank FA (d) 5.125 1/15/2015 Westfield Capital 4.375 11/15/2010 Total Financials The accompanying notes to the Schedule of Investments are an integral part of this schedule. Core Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (78.4%) Interest Rate Maturity Date Value Mortgage-Backed Securities (18.4%) $33,000,000 Federal National Mortgage Association Conventional 15-Yr. Pass Through (e) 5.500% 8/1/2020 $33,660,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through (e) 5.500 8/1/2035 Federal National Mortgage Association Conventional 30-Yr. Pass Through (e) 6.000 8/1/2035 Total Mortgage-Backed Securities Technology (0.4%) Deluxe Corporation 3.500 10/1/2007 Total Technology U.S. Government (12.3%) Federal National Mortgage Association (b) 5.500 3/15/2011 U.S. Treasury Bonds (f) 6.125 8/15/2029 U.S. Treasury Inflation Indexed Bonds (f) 2.375 1/15/2025 U.S. Treasury Notes (d,f) 3.375 2/15/2008 U.S. Treasury Notes (f) 4.000 6/15/2009 U.S. Treasury Notes (f) 5.750 8/15/2010 U.S. Treasury Notes (f) 5.000 2/15/2011 U.S. Treasury Notes (f) 4.250 11/15/2014 U.S. Treasury Notes (f) 4.000 2/15/2015 U.S. Treasury Notes (f) 4.125 5/15/2015 Total U.S. Government Utilities (1.8%) Alliant Energy Resources, Inc. (b,d) 7.375 11/9/2009 Carolina Power & Light, Inc. (b) 5.150 4/1/2015 FirstEnergy Corporation (b) 6.450 11/15/2011 Oncor Electric Delivery Company (b) 7.000 5/1/2032 Power Contract Financing, LLC (d) 5.200 2/1/2006 Power Receivables Finance, LLC 6.290 1/1/2012 Texas-New Mexico Power Company (d) 6.125 6/1/2008 Total Utilities Total Long-Term Fixed Income (cost $546,422,491) Shares Collateral Held for Securities Loaned (11.2%) Interest Rate (g) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $77,796,696 Total Collateral Held for Securities Loaned (cost $77,796,696) The accompanying notes to the Schedule of Investments are an integral part of this schedule. Core Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares or Principal Amount Short-Term Investments (10.4%) Interest Rate (g) Maturity Date Value $12,100,000 BP Capital Markets plc 3.280% 8/1/2005 $12,097,795 Continental Cablevision, Inc. (b,d) 8.875 9/15/2005 Falcon Asset Securitization Corporation 3.270 8/5/2005 Federal Home Loan Mortgage Corporation (b,c) 3.335 9/9/2005 Greenwich Capital Holdings, Inc. 3.280 8/1/2005 Novartis Finance Corporation 3.280 8/1/2005 Thrivent Money Market Fund 2.960 N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $696,961,990) $695,709,151 (a) The categories of investments are shown as a percentage of total investments. (b) Earmarked as collateral for long settling trades. (c) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (d) At July 29, 2005, all or a portion of the denoted securities, valued at $88,804,988, were pledged as the initial margin deposit or earmarked as collateral to cover open financial futures contracts as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain/(Loss) U.S. Treasury Bond Futures 5 yr. September 2005 Short $(37,521,094) $(38,031,454) $510,360 U.S. Treasury Bond Futures 10 yr. September 2005 Short U.S. Treasury Bond Futures 20 yr. September 2005 Long (e) Denotes investments purchased on a when-issued basis. (f) All or a portion of the security is on loan. (g) The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $3,485,459 and $(4,738,298), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (64.9%) Interest Rate Maturity Date Value Asset-Backed Securities (1.2%) $4,966 Advanta Mortgage Loan Trust 7.750% 10/25/2026 $5,019 Honda Auto Receivables Owner Trust (b) 3.820 5/21/2010 Massachusetts RRB Special Purpose Trust 3.780 9/15/2010 Total Asset-Backed Securities Capital Goods (1.2%) Boeing Capital Corporation (c) 6.100 3/1/2011 General Electric Company (b) 5.000 2/1/2013 Hutchison Whampoa International, Ltd. (b) 5.450 11/24/2010 Northrop Grumman Corporation 7.125 2/15/2011 Total Capital Goods Commercial Mortgage-Backed Securities (2.6%) Bear Stearns Commercial Mortgage Securities, Inc. (b) 3.869 2/11/2041 First Union National Bank Commercial Mortgage Trust (b) 7.390 12/15/2031 General Electric Commercial Mortgage Corporation (b) 4.641 9/10/2013 J.P. Morgan Chase Commercial Mortgage Securities Corporation 4.654 1/12/2037 Morgan Stanley Capital I, Inc. (b) 6.210 11/15/2031 Total Commercial Mortgage-Backed Securities Communications Services (1.7%) AT&T Wireless Services, Inc. (b) 7.875 3/1/2011 Deutsche Telekom International Finance BV 5.250 7/22/2013 Sprint Capital Corporation (b) 7.625 1/30/2011 Tele-Communications, Inc. (TCI Group) (b) 7.875 8/1/2013 Telecom Italia Capital SA 5.250 11/15/2013 Total Communications Services Consumer Cyclical (1.5%) AOL Time Warner, Inc. (b) 6.875 5/1/2012 DaimlerChrysler North American Holdings Corporation (b) 4.750 1/15/2008 Ford Motor Credit Company (b) 5.800 1/12/2009 Wal-Mart Stores, Inc. 7.550 2/15/2030 Total Consumer Cyclical Consumer Non-Cyclical (1.5%) Bunge Limited Finance Corporation (b) 7.800 10/15/2012 Coca-Cola HBC Finance BV (b) 5.125 9/17/2013 ConAgra Foods, Inc. (b) 6.000 9/15/2006 General Mills, Inc. 6.000 2/15/2012 Safeway, Inc. 4.125 11/1/2008 Total Consumer Non-Cyclical The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (64.9%) Interest Rate Maturity Date Value Energy (0.7%) $100,000 ConocoPhillips (b) 4.750% 10/15/2012 $100,565 Union Oil Company of California (b) 6.700 10/15/2007 Total Energy Financials (3.7%) Allstate Corporation 5.000 8/15/2014 Bank of America Corporation (b) 3.875 1/15/2008 Citigroup, Inc. (b) 3.500 2/1/2008 EOP Operating, LP 4.750 3/15/2014 Goldman Sachs Group, Inc. (b) 6.600 1/15/2012 International Lease Finance Corporation (b) 5.875 5/1/2013 J.P. Morgan Chase & Company (b) 4.500 11/15/2010 Lehman Brothers Holdings, Inc. 3.950 11/10/2009 Merrill Lynch & Company, Inc. 5.000 2/3/2014 Union Planters Corporation 4.375 12/1/2010 Wachovia Bank NA 4.875 2/1/2015 Wells Fargo & Company (b,c) 4.200 1/15/2010 Total Financials Foreign (2.6%) European Investment Bank (b) 3.000 6/16/2008 Export-Import Bank of Korea 4.125 2/10/2009 International Bank for Reconstruction and Development (b) 5.000 3/28/2006 Province of Quebec (b) 7.500 7/15/2023 Republic of Italy 6.000 2/22/2011 United Mexican States 7.500 1/14/2012 Total Foreign Mortgage-Backed Securities (22.8%) Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 9.000 4/1/2010 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.000 3/1/2014 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 7.500 1/1/2015 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through (b) 6.500 7/1/2016 Federal Home Loan Mortgage Corporation Gold 15-Yr. Pass Through 6.500 10/1/2016 Federal Home Loan Mortgage Corporation Gold 30-Yr. Conventional (d) 5.000 8/1/2035 Federal Home Loan Mortgage Corporation Gold 30-Yr. Conventional (d) 6.000 8/1/2035 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 5/1/2027 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (64.9%) Interest Rate Maturity Date Value Mortgage-Backed Securities  continued $102,176 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 7.500% 1/1/2028 $109,309 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 10/1/2029 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through 8.000 2/1/2030 Federal Home Loan Mortgage Corporation Gold 30-Yr. Pass Through (b) 7.000 8/1/2032 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.500 8/1/2006 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 4/1/2011 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 1/1/2014 Federal National Mortgage Association Conventional 15-Yr. Pass Through 5.500 4/1/2014 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 11/1/2014 Federal National Mortgage Association Conventional 15-Yr. Pass Through (b) 6.000 9/1/2016 Federal National Mortgage Association Conventional 15-Yr. Pass Through (d) 4.500 8/1/2020 Federal National Mortgage Association Conventional 15-Yr. Pass Through (d) 5.000 8/1/2020 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 6/1/2008 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 12/1/2028 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 4/1/2031 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 5/1/2031 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2032 Federal National Mortgage Association Conventional 30-Yr. Pass Through (b) 6.500 8/1/2032 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 10/1/2032 Federal National Mortgage Association Conventional 30-Yr. Pass Through (b) 6.500 12/1/2032 Federal National Mortgage Association Conventional 30-Yr. Pass Through (d) 5.500 8/1/2035 Government National Mortgage Association 30-Yr. Pass Through 8.500 1/15/2017 Government National Mortgage Association 30-Yr. Pass Through 8.000 1/15/2025 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (64.9%) Interest Rate Maturity Date Value Mortgage-Backed Securities  continued $14,799 Government National Mortgage Association 30-Yr. Pass Through 8.000% 7/15/2026 $15,971 Government National Mortgage Association 30-Yr. Pass Through 8.000 10/15/2028 Government National Mortgage Association 30-Yr. Pass Through 7.000 1/15/2029 Government National Mortgage Association 30-Yr. Pass Through 8.000 12/15/2029 Government National Mortgage Association 30-Yr. Pass Through 8.500 12/15/2029 Government National Mortgage Association 30-Yr. Pass Through 8.000 5/15/2030 Government National Mortgage Association 30-Yr. Pass Through 8.000 7/15/2030 Government National Mortgage Association 30-Yr. Pass Through 7.000 3/15/2031 Government National Mortgage Association 30-Yr. Pass Through (b) 6.000 6/15/2031 Government National Mortgage Association 30-Yr. Pass Through 6.500 7/15/2031 Government National Mortgage Association 30-Yr. Pass Through 7.000 9/15/2031 Government National Mortgage Association 30-Yr. Pass Through 6.500 7/15/2032 Total Mortgage-Backed Securities Transportation (0.3%) FedEx Corporation 3.500 4/1/2009 Total Transportation U.S. Government (24.0%) Federal Home Loan Bank (b) 6.900 2/7/2007 Federal Home Loan Bank (b) 5.625 2/15/2008 Federal Home Loan Bank (b) 6.640 12/13/2016 Federal Home Loan Mortgage Corporation 2.875 12/15/2006 Federal Home Loan Mortgage Corporation (b) 3.625 2/15/2007 Federal Home Loan Mortgage Corporation 5.750 4/15/2008 Federal National Mortgage Association 6.660 3/5/2007 Federal National Mortgage Association 5.250 1/15/2009 Federal National Mortgage Association 6.210 8/6/2038 Tennessee Valley Authority (b) 6.150 1/15/2038 U.S. Treasury Bonds (c) 7.500 11/15/2016 U.S. Treasury Bonds (c) 6.250 8/15/2023 U.S. Treasury Bonds (c) 6.625 2/15/2027 U.S. Treasury Bonds (c) 5.250 11/15/2028 U.S. Treasury Bonds (c) 6.125 8/15/2029 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Bond Index Fund-I Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (64.9%) Interest Rate Maturity Date Value U.S. Government  continued $450,000 U.S. Treasury Notes (c) 6.500% 10/15/2006 $463,377 U.S. Treasury Notes (c) 3.500 11/15/2006 U.S. Treasury Notes (c) 4.375 5/15/2007 U.S. Treasury Notes (c) 5.500 5/15/2009 U.S. Treasury Notes (c) 6.000 8/15/2009 U.S. Treasury Notes (c) 5.000 2/15/2011 U.S. Treasury Notes (c) 4.250 8/15/2013 Total U.S. Government Utilities (1.1%) FirstEnergy Corporation 6.450 11/15/2011 Niagara Mohawk Power Corporation 7.750 10/1/2008 Oncor Electric Delivery Company (b) 6.375 1/15/2015 Southern California Edison Company 5.000 1/15/2014 Total Utilities Total Long-Term Fixed Income (cost $17,907,338) Shares Collateral Held for Securities Loaned (16.9%) Interest Rate (e) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $4,709,091 Total Collateral Held for Securities Loaned (cost $4,709,091) Shares or Principal Amount Short-Term Investments (18.2%) Interest Rate (e) Maturity Date Value $4,155,000 Federal Home Loan Mortgage Corporation (c) Zero Coupon 8/1/2005 $4,154,275 Thrivent Money Market Fund 2.960% N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $27,688,049) $27,913,481 (a) The categories of investments are shown as a percentage of total investments. (b) Earmarked as collateral for long settling trades. (c) All or a portion of the security is on loan. (d) Denotes investments purchased on a when-issued basis. (e) The interest rate shown reflects the yield or, for securities purchased at a discount, the discount rate at the date of purchase. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $361,385 and $(135,953), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (85.2%) Interest Rate Maturity Date Value Asset-Backed Securities (26.4%) $1,000,000 American Express Credit Account Master Trust (b,c) 3.508% 8/15/2005 $1,001,011 Americredit Automobile Receivables Trust (b,d) 3.420 8/6/2005 Americredit Automobile Receivables Trust 3.430 7/6/2011 ARG Funding Corporation (d) 4.290 4/20/2010 Banc of America Securities Auto Trust 3.890 6/18/2008 Bank One Issuance Trust (b,d) 3.438 8/15/2005 Capital Auto Receivables Asset Trust (c) 3.350 2/15/2008 Caterpillar Financial Asset Trust (c) 3.900 2/25/2009 Chase Funding Mortgage Loan Asset Backed Certificates (c) 2.734 9/25/2024 Countrywide Asset-Backed Certificates (c,d) 3.683 8/25/2024 Countrywide Asset-Backed Certificates (d) 3.903 1/25/2031 CPL Transition Funding, LLC 5.010 1/15/2010 Credit Based Asset Servicing and Securitization (c) 3.887 10/25/2034 DaimlerChrysler Master Owner Trust (b,c) 3.438 8/15/2005 First National Master Note Trust (b,c) 3.488 8/15/2005 Ford Credit Floorplan Master Owner Trust (b) 3.528 8/15/2005 Fremont Home Loan Trust Series (b,c) 3.620 8/25/2005 GE Dealer Floorplan Master Note Trust (b,c) 3.470 8/20/2005 GMAC Mortgage Corporation Loan Trust (b,d) 3.550 8/25/2005 GMAC Mortgage Corporation Loan Trust (b,d) 3.590 8/25/2005 Harley Davidson Motorcycle Trust 3.200 5/15/2012 Honda Auto Receivables Owner Trust (d) 2.910 10/20/2008 Honda Auto Receivables Owner Trust (d) 2.790 3/16/2009 Honda Auto Receivables Owner Trust (d) 2.960 4/20/2009 Hyundai Auto Receivables Trust (c) 3.880 6/16/2008 John Deere Owner Trust (c) 3.980 6/15/2009 Long Beach Mortgage Loan Trust (b,c) 3.570 8/25/2005 MBNA Credit Card Master Note Trust (b,d) 3.498 8/15/2005 MBNA Credit Card Master Note Trust 4.950 6/15/2009 National City Credit Card Master Trust (b,d) 3.538 8/15/2005 Navistar Financial Corporation 4.010 7/15/2008 Nissan Auto Lease Trust (d) 3.180 6/15/2010 PG&E Energy Recovery Funding, LLC 3.870 6/25/2011 Popular ABS Mortgage Pass-Through Trust 4.000 12/25/2034 Renaissance Home Equity Loan Trust (d) 3.856 1/25/2035 Residential Asset Securities Corporation (d) 3.250 5/25/2029 SLM Student Loan Trust (b,d) 3.660 10/25/2005 SLM Student Loan Trust (b) 3.660 10/25/2005 Structured Asset Investment Loan Trust (b,d) 3.540 8/25/2005 Textron Financial Floorplan Master Note Trust (b,c,d) 3.500 8/13/2005 Washington Mutual Mortgage Pass-Through Certificates (b) 3.780 8/25/2005 Washington Mutual Mortgage Pass-Through Certificates 4.850 9/25/2035 Total Asset-Backed Securities The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (85.2%) Interest Rate Maturity Date Value Basic Materials (1.2%) $500,000 ICI North America 8.875% 11/15/2006 $526,278 Lubrizol Corporation 4.625 10/1/2009 Monsanto Company 4.000 5/15/2008 Weyerhaeuser Company 5.250 12/15/2009 Total Basic Materials Capital Goods (1.8%) Goodrich Corporation 6.600 5/15/2009 John Deere Capital Corporation 4.400 7/15/2009 Oakmont Asset Trust 4.514 12/22/2008 Raytheon Company 6.750 8/15/2007 Sealed Air Corporation 6.950 5/15/2009 Tyco International Group SA Participation Certificate Trust 4.436 6/15/2007 Total Capital Goods Commercial Mortgage-Backed Securities (6.7%) Banc of America Commercial Mortgage, Inc. (c) 4.037 11/10/2039 Banc of America Commercial Mortgage, Inc. 4.561 11/10/2041 Banc of America Commercial Mortgage, Inc. (c) 3.366 7/11/2043 Bear Stearns Commercial Mortgage Securities, Inc. (d) 3.869 2/11/2041 Commercial Mortgage Pass-Through Certificates (b) 3.488 8/15/2005 Credit Suisse First Boston Mortgage Securities Corporation (b,c) 3.557 8/15/2005 Impac CMB Trust (b) 3.740 8/25/2005 LB-UBS Commercial Mortgage Trust (d) 3.323 3/15/2027 LB-UBS Commercial Mortgage Trust (c) 6.653 11/15/2027 LB-UBS Commercial Mortgage Trust (c) 4.187 8/15/2029 Lehman Brothers CALSTRS Mortgage Trust 3.988 11/20/2012 Merrill Lynch Mortgage Investors, Inc. 4.906 6/25/2035 Morgan Stanley Capital I, Inc. 4.809 1/14/2042 Wachovia Bank Commercial Mortgage Trust (b,c) 3.488 8/15/2005 Total Commercial Mortgage-Backed Securities Communications Services (3.3%) ALLTEL Corporation 4.656 5/17/2007 CenturyTel, Inc. 4.628 5/15/2007 Cingular Wireless, LLC 5.625 12/15/2006 Comcast Cable Communications, Inc. (c) 6.200 11/15/2008 Interpublic Group of Companies, Inc. 5.400 11/15/2009 Qwest Corporation 5.625 11/15/2008 Sprint Capital Corporation (d) 7.625 1/30/2011 Telecom Italia Capital SA 4.000 11/15/2008 Telefonos de Mexico SA de CV 4.500 11/19/2008 Total Communications Services The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (85.2%) Interest Rate Maturity Date Value Consumer Cyclical (3.0%) $500,000 AOL Time Warner, Inc. (d) 6.150% 5/1/2007 $514,413 Carnival Corporation 11/15/2007 DaimlerChrysler North American Holdings Corporation (c) 1/15/2008 Ford Motor Credit Company 6/16/2008 Gap, Inc. 12/15/2008 General Motors Acceptance Corporation 7/15/2006 Starwood Hotels & Resorts Worldwide, Inc. (e) 5/1/2007 Yum! Brands, Inc. 4/15/2006 Total Consumer Cyclical Consumer Non-Cyclical (3.4%) Beckman Coulter, Inc. 3/4/2008 Bunge Limited Finance Corporation 10/15/2012 Cadbury Schweppes plc 10/1/2008 Eli Lilly and Company (b) 8/24/2005 Gillette Company (c) 10/15/2007 Harvard University 4/15/2007 HCA, Inc. 11/6/2008 Kraft Foods, Inc. 11/12/2009 Kroger Company 3/1/2008 Miller Brewing Company 8/15/2008 Safeway, Inc. 11/15/2008 Total Consumer Non-Cyclical Energy (1.8%) Enterprise Products Operating, LP 10/15/2007 Enterprise Products Operating, LP 10/15/2009 KeySpan Corporation 5/16/2008 Marathon Oil Corporation 6/1/2007 Plains All American Pipeline, LP/PAA Finance Corporation 8/15/2009 Total Energy Financials (11.5%) Abbey National (e) 6/15/2008 American General Finance Corporation (b,c) 10/18/2005 Barnett Capital I (c) 12/1/2026 Capital One Bank 5/15/2008 Capital One Financial Corporation (c) 5/17/2007 Corestates Capital Trust I 12/15/2026 Countrywide Home Loans, Inc. 9/15/2009 EOP Operating, LP 1/15/2009 First Chicago Corporation (c) 1/30/2009 Goldman Sachs Group, Inc. (c) 1/15/2009 International Lease Finance Corporation 1/23/2008 iSTAR Financial, Inc. 1/15/2009 John Hancock Global Funding II 9/30/2008 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (85.2%) Interest Rate Maturity Date Value Financials  continued $500,000 KeyCorp 4.700% 5/21/2009 $500,810 Lehman Brothers Holdings, Inc. 8/7/2008 Marsh & McLennan Companies, Inc. 3/15/2007 Merrill Lynch & Company, Inc. (b,d) 10/21/2005 Monumental Global Funding II 3/3/2008 Nationwide Health Properties, Inc. 6/18/2007 Pacific Life Global Funding (c) 1/15/2009 Premium Asset Trust (b) 10/17/2005 Pricoa Global Funding I (c) 6/15/2008 Protective Life Secured Trust (d) 10/7/2009 Residential Capital Corporation (b) 9/29/2005 Saint Paul Companies, Inc. 3/15/2007 SLM Corporation (d) 1/15/2009 Union Planters Bank (c) 6/15/2007 Washington Mutual, Inc. 1/15/2009 Wells Fargo & Company (b,d) 9/15/2005 Westpac Banking Corporation (b,d) 8/25/2005 World Savings Bank FSB (b) 9/1/2005 Total Financials Foreign (0.3%) Export Development Canada 12/12/2005 Nordic Investment Bank 1/11/2006 Pemex Finance, Ltd. 2/15/2007 Total Foreign Mortgage-Backed Securities (13.2%) Federal National Mortgage Association Conventional 15-Yr. Pass Through (f) 8/1/2020 Federal National Mortgage Association Conventional 30-Yr. Pass Through (f) 8/1/2035 Total Mortgage-Backed Securities Municipal Bonds (0.7%) Minneapolis & St. Paul Metropolitan Airports Commission 1/1/2006 Washington State Office of the State Treasurer (d) 7/1/2007 Total Municipal Bonds Technology (0.5%) Deluxe Corporation (c,d) 10/1/2007 Total Technology The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Long-Term Fixed Income (85.2%) Interest Rate Maturity Date Value Transportation (0.9%) $700,000 FedEx Corporation (c) 3.500% 4/1/2009 $673,372 MISC Capital, Ltd. 5.000 7/1/2009 Southwest Airlines Company 5.496 11/1/2006 Total Transportation U.S. Government (7.3%) U.S. Department of Housing and Urban Development 3.450 8/1/2006 U.S. Treasury Notes (g) 3.375 2/15/2008 U.S. Treasury Notes (g) 3.250 8/15/2008 U.S. Treasury Notes (g) 3.500 1/15/2011 Total U.S. Government Utilities (3.2%) Carolina Power & Light, Inc. 5.950 3/1/2009 CenterPoint Energy, Inc. 5.875 6/1/2008 DPL, Inc. 6.250 5/15/2008 Entergy Gulf States (c) 3.600 6/1/2008 FirstEnergy Corporation 5.500 11/15/2006 Indiana Michigan Power Company 6.125 12/15/2006 MidAmerican Energy Holdings Company 3.500 5/15/2008 Pacific Gas & Electric Company 3.600 3/1/2009 Power Contract Financing, LLC 5.200 2/1/2006 Power Receivables Finance, LLC (c) 6.290 1/1/2012 Texas-New Mexico Power Company 6.125 6/1/2008 Total Utilities Total Long-Term Fixed Income (cost $158,854,228) Shares Collateral Held for Securities Loaned (7.0%) Interest Rate (h) Maturity Date Value Thrivent Financial Securities Lending Trust 3.330% N/A $12,934,294 Total Collateral Held for Securities Loaned (cost $12,934,294) The accompanying notes to the Schedule of Investments are an integral part of this schedule. Limited Maturity Bond Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Shares or Principal Amount Short-Term Investments (7.8%) Interest Rate (h) Maturity Date Value $4,770,000 Ciesco, LLC 3.290% 8/1/2005 $4,769,128 3,000,000 Old Line Funding Corporation 3.270 8/3/2005 6,744,840 Thrivent Money Market Fund 2.960 N/A Total Short-Term Investments (at amortized cost) Total Investments (cost $186,301,400) $185,182,226 (a) The categories of investments are shown as a percentage of total investments. (b) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. (c) At July 29, 2005, all or a portion of the denoted securities, valued at $29,365,501, were pledged as the initial margin deposit or earmarked as collateral to cover open financial futures contracts as follows: Notional Number of Expiration Principal Unrealized Type Contracts Date Position Value Amount Gain/(Loss) U.S. Treasury Bond Futures 5 yr. September 2005 Short $(17,688,515) $(17,906,374) $217,859 U.S. Treasury Bond Futures 10 yr. 25 September 2005 Short (2,793,297) (d) Earmarked as collateral for long settling trades. (e) Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown. (f) Denotes investments purchased on a when-issued basis. (g) All or a portion of the security is on loan. (h) The interest rate shown reflects the yield or, for securities purchased at a discount, the discount rate at the date of purchase. At July 29, 2005, the gross unrealized appreciation and gross unrealized depreciation of investments were $515,610 and $(1,634,784), respectively. The accompanying notes to the Schedule of Investments are an integral part of this schedule. Money Market Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Commercial Paper (67.9%) Interest Rate (b) Maturity Date Value Asset-Backed Commercial Paper (0.1%) $1,300,000 GOVCO, Inc. 3.560% 10/12/2005 $1,290,487 Total Asset-Backed Commercial Paper Banking  Domestic (9.1%) Barclays US Funding, LLC 3.290 9/6/2005 Credit Suisse First Boston USA, Inc. 3.300 9/12/2005 Depfa Bank NY 3.350 10/7/2005 Dexia Delaware, LLC 3.370 8/9/2005 Rabobank USA Finance Corporation 3.350 8/8/2005 Rabobank USA Finance Corporation 3.480 9/30/2005 Society of New York Hospital Fund 3.320 8/10/2005 Stadshypotek Delaware, Inc. 3.180 8/15/2005 Total Banking  Domestic Banking  Foreign (4.6%) Depfa Bank plc 3.150 8/8/2005 Depfa Bank plc 3.380 8/18/2005 HBOS Treasury Services plc 3.300 8/8/2005 HBOS Treasury Services plc 3.430 9/7/2005 Total Banking  Foreign Brokerage (1.6%) Morgan Stanley 3.370 8/23/2005 Total Brokerage Consumer Cyclical (1.9%) Golden Funding 3.725 12/14/2005 Toyota Motor Credit Corporation 3.280 8/10/2005 Total Consumer Cyclical Education (8.7%) Duke University 3.180 8/1/2005 Duke University 3.430 9/8/2005 Northwestern University 3.140 8/2/2005 Northwestern University 3.150 8/11/2005 Northwestern University 3.450 9/1/2005 Northwestern University 3.550 10/3/2005 Northwestern University 3.630 11/1/2005 Northwestern University 3.630 11/7/2005 Northwestern University 3.700 12/2/2005 Yale University 3.430 9/8/2005 Total Education The accompanying notes to the Schedule of Investments are an integral part of this schedule. Money Market Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Commercial Paper (67.9%) Interest Rate (b) Maturity Date Value Energy (0.3%) $2,500,000 Shell Finance (UK) plc 3.100% 8/9/2005 $2,497,847 Total Energy Finance (31.0%) ABN Amro NA Finance 3.635 11/15/2005 Alaska Housing Financing 3.220 8/1/2005 Amsterdam Funding Corporation 3.460 8/29/2005 Barton Capital Corporation 3.300 8/10/2005 Bryant Park Funding, LLC 3.430 9/14/2005 Chariot Funding, LLC 3.330 8/15/2005 Ciesco, LLC 3.335 8/16/2005 Ciesco, LLC 3.337 8/17/2005 Ciesco, LLC 3.320 9/12/2005 Corporate Asset Finance Company, LLC 3.590 10/18/2005 Corporate Receivables Corporation Funding 3.340 8/19/2005 Fountain Square Commercial Funding Corporation 3.595 10/26/2005 Galaxy Funding, Inc. 3.180 8/15/2005 General Electric Capital Corporation 3.000 8/22/2005 General Electric Capital Corporation 3.090 9/6/2005 General Electric Capital Corporation 3.310 9/9/2005 Grampian Funding, LLC 3.600 11/7/2005 Jupiter Securitization Corporation 3.300 8/1/2005 Jupiter Securitization Corporation 3.280 8/5/2005 Jupiter Securitization Corporation 3.220 8/22/2005 Jupiter Securitization Corporation 3.440 8/29/2005 Nieuw Amsterdam Receivables 3.370 8/22/2005 Nieuw Amsterdam Receivables 3.750 12/14/2005 Ranger Funding Company, LLC 3.310 8/1/2005 Sheffield Receivables Corporation 3.340 8/16/2005 Sheffield Receivables Corporation 3.380 8/18/2005 Solitaire Funding, LLC 3.320 8/11/2005 Thunder Bay Funding, Inc. 3.300 8/1/2005 Triple A-1 Funding Corporation 3.250 9/2/2005 Wal-Mart Funding Corporation 3.320 8/22/2005 Windmill Funding Company 3.300 8/3/2005 Total Finance Foreign (0.1%) Caisse DAmortissement de la Dette Sociale 3.300 10/3/2005 Total Foreign The accompanying notes to the Schedule of Investments are an integral part of this schedule. Money Market Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Commercial Paper (67.9%) Interest Rate (b) Maturity Date Value Insurance (10.5%) $7,400,000 American Family Financial Services, Inc. 3.330% 8/8/2005 $7,394,265 American Family Financial Services, Inc. 3.260 9/22/2005 American Family Financial Services, Inc. 3.340 10/14/2005 Aquinas Funding, LLC 3.420 8/25/2005 Aquinas Funding, LLC 3.420 9/20/2005 Curzon Funding, LLC 3.290 8/9/2005 Torchmark Corporation 3.350 8/11/2005 Torchmark Corporation 3.450 8/24/2005 Total Insurance Total Commercial Paper Principal Amount Other (c) Interest Rate (b) Maturity Date Value $78,000 Barclays Prime Money Market Fund 3.300% N/A $78,000 Total Other Principal Amount Public Corporate (0.6%) Interest Rate (b) Maturity Date Value Banking  Domestic (0.3%) $3,000,000 Bank One Corporation 7.625% 8/1/2005 $3,000,696 Total Banking  Domestic Finance (0.3%) General Electric Capital Corporation 6.800 11/1/2005 Total Finance Total Public Corporate Principal Amount U.S. Government (0.1%) Interest Rate (b) Maturity Date Value $1,280,000 Federal National Mortgage Association 4.050% 8/14/2006 $1,280,000 Total U.S. Government Principal Amount Variable Rate Notes (31.4%) (d) Interest Rate (b) Maturity Date Value Banking  Domestic (14.1%) $14,800,000 Bank of America Corporation 3.590% 9/1/2005 $14,813,095 Bank of New York Company, Inc. 3.330 8/10/2005 Bank of New York Company, Inc. 3.470 8/30/2005 Credit Suisse First Boston NY 3.380 9/9/2005 Fifth Third Bancorp 3.420 8/23/2005 Royal Bank of Scotland NY 3.308 8/15/2005 U.S. Bancorp 3.564 9/16/2005 The accompanying notes to the Schedule of Investments are an integral part of this schedule. Money Market Fund Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Variable Rate Notes (31.4%) (d) Interest Rate (b) Maturity Date Value Banking  Domestic  continued $19,225,000 Wells Fargo & Company 3.379% 8/15/2005 $19,225,000 18,500,000 Wells Fargo & Company 3.450 9/6/2005 Total Banking  Domestic Banking  Foreign (3.2%) 18,500,000 HBOS Treasury Services plc 3.683 10/27/2005 11,500,000 Royal Bank of Scotland plc 3.402 8/22/2005 Total Banking  Foreign Brokerage (3.3%) 22,200,000 Goldman Sachs Group, Inc. 3.639 9/21/2005 8,650,000 Merrill Lynch & Company, Inc. 4.030 10/13/2005 Total Brokerage Consumer Cyclical (1.9%) 18,500,000 American Honda Finance Corporation 3.580 9/7/2005 Total Consumer Cyclical Consumer Non-Cyclical (1.6%) 15,460,000 Procter & Gamble Company 3.340 9/9/2005 Total Consumer Non-Cyclical Finance (0.7%) 6,800,000 General Electric Capital Corporation 3.420 8/8/2005 Total Finance Insurance (4.7%) 6,000,000 Allstate Financial Global Funding 3.550 9/20/2005 19,325,000 Allstate Life Global Funding II 3.360 8/8/2005 19,225,000 Allstate Life Global Funding II 3.399 8/15/2005 Total Insurance U.S. Municipal (1.9%) 8,000,000 Illinois Student Assistance Commission 3.410 8/3/2005 10,000,000 Ohio State Air Quality Development Authority Revenue Bonds (Columbus and Southern) (Series B) 3.320 8/3/2005 Total U.S. Municipal Total Variable Rate Notes Total Investments (at amortized cost) $948,384,273 (a) The categories of investments are shown as a percentage of total investments. (b) The interest rate shown reflects the yield. (c) The market value of the denoted categories of investments represents less than 0.1% of the total investments of the Thrivent Money Market Fund. (d) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. The accompanying notes to the Schedule of Investments are an integral part of this schedule. T HRIVENT M UTUAL F UNDS N OTES TO S CHEDULES OF I
